Exhibit 10.1


EXECUTION VERSION

OMNIBUS AMENDMENT TO LOAN DOCUMENTS


THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of June
18, 2014 (the “Effective Date”) by and among CABELA’S INCORPORATED, a Delaware
corporation (the “Borrower”), Cabela’s Marketing and Brand Management, Inc.
(“Marketing”), Cabela’s Outdoor Adventures, Inc. (“Outdoor”), Cabela’s Retail
IL, Inc. (“Retail IL”), Cabela’s Retail LA, LLC (“Retail LA”), Cabela’s Retail
MO, LLC (“Retail MO”), Cabela’s Trophy Properties, LLC (“Trophy”), Cabela’s
Ventures, Inc. (“Ventures”), and Cabela’s Wholesale, Inc. (together with
Marketing, Outdoor, Retail IL, Retail LA, Retail MO, Trophy and Ventures, the
“Guarantors” and each a “Guarantor”), the lenders listed on the signature pages
hereto (the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as LC Issuer, Swing
Line Lender, and as Administrative Agent on behalf of the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Amended Credit Agreement (as defined below).
RECITALS
1.The Administrative Agent, the LC Issuer, the Swing Line Lender, the Borrower
and the financial institutions from time to time party thereto entered into that
certain Credit Agreement dated as of November 2, 2011 (as amended, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”);
2.In connection with the Credit Agreement, the Guarantors each executed that
certain Guaranty dated as of November 2, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”);
3.The Borrower has requested that the Lenders and the Administrative Agent agree
to make certain modifications to the Credit Agreement and the Guaranty, and the
Borrower, the Grantor, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1.Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement (as defined below), unless the context shall otherwise require.
Section 2.    Outstandings. The Borrower and the Existing Lenders (defined
below) hereby acknowledge and agree that as of the Effective Date (a) the
aggregate principal amount of the Revolving Loans made by the Lenders party to
the Credit Agreement as of the Effective Date (the “Existing Lenders”)
outstanding plus the aggregate amount of the outstanding Swing Line Loans of the
Existing Revolving Lenders plus the aggregate amount of the outstanding LC
Obligations of the Existing Revolving Lenders is $280,971,607.69, plus interest
and fees, and (b) concurrently herewith, the Existing Lenders are assigning the
Revolving Loans existing immediately prior to the Effective Date (other than any
amounts repaid on the Effective Date)

4811-5115-3178\8

--------------------------------------------------------------------------------



and Commitments to the Lenders, and hereby direct the Administrative Agent to
re-allocate such Loans and Commitments, such that after giving effect to the
transactions contemplated hereby (including the assignment, re-allocation and
payment in full of Comerica Bank’s Loans and Commitments), the Loans and the
Commitments of each Lender as of the Effective Date shall be as set forth on
Schedule 1 to the Credit Agreement (as amended by this Amendment). All such
amounts shall remain outstanding under the Credit Agreement, as amended by this
Amendment. With respect to Comerica Bank, the Borrower and the Existing Lenders
agree that subject to satisfaction of Article 6 of this Amendment, the Loans and
the Commitments of Comerica Bank existing immediately prior to the Effective
Date shall, as of the Effective Date be deemed assigned and reallocated to, and
accepted by, one or more of the Existing Lenders under Section 12.03 of the
Credit Agreement and further hereby waive the requirement under Section 12.03(a)
of the Credit Agreement that such Lenders enter into an assignment and
assumption agreement.
Section 3.    Amendments to Credit Agreement. Effective as of the Effective Date
but subject to the satisfaction of the conditions precedent set forth in Section
5 below, the Credit Agreement is hereby amended as set forth in the marked terms
on Exhibit A-1 attached hereto including the amended Schedules attached thereto
(the “Amended Credit Agreement”). In Exhibit A-1 hereto, deletions of text in
the Amended Credit Agreement are indicated by struck-through text, and
insertions of text are indicated by bold, double-underlined text. Exhibit A-2
attached hereto sets forth a clean copy of the Amended Credit Agreement, after
giving effect to such amendments. This Amendment shall constitute a Loan
Document.
Section 4.    Amendment to Guaranty. The Guaranty is hereby amended as follows:
4.1.    Guaranty Defined Terms. Section 1 of the Guaranty is amended by amending
and restating the definition of the term “Obligations” as it appears therein to
read as follows:
“Obligations”: All indebtedness, liabilities, and obligations of the Borrower to
the Administrative Agent and any Lenders of every kind, nature, or description
under the Credit Agreement or any other Loan Document, including the “LC
Obligations” (as defined in the Credit Agreement), all obligations in connection
with the “Cash Management Services” (as defined in the Credit Agreement), all
“Rate Management Obligations” (as defined in the Credit Agreement) and all other
“Obligations” as defined in the Credit Agreement, and any other obligations of
the Borrower on any promissory note or notes under the Credit Agreement and any
note or notes hereafter issued in substitution or replacement thereof, in all of
the foregoing cases whether due or to become due, and whether now existing or
hereafter arising or incurred; provided that the Obligations shall exclude all
Excluded Swap Obligations (as defined in the Credit Agreement).
Section 1 of the Guaranty is further amended by inserting the definition of the
term “Qualified ECP Guarantor” in appropriate alphabetical order therein to read
as follows:
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the

2



--------------------------------------------------------------------------------



relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(19)(A)(v)(II) of the Commodity Exchange Act.
4.2.    Application of Payments. Section 7 of the Guaranty is amended and
restated in its entirety to read as follows:
Section 7.    Application of Payments. The Administrative Agent may apply any
and all payments upon the Obligations made by the Guarantors or by any other
Person, and/or the proceeds of any and all collateral or security for any of the
Obligations, on the Obligations in accordance with the Credit Agreement;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations set forth in the Credit Agreement.
4.3.    Eligible Contract Participant. Section 16 of the Guaranty is amended by
inserting a new Section 16(g) at the end of such Section 16 to read as follows:
16(g)    As of the date of the execution of this Guaranty, it is an “eligible
contract participant” as defined in the Commodity Exchange Act, and is deemed to
represent on each day that the Borrower enters into a swap, that it is an
“eligible contract participant” as defined in the Commodity Exchange Act.
4.4.    Governing Law and Construction. Section 20 of the Guaranty is amended
and restated in its entirety to read as follows:
Section 20.    Governing Law and Construction. THE VALIDITY, CONSTRUCTION, AND
ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Guaranty and any other statement,
instrument, or transaction contemplated hereby or relating hereto shall be
interpreted so as to be effective and valid under such applicable law, but if
any provision of this Guaranty or any other statement, instrument, or
transaction contemplated hereby or relating hereto is held to be prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision, the remaining provisions of this Guaranty or any other
statement, instrument, or transaction contemplated hereby or relating hereto.

3



--------------------------------------------------------------------------------



4.5.    Consent to Jurisdiction. Section 21 of the Guaranty is amended and
restated in its entirety to read as follows:
Section 21.    Consent to Jurisdiction. AT THE ADMINISTRATIVE AGENT'S OPTION,
THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN NEW YORK,
NEW YORK, AND EACH GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH
COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN
THE EVENT ANY GUARANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS GUARANTY, THE ADMINISTRATIVE AGENT AT ITS OPTION
MAY HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE­
DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO
HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


4.6.    Keepwell. A new Section 25 of the Guaranty is inserted in appropriate
numerical order to read as follows:
Section 25.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of all Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 25 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 25, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 25 shall
remain in full force and effect until irrevocable payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 25
constitute, and this Section 25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Notwithstanding anything herein to the contrary, if a Guarantor or a Swap
Counterparty makes a written representation to the Lenders in connection with a
Guaranty, a swap, or any master agreement governing a swap to the effect that
Guarantor is or will be an “eligible contract participant” as defined in the
Commodity Exchange Act on the date the Guaranty becomes effective with respect
to such swap (this date shall be the date of the execution of the swap if the
corresponding Guaranty is then in effect, and otherwise it shall be the date of
execution and delivery of such Guaranty unless the Guaranty specifies a
subsequent effective date), and such representation proves to have been
incorrect when made or deemed to have been made, the Lenders reserve all of
their contractual and other rights and remedies, at law or in equity, including
(to the extent permitted by applicable law) the right to

4



--------------------------------------------------------------------------------



claim, and pursue a separate cause of action, for damages as a result of such
misrepresentation, provided that such Guarantor’s liability for such damages
shall not exceed the amount of the Excluded Swap Obligations with respect to
such swap.
Section 5.    Amendments to Notes. Each Note is amended by deleting the word
“Nebraska” as it appears in the last paragraph thereof and replacing it with the
word “New York.”
Section 6.    Effectiveness of Amendments and Waivers. The amendments contained
in this Amendment shall become effective upon delivery to the Administrative
Agent by the Borrower of, and compliance by the Borrower with, the following:
6.1.    This Amendment duly executed by the Borrower, the Administrative Agent
and the Lenders.
6.2.    All Notes requested by a Lender pursuant to Section 2.13 of the Amended
Credit Agreement payable to the order of each such requesting Lender.
6.3.    A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower each Guarantor dated as of the date hereof
and certifying as to the following:
(a)    A true and accurate copy of the resolutions or unanimous written consent
of such Person authorizing, as applicable, the execution, delivery and
performance of this Amendment, the Credit Agreement as amended by this
Amendment, and any related documents required to be executed or delivered by it
under the terms of this Amendment (collectively, the “Amendment Documents”).
(b)    The incumbency, names, titles and signatures of the officers of such
Person authorized to execute the Amendment Documents to which such Person is a
party or certifying that there have been no changes to the incumbency, names,
titles and signatures of the officers of such Person since the same were
previously delivered and certified to the Administrative Agent.
6.4.    A certificate, signed by an Authorized Officer of the Borrower, stating
that as of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of the Borrower set forth
in the Credit Agreement, as amended hereby, are (x) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation or warranty shall have been true and correct in
all respects on and as of such earlier date, and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.

5



--------------------------------------------------------------------------------



6.5.    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders and in form and substance satisfactory to the Lenders.
6.6.    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel.
6.7.    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.
6.8.    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
6.9.    There shall not have occurred a material adverse change (i) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, since December 28, 2013 or (ii) in the facts and
information regarding such entities as represented by such entities to date.
6.10.    The Administrative Agent shall have received all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Borrower
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable that in the reasonable judgment of the Administrative Agent could
have such effect.
6.11.    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect.
6.12.    The Administrative Agent shall have received: (i) unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ended March 29, 2014, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal years ended
January 1, 2012, December 29, 2012 and December 28, 2013, and (iii) such other
information as the Administrative Agent shall reasonably request.
6.13.    The Administrative Agent shall have received evidence satisfactory to
it of current insurance coverage for the Borrower.

6



--------------------------------------------------------------------------------



6.14.    The Administrative Agent shall have received the results of a recent
lien search for the Borrower and each Guarantor in the jurisdiction of each such
Person’s jurisdiction of organization and, in each case, such searches shall
reveal no Liens on any of the assets of the Borrower or such Guarantor except
for Liens permitted by Section 6.14 of the Amended Credit Agreement.
6.15.    The “Exiting Lender’s Acknowledgment” duly executed and delivered by
Comerica Bank and confirmation reasonably satisfactory to the Administrative
Agent that the “Repayment Amount” set forth therein has been received by
Comerica Bank.
6.16.    The Borrowers shall have satisfied such other conditions as specified
by the Administrative Agent and the Lenders, including payment of all unpaid
legal fees and reasonable expenses incurred by the Administrative Agent and the
Lenders through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.
Section 7.    Covenants, Representations, Warranties, Authority, No Adverse
Claim.
7.1.    Reassertion of Representations and Warranties, No Default. Each Borrower
and Guarantor hereby represents that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Credit Agreement and the Guaranty are (i) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects and (ii) with respect to any representations or
warranties that do not contain a materiality qualifier, true, correct and
complete in all material respects as of the date hereof as though made on and as
of such date except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date, except
in each case for changes permitted by the terms of the Credit Agreement and the
Guaranty, respectively, and (b) there will exist no Default or Event of Default
under the Credit Agreement or the Guaranty, as each is amended by this Amendment
on such date, nor would a Default or Event of Default result from the
effectiveness of this Amendment.
7.2.    Authority, No Conflict, No Consent Required. Each Borrower and Guarantor
represents and warrants that such Borrower or Guarantor has the power and legal
right and authority to enter into the Amendment Documents and has duly
authorized as appropriate the execution and delivery of the Amendment Documents
and other agreements and documents executed and delivered by such Borrower or
Guarantor in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower or Guarantor is a party or a signatory or a
provision of such Borrower’s or Guarantor’s Articles of Incorporation, Bylaws or
any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to such
Borrower or Guarantor or any of its property except, if any, in favor of the
Administrative Agent for the benefit of the Lenders. Each Borrower and Guarantor

7



--------------------------------------------------------------------------------



represents and warrants that no consent, approval or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by such Borrower or Guarantor of the Amendment Documents or other
agreements and documents executed and delivered by such Borrower or Guarantor in
connection therewith or the performance of obligations of such Borrower or
Guarantor therein described, except for those which such Borrower or Guarantor
has obtained or provided and as to which such Borrower or Guarantor has
delivered certified copies of documents evidencing each such action to the
Administrative Agent.
7.3.    No Adverse Claim. Each Borrower and Guarantor warrants, acknowledges and
agrees that no events have taken place and no circumstances exist at the date
hereof which would give such Borrower or Guarantor a basis to assert a defense,
offset or counterclaim to any claim of the Lenders or the Administrative Agent
with respect to the Obligations.
Section 8.    Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Lenders, the Administrative Agent, each Borrower and
the Guarantor each acknowledge and affirm that the Credit Agreement and the
Guaranty, as each is hereby amended, are hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment. All references in any document or
instrument to the Credit Agreement or the Guaranty are hereby amended and shall
refer to the Credit Agreement or the Guaranty, respectively, as amended by this
Amendment. Each Borrower and each Guarantor confirms to the Lenders and the
Administrative Agent that all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
each Borrower and the Guarantor under the Credit Agreement, the Guaranty, and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement are incorporated herein by reference and
are hereby ratified and affirmed in all respects by each Borrower and Guarantor.
Section 9.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.
Section 10.    Severability. Whenever possible, each provision of this Amendment
and the other Amendment Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective, valid and enforceable under
the applicable law of any jurisdiction, but, if any provision of this Amendment,
the other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or

8



--------------------------------------------------------------------------------



any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto in such jurisdiction, or affecting the effectiveness,
validity or enforceability of such provision in any other jurisdiction.
Section 11.    Successors. The Amendment Documents shall be binding upon the
Borrowers, the Guarantor, the Administrative Agent and the Lenders and their
respective successors and assigns, and shall inure to the benefit of the
Borrowers, the Guarantor, the Administrative Agent and the Lenders and the
successors and assigns of the Lenders.
Section 12.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 13.    Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
Section 14.    Governing Law. THE AMENDMENT DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.
 
CABELA’S INCORPORATED, as Borrower
 
 
 
 
 
By:
/s/ Ralph W. Castner
 
Name: Ralph W. Castner
Title: Executive Vice President and Chief 
   Financial Officer
 







CABELA’S MARKETING AND BRAND MANAGEMENT, INC., as Guarantor


By:     /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer




CABELA’S OUTDOOR ADVENTURES, INC., as Guarantor


By: /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer






CABELA’S RETAIL IL, INC., as Guarantor


By:     /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Secretary and Treasurer






CABELA’S RETAIL LA, LLC, as Guarantor


By: /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer






--------------------------------------------------------------------------------



CABELA’S RETAIL MO, LLC, as Guarantor


By: /s/ Ralph W. Castner     
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer






CABELA’S VENTURES, INC., as Guarantor


By:     /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer






CABELA’S WHOLESALE, INC., as Guarantor


By:     /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Executive Vice President, Secretary and Treasurer



Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------



CABELA’S TROPHY PROPERTIES, LLC, as Guarantor


By: /s/ Ralph W. Castner
Name: Ralph W. Castner
Title: Secretary and Treasurer

Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as LC Issuer, as Swing Line Lender and as Administrative Agent
 
 
 
By:
/s/ Patrick E. Spethman
 
Name: Patrick E. Spethman
 
Title:
Vice President
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, N.A.,
 
as a Lender and as a LC Issuer
 
 
 
By:
/s/ Nathan R. Rantala
 
Name: Nathan R. Rantala
 
Title:
Director
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By:
/s/ Michael T. Letsch
 
Name: Michael T. Letsch
 
Title:
Senior Vice President
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title:
Vice President
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
By:
/s/ Gordon MacArthur
 
Name: Gordon MacArthur
 
Title:
Authorized Signatory
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
BANK OF THE WEST,
 
as a Lender
 
 
 
By:
/s/ William Honke
 
Name: William Honke
 
Title:
SVP
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------







 
 
“SANTANDER BANK, N.A.” (formerly
known as “Sovereign Bank, N.A.”), as a
Lender
 
 
 
 
 
By:
/s/Justin Kleeberg
 
Name: Justin Kleeberg
 
Title:
Executive Director
 
 






Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------





 
 
BMO HARRIS BANK N.A.
 
as a Lender
 
 
 
By:
/s/ Kevin D. Munro
 
Name: Kevin D. Munro
 
Title:
Managing Director
 
 




Signature Page to
Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------




EXITING LENDER’S ACKNOWLEDGMENT


This Existing Lender’s Acknowledgment is being given as of June 18, 2014, in
connection with the full assignment of the undersigned’s outstanding Revolving
Loans under that certain Credit Agreement, dated as of November 2, 2011, as
amended, between Cabela’s Incorporated, a Delaware corporation (“Borrower”), the
undersigned bank (“Comerica Bank”), and other financial institutions (together
with Comerica Bank, the “Lenders”) and U.S. Bank National Association (“Agent”),
as the administrative agent for the Lenders (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement. This Existing Lender’s
Acknowledgement is given in lieu of an Assignment and Acceptance.


The undersigned hereby acknowledges and agrees that upon receipt of payment of
an aggregate amount equal to $14,469,771.77 (the “Repayment Amount”) on the date
hereof, which amount shall include $14,457,831.33 in outstanding principal on
the “Revolving Loans” under the Credit Agreement, and $7,573.39 in outstanding
interest, and $4,367.05 in unpaid fees, that (a) the obligations of the Borrower
to Comerica Bank under the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement) to which Comerica Bank is a party or a
beneficiary, will be fully satisfied as to Comerica Bank (other than with
respect to any obligations, which by their terms, as specifically set forth in
the Loan Documents, survive payment or termination of the Credit Agreement and
such other Loan Documents), (b) all rights, duties, and commitments of the
Borrower to Comerica Bank arising under or in connection with the Credit
Agreement, and the other Loan Documents to which Comerica Bank is a party or a
beneficiary, shall have been satisfied in full (other than with respect to any
obligations, which by their terms, as specifically set forth in the Loan
Documents, survive payment or termination of the Credit Agreement and such other
Loan Documents), (c) all guarantees, security interests and other liens granted
in favor of Comerica Bank as security for the obligations of the Borrower under
the Credit Agreement and the other Loan Documents, shall be fully satisfied,
automatically released and automatically terminated, and (d) any and all
obligations of Comerica Bank, including any commitments to lend shall be
terminated and satisfied in full. The undersigned agrees to promptly (and in no
event later than 20 days after receipt of the Repayment Amount) return its
Revolving Note, marked “Canceled,” to the Borrower.


[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------



COMERICA BANK


By: /s/ Mark J. Leveille
Name: Mark J. Leveille
Title: Vice President
Comerica Bank







Signature Page to
Exiting Lender’s Acknowledgement

--------------------------------------------------------------------------------

 


EXHIBIT A-1
Amended Credit Agreement


















































--------------------------------------------------------------------------------

AS CONFORMED TO
OMNIBUS AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JUNE 18, 2014


--------------------------------------------------------------------------------



EXECUTION VERSIONCREDIT AGREEMENT
DATED AS OF NOVEMBER 2, 2011
BETWEEN
CABELA’S INCORPORATED,
as the Borrower,
THE LENDERS,
AND
U.S. BANK NATIONAL ASSOCIATION,
as the Administrative Agent, Swing Line Lender
and a LC Issuer,
WELLS FARGO BANK, N.A.,
as a LC Issuer and Co-Syndication Agent,
BANK OF AMERICA, N.A.,
as Co-Syndication Agent,
ROYAL BANK OF CANADA,
as Co-Documentation Agent,
SANTANDER BANK, N.A.,
as Co-Documentation Agent,
AND
U.S. BANK NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Runner


CH1 4454069v.21#PageNum#ii
601089.2 iiii

--------------------------------------------------------------------------------




                    
 
 
Table of Contents
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE I DEFINITIONS
1
 
 
 
 
 
ARTICLE II THE CREDITS
2122
 
 
 
2.1.
Commitment
2122
2.2.
Determination of Dollar Amounts; Required Payments; Termination
2123
2.3.
Ratable Loans; Types of Advances
2123
2.4.
Swing Line Loans
2123
2.5.
Commitment Fee
2325
2.6.
Minimum Amount of Each Advance
2325
2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
2425
2.8.
Method of Selecting Types and Interest Periods for New Advances
2425
2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Period
2526
2.10.
Interest Rates
2627
2.11.
Rates Applicable After Event of Default
2627
2.12.
Method of Payment
2728
2.13.
Noteless Agreement; Evidence of Indebtedness
2728
2.14.
Telephonic Notices
2829
2.15.
Interest Payment Dates; Interest and Fee Basis
2829
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
2930
2.17.
Lending Installations
2930
2.18.
Non-Receipt of Funds by the Administrative Agent
2930
2.19.
Facility LCs
2930
2.20.
Replacement of Lender
3435
2.21.
Limitation of Interest
3536
2.22.
Defaulting Lenders
3637
2.23.
Market Disruption
3839
2.24.
Judgment Currency
3839
2.25.
Extensions of Commitments
3940
2.26.
Increase Option
4142
 
 
 
 
 
ARTICLE III YIELD PROTECTION; TAXES
4243
 
 
 
 
 
3.1.
Yield Protection
4243
3.2.
Changes in Capital Adequacy and Liquidity Requirements Regulations
4344
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
4445
3.4.
Funding Indemnification
4446
3.5.
Taxes
4546
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
4950
 
 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
4950


i

--------------------------------------------------------------------------------




4.1.
Initial Credit Extension
4950
4.2.
Each Credit Extension
5152
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
5152
 
 
 
5.1.
Existence and Standing
5152
5.2.
Authorization and Validity
5253
5.3.
No Conflict; Government Consent
5253
5.4.
Financial Statements
5253
5.5.
Material Adverse Change
5253
5.6.
Taxes
5254
5.7.
Litigation and Contingent Obligations
5254
5.8.
Subsidiaries
5354
5.9.
ERISA
5354
5.10.
Accuracy of Information
5354
5.11.
Regulation U
5355
5.12.
Material Agreements; Adverse Facts
5455
5.13.
Ownership of Properties
5455
5.14.
Plan Assets; Prohibited Transactions
5455
5.15.
Environmental Matters
5455
5.16.
Investment Company Act
5455
5.17.
Solvency
5456
5.18.
Senior Notes
5456
5.19.
Sanctions; Anti-Terrorism Laws
56



ARTICLE VI COVENANTS
5557

6.1.
Financial Reporting    5557

6.2.
Use of Proceeds    5658

6.3.
Notice of Material Events    5658

6.4.
Conduct of Business    5759

6.5.
Taxes    5759

6.6.
Insurance    5759

6.7.
Compliance with Laws and Material Contractual Obligations    5859

6.8.
Maintenance of Properties    5859

6.9.
Books and Records; Inspection    5860

6.10.
Payment of Obligations    5860

6.11.
Merger    5860

6.12.
Disposition of Assets    5960

6.13.
Investments    6061

6.14.
Liens    6163

6.15.
Affiliates    6364

6.16.
Restricted Payments    6365

6.17.
Financial Covenants    6365

6.18.
Guarantors    6465

6.19.
Sale and Lease Back Transactions    6566

6.20.
Subordinated Debt    6566

6.21.
Sanctions; PATRIOT ACT Compliance    67


ii

--------------------------------------------------------------------------------






ARTICLE VII DEFAULTS
6567

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES    6870

8.1.
Acceleration; Remedies    6870

8.2.
Application of Funds    6971

8.3.
Amendments    6972

8.4.
Preservation of Rights    7073

ARTICLE IX GENERAL PROVISIONS
7173

9.1.
Survival of Representations    7173

9.2.
Governmental Regulation    7173

9.3.
Headings    7173

9.4.
Entire Agreement    7174

9.5.
Several Obligations; Benefits of this Agreement    7174

9.6.
Expenses; Indemnification    7174

9.7.
Numbers of Documents    7275

9.8.
Accounting    7275

9.9.
Severability of Provisions    7376

9.10.
Nonliability of Lenders    7376

9.11.
Confidentiality    7476

9.12.
[Reserved]    7477

9.13.
Disclosure    7477

9.14.
USA PATRIOT ACT NOTIFICATION    7477

ARTICLE X THE ADMINISTRATIVE AGENT
7577

10.1.
Appointment; Nature of Relationship    7577

10.2.
Powers    7577

10.3.
General Immunity    7578

10.4.
No Responsibility for Loans, Recitals, etc.    75 78

10.5.
Action on Instructions of Lenders    7678

10.6.
Employment of Administrative Agents and Counsel    7678

10.7.
Reliance on Documents; Counsel    7679

10.8.
Administrative Agent’s Reimbursement and Indemnification    7679

10.9.
Notice of Event of Default    7779

10.10.
Rights as a Lender    7780

10.11.
Lender Credit Decision; Legal Representation    7780

10.12.
Successor Administrative Agent    7880

10.13.
Administrative Agent and Arranger Fees    7981

10.14.
Delegation to Affiliates    7981

10.15.
Collateral    7981

10.16.
No Advisory or Fiduciary Responsibility    7981

ARTICLE XI SETOFF; RATABLE PAYMENTS
8082

11.1.
Setoff    8082


iii

--------------------------------------------------------------------------------






11.2.
Ratable Payments    8082



ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS    8083

12.1.
Successors and Assigns    8083

12.2.
Participations    8183

12.3.
Assignments    8284

12.4.
Tax Treatment    8486

ARTICLE XIII NOTICES
8486

13.1.
Notices; Effectiveness; Electronic Communication    8486

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS;
ELECTRONIC EXECUTION 85; UETA    87

14.1.
Counterparts; Effectiveness    8587

14.2.
Electronic Execution of Assignments    8588

14.3.
Uniform Electronic Transactions Act    88

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
8688

15.1.
CHOICE OF LAW    8688

15.2.
CONSENT TO JURISDICTION    8688

15.3.
WAIVER OF JURY TRIAL    8689






iv

--------------------------------------------------------------------------------




SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 – Commitments
SCHEDULE 1(a) – Existing Letters of Credit
SCHEDULE 5.8(a) – Subsidiaries
SCHEDULE 5.8(b) – Material Subsidiaries


SCHEDULE 5.8(c) – Excluded Subsidiaries
SCHEDULE 5.8(d) – Guarantors
SCHEDULE 5.13 – Properties
SCHEDULE 6.13 – Investments
SCHEDULE 6.14 - Liens
EXHIBITS
EXHIBIT A – Form of Compliance Certificate
EXHIBIT B – Form of Assignment and Assumption Agreement
EXHIBIT C – Form of Borrowing Notice
EXHIBIT D – Form of Note
EXHIBIT E – Form of Increasing Lender Supplement
EXHIBIT F – Form of Augmenting Lender Supplement
EXHIBIT G – List of Closing Documents



v

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of November 2, 2011 (the
“Effective Date”) is between CABELA’S INCORPORATED, a Delaware corporation (the
“Borrower”), the Lenders and U.S. Bank National Association, a national banking
association, as a LC Issuer, Swing Line Lender and as Administrative Agent. The
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
As used in this Agreement the following capitalized terms shall have the
following meanings:
“Acquisition”: Any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation, partnership or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent”: U.S. Bank in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.
“Advance”: A borrowing hereunder, (i) made by some or all of the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.
“Affected Lender”: As defined in Section 2.20.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Aggregate Commitment”: The aggregate of the Commitments of all the Lenders, as
reduced from time to time pursuant to the terms hereof. As of the Effective
Date, the Aggregate Commitment is $415,000,000. As of the First Amendment
Effective Date, the Aggregate Commitment is $775,000,000.

1

--------------------------------------------------------------------------------




“Aggregate Outstanding Credit Exposure”: At any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreed Currencies”: As applicable, (a) Dollars, (b) so long as such currencies
remain Eligible Currencies, Pounds Sterling and euro, and (c) any other Eligible
Currency that the Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and that is acceptable to all of the Lenders and each
LC Issuer.
“Agreement”: This Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate”: For any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus 0.5% per annum and (c) the Eurocurrency Rate
(without giving effect to the Applicable Margin) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for Dollars plus 1.50% (for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day).
“Applicable Fee Rate”: At any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.
“Applicable Margin”: With respect to Advances of any Type at any time, the
percentage rate per annum that is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund”: Any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger”: U.S. Bank, and its successors, in its capacity as Lead Arranger and
Sole Book Runner.
“Article”: An article of this Agreement unless another document is specifically
referenced.
“Augmenting Lender”: As defined in Section 2.26.
“Authorized Officer”: Any of the chief financial officer or treasurer of the
Borrower, acting singly.
“Available Aggregate Commitment”: At any time, the Aggregate Commitment then in
effect minus the Aggregate Outstanding Credit Exposure at such time.
“Banker’s Acceptances”: Banker’s acceptances, bank guaranties, time deposits and
similar instruments issued in connection with commercial Letters of Credit
issued hereunder.

2

--------------------------------------------------------------------------------




“Base Rate”: For any day, a rate per annum equal to (i) the Alternate Base Rate
for such day plus (ii) the Applicable Margin, in each case changing when and as
the Alternate Base Rate changes.
“Base Rate Advance”: An Advance that, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Base Rate Loan”: A Loan that, except as otherwise provided in Section 2.11,
bears interest at the Base Rate.
“Borrower”: Cabela’s Incorporated and its successors and assigns.
“Borrowing Date”: A date on which an Advance is made or a Facility LC is issued
hereunder.
“Borrowing Notice”: As defined in Section 2.8.
“Business Day”: As applicable, (a) with respect to any borrowing, payment or
rate selection of Eurocurrency Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in Minneapolis, Minnesota, New York, New York
and London, England for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in Dollars are carried on in the London interbank market and (b)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Minneapolis, Minnesota and New York, New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
“Capital Expenditures”: Without duplication, any expenditures for any purchase
or other acquisition of any asset that would be classified as a fixed or capital
asset on a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with GAAP.
“Capitalized Lease”: With respect to a Person, any lease of Property by such
Person as lessee that would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.
“Capitalized Lease Obligations”: With respect to a Person, the amount of the
obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments”: Without duplication, (a) short-term obligations
of, or fully guaranteed by, the United States of America, (b) commercial paper
rated A-‑1 or better by S&P or P-‑1 or better by Moody’s, (c) demand deposit
accounts maintained in the ordinary course of business, (d) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $500,000,000; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest, (e) shares of money market
mutual funds that are rated at least “AAAm” or “AAA-‑G” by S&P or

3

--------------------------------------------------------------------------------




“P-‑1” or better by Moody’s and (f) other readily marketable investments in debt
securities which are reasonably acceptable to the Required Lenders.
“Cash Management Services”: Any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent or any of its Affiliates
(other than pursuant to this Agreement) or any other Lender, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Change in Control”: Any of (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-‑3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 40% or more of the outstanding shares of voting stock of the
Borrower (other than by Richard N. Cabela or James W. Cabela or a group
controlled by Richard N. Cabela or James W. Cabela); (b) within any twelve-month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) the Borrower shall cease to own, free and clear of all Liens
or other encumbrances other than Permitted Liens, 100% of the outstanding shares
of voting stock or other equity interest of each Material Subsidiary on a fully
diluted basis.
“Code”: The Internal Revenue Code of 1986, as amended, reformed or otherwise
modified from time to time.
“Collateral Documents”: Each pledge agreement executed by a Pledgor pursuant to
Section 6.18.
“Collateral Shortfall Amount”: As defined in Section 8.1(a).
“Commitment”: For each Lender, the obligation of such Lender to make Revolving
Loans to, and participate in Facility LCs issued upon the application of, the
Borrower in an aggregate amount not exceeding the amount set forth on Schedule
1, as it may be modified as a result of any assignment that has become effective
pursuant to Section 12.3(b) or as otherwise modified from time to time pursuant
to the terms hereof.
“Commitment Fee(s)”: As defined in Section 2.5.
“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Computation Date”: As defined in Section 2.2.
“Consolidated Capital Expenditures”: With reference to any period, the Capital
Expenditures of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

4

--------------------------------------------------------------------------------




“Consolidated EBITDA”: For any Reference Period, with respect to Borrower and
its consolidated Subsidiaries, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income and without
duplication, the sum of (a) Consolidated Interest Expense, (b) provision for
taxes, (c) depreciation expense, (d) amortization expense, (e) extraordinary
non-cash expenses, charges or losses, and (f) non-cash expenses related to stock
based compensation, minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or gains realized other than in the ordinary course of
business, and (2) interest income, but not including interest from economic
development bonds.
“Consolidated Funded Indebtedness”: At any time the aggregate dollar amount of
Consolidated Indebtedness minus Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts and the undrawn face
amount of commercial Letters of Credit.
“Consolidated Indebtedness”: At any time the Indebtedness of the Borrower and
its Subsidiaries (but excluding WFB), calculated on a consolidated basis as of
such time.
“Consolidated Interest Expense”: For any Reference Period, the interest expense
of the Borrower and its Subsidiaries (but excluding WFB) calculated on a
consolidated basis for such period.
“Consolidated Net Income”: With reference to any period, the net income (or
loss) of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period, excluding extraordinary gains and losses, realized or incurred,
other than in the ordinary course of business, and prepared in accordance with
GAAP.
“Consolidated Net Worth”: At any time the consolidated stockholders’ equity of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time, all as defined according to GAAP.
“Consolidated Rentals”: With reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.
“Contingent Obligation”: With respect to a Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Controlled Group”: All members of a controlled group of corporations or other
business entities and all trades or businesses (whether or not incorporated)
under common control that, together with the Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Conversion/Continuation Notice”: As defined in Section 2.9.

5

--------------------------------------------------------------------------------




“Credit Extension”: The making of an Advance or the issuance of a Facility LC
hereunder.
“Current Extension Commitments”: As defined in Section 2.25(c).
“Daily Eurocurrency Base Rate”: With respect to a Swing Line Loan, the
applicable British Bankers’ Association Interest Settlement Rateinterest
settlement rate for deposits in Dollar LIBOR for one month appearing on the
applicable Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on a Business Day, provided that,
(a) if the applicable Reuters Screen LIBOR01 for Dollar LIBOR (or any successor
or substitute page) is not available to the Administrative Agent for any reason,
the applicable Daily Eurocurrency Base Rate for one month shall instead be the
applicable British Bankers’ Association Interest Settlement Rateinterest
settlement rate for deposits in Dollar LIBOR for one month as reported by any
other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day, provided
that, if no such British Bankers’ Association Interest Settlement Rateinterest
settlement rate is available to the Administrative Agent, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) on a Business Day in
the approximate amount of U.S. Bank’s relevant Swing Line Loan and having a
maturity equal to one month. For purposes of determining any interest rate
hereunder or under any other Loan Document that is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
“Daily Eurocurrency Loan”: A Swing Line Loan that, except as otherwise provided
in Section 2.11, bears interest at the Daily Eurocurrency Rate.
“Daily Eurocurrency Rate”: With respect to a Swing Line Loan, the sum of (a) the
quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin.
“Deemed Dividend Problem”: With respect to any Foreign Subsidiary, any portion
of such Foreign Subsidiary’s accumulated and undistributed earnings and profits
being deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
“Default”: An event that but for the lapse of time or the giving of notice, or
both, would constitute an Event of Default.
“Defaulting Lender”: Any Lender, as determined by the Administrative Agent, that
has (a) failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any

6

--------------------------------------------------------------------------------




applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
SwinglineSwing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Facility LCs
or SwinglineSwing Line Loans) within two Business Days of the date when due, (b)
notified the Borrower, the Administrative Agent, any LC Issuer, the Swing Line
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within two (2) Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Facility LCs and Swing Line Loans (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
and the Borrower’s receipt of such confirmation), (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within two (2) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a governmental authorityGovernmental Authority or
an instrumentality thereof. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower,
the LC Issuers, the Swing Line Lender and the Lenders.
“Dollar” and “$”: The lawful currency of the United States of America.
“Dollar Amount”: On any date of determination, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in an Agreed Currency,
the equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 2.2 using the Exchange Rate with respect to such Agreed
Currency at the time in effect.
“Domestic Subsidiary”: A Subsidiary of the Borrower incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

7

--------------------------------------------------------------------------------




“Effective Date”: As defined in the introductory paragraph hereof.
“Eligible Assignee”: Any of (a) a Lender; (b) an Approved Fund; (c) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (d) a commercial bank organized
under the laws of any other country that is a member of the OECD, or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (d); or (e) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
“Eligible Currency”: Any currency other than Dollars that is readily available,
freely traded, in which deposits are customarily offered to banks in the London
interbank market, convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Amount may be
readily calculated. If, after the designation by the Lenders of any currency as
an Agreed Currency, currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, and such country’s currency is, in the
determination of the Administrative Agent, (i) no longer readily available or
freely traded or (ii) as to which, in the determination of the Administrative
Agent, a Dollar Amount is not readily calculable ((i) and (ii) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such country’s currency shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist, but in any event
within five (5) Business Days of receipt of such notice from the Administrative
Agent, the Borrower shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Amount of
Loans in Dollars, subject to the other terms contained in Article II.
“Environmental Laws”: Any and all federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health, (iii)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

8

--------------------------------------------------------------------------------




“ERISA Event”: Any of (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-‑day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU”: The European Union.
“euro” and/or “EUR”: The single currency of the participating member states of
the EU.
“Eurocurrency Advance”: An Advance that, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate”: With respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rateinterest settlement rate for deposits in the applicable Agreed
Currency (Dollar LIBOR, Sterling LIBOR or EURIBOR, as applicable) appearing on
the applicable Reuters Screen (or any successor or substitute page) for such
Agreed Currency as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if the applicable Reuters Screen (or any successor or substitute page) for
such Agreed Currency is not available to the Administrative Agent for any
reason, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the applicable British Bankers’ Association Interest Settlement
Rateinterest settlement rate for deposits in the applicable Agreed Currency as
reported by any other generally recognized financial information service
selected by the Administrative Agent as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association Interest
Settlement Rateinterest settlement rate is available to the Administrative
Agent, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollarssuch Agreed Currency with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
ofon the Quotation Date for such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurocurrency Loan and having a maturity equal to such
Interest Period.

9

--------------------------------------------------------------------------------




“Eurocurrency Loan”: A Loan that, except as otherwise provided in Section 2.11,
bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate”: With respect to a Eurocurrency Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period plus
(ii) the Applicable Margin.
“Event of Default”: As defined in Article VII.
“Exchange Rate”: On any day, for purposes of determining the Dollar Amount of
any other currency, the rate at which such other currency may be exchanged into
Dollars at the time of determination on such day on the Reuters WRLD Page for
such currency. In the event that such rate does not appear on any Reuters WRLD
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Administrative Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
“Exchange Rate Date”: If on such date any outstanding Loan is (or any Loan that
has been requested at such time would be) denominated in a currency other than
Dollars, each of:
(a)    (a)    the last Business Day of each calendar quarter,
(b)    (b)    if an Event of Default has occurred and is continuing, any other
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion, and
(c)    (c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Notice or
a Conversion/Continuation Notice with respect to Loans or (ii) each request for
the issuance or Modification of any Facility LC or the extension of any Swing
Line Loan.
“Excluded Subsidiaries”: As defined in Section 5.8.Swap Obligation”: With
respect to any Guarantor, any Swap Obligation if, and only to the extent that,
all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation

10

--------------------------------------------------------------------------------




arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes”: In the case of each Lender or applicable Lending Installation,
each LC Issuer and the Administrative Agent, (a) Taxes imposed on its overall
net income, (b) franchise Taxes and branch profits Taxes imposed on it by the
respective jurisdiction under the laws of which such Lender, such LC Issuer or
the Administrative Agent is incorporated or organized or the jurisdiction in
which the Administrative Agent’s, such LC Issuer’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located,
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.20), any withholding tax that is
imposed on amounts payable to such Non-U.S. Lender at the time such Non-U.S.
Lender becomes a party hereto (or designates a new Lending Installation) or is
attributable to such Non-U.S. Lender’s failure or inability (other than as a
result of a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental
authorityGovernmental Authority, occurring subsequent to the date on which a
form originally was required to be provided) to comply with Section 3.5(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Installation (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.5(a), and (d) any U.S. federal
withholding taxes imposed by FATCA.
“Exhibit”: An exhibit to this Agreement, unless another document is specifically
referenced.
“Existing Credit Facility”: That certain Second Amended and Restated Credit
Agreement dated as of July 15, 2005, as amended by the First Amendment to Second
Amended and Restated Credit Agreement dated as of August 15, 2007, and the
Second Amendment to Amended and Restated Credit Agreement dated as of December
11, 2009, by and between the Borrower and the Subsidiaries of the Borrower party
thereto, the banks signatory thereto and U.S. Bank National Association, as
administrative agent for the banks, as amended, modified or supplemented from
time to time.
“Existing Letters of Credit”: Letters of Credit issued under the Existing Credit
Facility and identified on Schedule 1(a).
“Extended Termination Date”: As defined in Section 2.25(a).
“Extension”: As defined in Section 2.25(a).
“Extension Amendments”: As defined in Section 2.25(e).
“Extension Offer”: As defined in Section 2.25(a).
“Facility LC”: As defined in Section 2.19(a), and including all Existing Letters
of Credit.
“Facility LC Application”: As defined in Section 2.19(c).

11

--------------------------------------------------------------------------------




“Facility LC Collateral Account”: As defined in Section 2.19(k).
“Facility Termination Date”: November 2, 2016,June 18, 2019, or any later date
as may be specified as the Extended Termination Date in accordance with Section
2.25(a) or any earlier date on which the Aggregate Commitment is reduced to zero
or otherwise terminated pursuant to the terms hereof.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or amended or successor version that is substantively comparable and
not materially more onerous to comply with) and, any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: For any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Minneapolis time) on such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent in its sole
discretion.
“Financial Contract”: With respect to a Person, (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“First Amendment Effective Date”: June 18, 2014.
“Fixed Charge Coverage Ratio”: As of any date of calculation, the ratio of (a)
Consolidated EBITDA plus Consolidated Rentals minus Restricted Payments minus
provision for taxes to (b) Consolidated Interest Expense, plus Consolidated
Rentals.
“Foreign Subsidiary”: Any Subsidiary organized under the laws of a jurisdiction
not located in the United States of America.
“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, applied in a manner consistent with that used in preparing
the financial statements referred to in Section 5.4.
“Governmental Authority”: The government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to

12

--------------------------------------------------------------------------------




government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor”: Individually and collectively, (a) each Subsidiary of the Borrower
that passes the Material Subsidiary Test, and its successors and assigns, other
than any Foreign Subsidiary subject to a Deemed Dividend Problem, (b) any
Subsidiary of the Borrower listed on Schedule 5.8(d), (c) each Subsidiary (other
than the Excluded Subsidiaries) that is an obligor in respect of the Senior
Notes, and (d) each other Subsidiary of the Borrower that may from time to time
be a party to the Guaranty.
“Guaranty”: That certain Guaranty dated as of November 2, 2011 executed by the
Guarantors in favor of the Administrative Agent, for the ratable benefit of the
Lender Parties, as it may be amended or modified and in effect from time to
time.
“Highest Lawful Rate”: On any day, the maximum non-usurious rate of interest
permitted for that day by applicable federal or state law stated as a rate per
annum.
“Increasing Lender”: As defined in Section 2.26.
“Indebtedness”: With respect to a Person, such Person’s (a) obligations for
borrowed money (including the Obligations hereunder), (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (c) obligations, whether or not
assumed, secured by Liens on Property now or hereafter owned or acquired by such
Person, (d) obligations that are evidenced by notes, acceptances, or other
instruments, (e) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (f) Capitalized Lease Obligations,
(g) obligations of such Person as an account party with respect to standby and
commercial Letters of Credit, (h) Contingent Obligations of such Person (except
Contingent Obligations between Subsidiaries), (i) Net Mark-to-Market Exposure
under Rate Management Transactions and other Financial Contracts, (j)
receivables transaction attributed indebtedness and (k) any other obligation for
borrowed money or other financial accommodation that in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person.
“Indemnified Taxes”: Taxes imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party under any Loan Document, other
than Excluded Taxes and Other Taxes.
“Interest Period: With respect to a Eurocurrency Advance, a period of one, two,
three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement and, with respect to a Daily Eurocurrency Rate, a
period of one day. Such Interest Period with respect to a Eurocurrency Advance
shall end on the day that corresponds numerically to such date one, two, three
or six months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day

13

--------------------------------------------------------------------------------




falls in a new calendar month, such Interest Period with respect to a
Eurocurrency Advance shall end on the immediately preceding Business Day.
“Investment”: With respect to a Person, any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“ISP98”: The International Standby Practices (1998 Revision, effective January
1, 1999), International Chamber of Commerce Publication No. 590.
“LC Issuer”: Any Lender (or any subsidiary or affiliate of a Lender designated
by such Lender) in its capacity as an issuer of Facility LCs hereunder; provided
that no Lender shall have any obligation to issue Facility LCs hereunder unless
it affirmatively designates itself in writing to the Borrower and the
Administrative Agent as a LC Issuer. As of the Effective Date, the LC Issuers
are U.S. Bank and Wells Fargo Bank, N.A.
“LC Obligations”: At any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date”: As defined in Section 2.19(e).
“Lender Parties”: The Administrative Agent, the LC Issuers, the Lenders, any
indemnified party arising under the Loan Documents, and any Affiliate of any
Lender to which any Obligations are owed.
“Lenders”: The lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation”: With respect to a Lender or the Administrative Agent,
the office, branch, subsidiary or affiliate of such Lender or the Administrative
Agent listed in Section 13.1 (in the case of the Administrative Agent) or on its
administrative questionnaire (in the case of a Lender) or otherwise selected by
such Lender or the Administrative Agent pursuant to Section 2.17.
“Letter of Credit”: With respect to a Person, a letter of credit or similar
instrument that is issued upon the application of such Person or upon which such
Person is an account party or for which such Person is in any way liable.
“Letter of Credit Application”: An application, in the form specified by the
applicable LC Issuer from time to time, requesting such LC Issuer to issue a
Facility LC.

14

--------------------------------------------------------------------------------




“Leverage Ratio”: As of any date of calculation, the ratio of (i) the average
Consolidated Funded Indebtedness outstanding at the end of each fiscal quarter
of the Borrower during the Borrower’s then most-recently ended four fiscal
quarters to (ii) Consolidated EBITDA for the Borrower’s then most-recently ended
four fiscal quarters.
“Lien”: Any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement (other than deposits made in bank and investment
accounts), encumbrance, priority or other security agreement or similar
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).
“Loan”: A Revolving Loan or a Swing Line Loan.
“Loan Documents”: This Agreement, the Facility LC Applications, the Guaranty,
any Collateral Documents, any note or notes executed by the Borrower in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by the Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement.
“Loan Party” or “Loan Parties”: Individually or collectively, the Borrower and
the Guarantors.
“Material Adverse Effect”: A material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuers or the Lenders under the
Loan Documents.
“Material Indebtedness”: Indebtedness in an outstanding principal amount of
$20,000,00050,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars), other than non-recourse securitizations of
the assets of WFB.
“Material Indebtedness Agreement”: Any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Subsidiary”: Each Subsidiary listed on Schedule 5.8(b), along with
each other Subsidiary that subsequently passes the Material Subsidiary Test.
“Material Subsidiary Test”: A determination of whether any Subsidiary (excluding
WFB) of the Borrower (a) that has total assets in excess of at least five
percent (5%) of the consolidated total assets of the Borrower as shown on the
most recent balance sheet provided pursuant to Section 6.1 or (b) has total
assets of which, together with the total assets of each other Subsidiary
(excluding WFB) that is not a Material Subsidiary and is not a Guarantor, are at
least ten percent (10%) of the consolidated total assets of the Borrower as
shown on the most recent balance sheet provided pursuant to Section 6.1. If a
Material Subsidiary Test as to a particular Subsidiary is

15

--------------------------------------------------------------------------------




determined in the affirmative as to such Subsidiary, such Subsidiary is
determined to have “passed the Material Subsidiary Test” as such language or
similar language is used in the Loan Documents.
“Maximum Foreign Currency Amount”: $20,000,000.
“Minimum Extension Condition”: As defined in Section 2.25(d).
“Modify” and “Modification”: As defined in Section 2.19(a).
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: A Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Mark-to-Market Exposure”: With respect to a Person, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Non-U.S. Lender”: A Lender that is not a United States person as defined in
Section 7701(a)(30) of the Code.
“Note”: As defined in Section 2.13(d).
“Obligations”: All unpaid principal of and accrued and unpaid interest on the
Loans, all LC Obligations, all obligations in connection with Cash Management
Services, all Rate Management Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided that the
Obligations shall exclude all Excluded Swap Obligations.
“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control,
and any successor thereto.
“Operating Lease”: With respect to a Person, any lease of Property (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Other Taxes”: All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

16

--------------------------------------------------------------------------------




“Outstanding Credit Exposure”: As to any Lender at any time, the sum of (i) the
aggregate principal Dollar Amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) the Dollar
Amount equal to its Pro Rata Share of the LC Obligations at such time.
“Participants”: As defined in Section 12.2(a).
“Participant Register”: As defined in Section 12.2(c).
“PATRIOT Act”: USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended from time to time, and any successor statute.
“Payment Date”: The lastfirst day of each month.
“PBGC”: The Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition”: Any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental thereto, (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) the Borrower shall have furnished to
the Administrative Agent a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenant contained in Section 6.17(b) for
such period, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.
“Person”: Any natural person, corporation, firm, joint venture, partnership,
limited liability company, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan”: An employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability.
“Pledgor”: Each parent (whether the Borrower or a Subsidiary) of a Material
Subsidiary that is a Foreign Subsidiary subject to a Deemed Dividend Problem.
“Pounds Sterling”: The lawful currency of the United Kingdom.

17

--------------------------------------------------------------------------------




“Pricing Schedule”: The Schedule attached hereto identified as such.
“Prime Rate”: A rate per annum equal to the prime rate of interest announced
from time to time by U.S. Bank or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Prior Extension Commitments”: As defined in Section 2.25(c).
“Property”: With respect to a Person, any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
“Pro Rata Share”: With respect to a Lender, a portion equal to a fraction the
numerator of which is such Lender’s Commitment and the denominator of which is
the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment or,
if all of the Commitments are terminated, the percentage of the Aggregate
Outstanding Credit Exposure (disregarding any Default in Lender’s Outstanding
Credit Exposure) represented by such Lender’s Outstanding Credit Exposure.
“Purchasers”: As defined in Section 12.3(a).
“Quotation Date”: In relation to any Interest Period for which an interest rate
is to be determined, (a) if the related Advance is denominated in Dollars, two
Business Days before the first day of that period, (b) if the related Advance is
denominated in euro, two TARGET Days and two London Business Days (to the extent
the two are not the same) before the first day of such period, (c) if the
related Advance is denominated in Pounds Sterling, the first day of such period
and (d) if the related Advance is denominated in any other Agreed Currency, the
day determined by the Administrative Agent in accordance with its general
practice for such Agreed Currency; provided, however, that for purposes of the
definition of Alternative Base Rate only, the Quotation Rate for Eurocurrency
Rates shall be each Business Day.
“Rate Management Obligations”: With respect to a Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions with a Lender or an Affiliate of a Lender, and (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Rate Management Transactions with a Lender or an Affiliate of a Lender.
“Rate Management Transaction”: Any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency

18

--------------------------------------------------------------------------------




swap transaction, cross-currency rate swap transaction, currency option or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
“Reference Period”: For purposes of calculating Consolidated EBITDA or
Consolidated Interest Expense, any four consecutive fiscal quarters.
“Register”: As defined in Section 12.3(d).
“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of said Board of Governors relating to the extension of
credit by banks for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations”: At any time, the aggregate of all obligations of
the Borrower then outstanding under Section 2.19 to reimburse a LC Issuer for
amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
“Rentals”: With respect to a Person, the aggregate fixed amounts payable by such
Person under any Operating Lease.
“Reports”: As defined in Section 9.6(a).
“Required Lenders”: Lenders (excluding any Defaulting Lender) in the aggregate
having greater than 50% of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding greater than
50% of the Aggregate Outstanding Credit Exposure.
“Reserve Requirement”: With respect to an Interest Period, the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) that is imposed under Regulation D on Eurocurrency liabilities.
“Responsible Officer”: Any of the chief executive officer, chief operations
officer, chief administrative officer, any Authorized Officer, and any executive
vice president, in each case of the Borrower, acting singly.
“Restricted Payment”: Any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.

19

--------------------------------------------------------------------------------




“Revolving Loan”: With respect to a Lender, such Lender’s loan made pursuant to
its commitment to lend set forth in Section 2.1 (or any conversion or
continuation thereof).
“Risk-Based Capital Guidelines”: Collectively, (a) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (b) the corresponding capital regulations
promulgated by regulatory authorities outside the United States, including
transition rules, and, in each case, any amendments to such regulations.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country”: A country subject to (a) a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/ index.html, or as
otherwise published from time to time, or (b) any other sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the European Union or Her Majesty’s Treasury.
“Sanctioned Person”: (a) A Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by (i) OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) the United States Government (including
without limitation, OFAC), the European Union or Her Majesty’s Treasury, or (b)
(i) an agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by the United
States Government (including without limitation, OFAC, the European Union or Her
Majesty’s Treasury.
“Schedule”: A specific schedule to this Agreement, unless another document is
specifically referenced.
“Section”: A numbered section of this Agreement, unless another document is
specifically referenced.
“Senior Noteholders”: The holders of the Senior Notes.
“Senior Notes”: Collectively, (a) the $215,000,000 5.99% Senior Notes, Series
2006-‑A, due February 27, 2016, (b) the $60,000,000 6.08% Senior Notes, Series
2007-‑A, due June 15, 2017, and (c) the $57,000,000 7.20% Series 2008-‑A Notes,
due January 16, 2018, each issued pursuant to that certain Note Purchase
Agreement, dated February 27, 2006, as amended and/or supplemented by (i) that
certain Amendment No. 1 to Note Purchase Agreement, dated June 15, 2007, (ii)
that certain First Supplement to Note Purchase Agreement, dated June 15, 2007,
and (iii) that certain Second Supplement to Note Purchase Agreement, dated
January 16, 2008, as further amended, supplemented, restated or replaced from
time to time, and any other notes that may from time to time be issued pursuant
thereto.
“Standby LC Fee”: As defined in Section 2.19(d).
“Stated Rate”: As defined in Section 2.21.

20

--------------------------------------------------------------------------------




“Subordinated Debt”: Any Indebtedness of the Borrower or any of its
Subsidiaries, now existing or hereafter created, incurred or arising, which is
subordinated in right of payment to the payment of the Obligations in a manner
and to an extent (a) that the Required Lenders have approved in writing prior to
the creation of such Indebtedness, or (b) as to any Indebtedness of the Borrower
or any of its Subsidiaries existing on the date of this Agreement, that the
Required Lenders have approved as Subordinated Debt in a writing delivered by
the Required Lenders to the Borrower on or prior to the Effective Date.
“Subsidiary”: With respect to a Person, (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries, or (b) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.
“Substantial Portion”: With respect to the Property of the Borrower and its
Subsidiaries, Property that represents more than 10% of the consolidated assets
of the Borrower and its Subsidiaries taken as a whole or Property that is
responsible for more than 10% of the Consolidated Net Income of the Borrower and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month immediately prior to
the month in which such determination is made (or if financial statements have
not been delivered hereunder for that month that begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month in which such determination is made).
“Swap Counterparty”: With respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.
“Swap Obligation”: With respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.
“Swing Line Borrowing Notice”: As defined in Section 2.4(b).
“Swing Line Lender”: U.S. Bank or such other Lender that may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan”: A Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit”: The maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $20,000,000.30,000,000.
“TARGET”: Trans-European Automated Real-time Gross Settlement Express Transfer
payment system.

21

--------------------------------------------------------------------------------




“TARGET Day”: Any day on which TARGET is open for settlement of payments in
euro.
“Taxes”: Any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Transferee”: As defined in Section 12.3(e).
“Type”: With respect to any Advance, its nature as a Base Rate Advance or a
Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Uniform Customs”: The Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“U.S. Bank”: U.S. Bank National Association, a national banking association, in
its individual capacity, and its successors.
“WFB”: World’s Foremost Bank, a state charted bank, and a Subsidiary of the
Borrower, and any of WFB’s Subsidiaries.
“Wholly-Owned Subsidiary”: With respect to a Person, (a) any Subsidiary of which
100% of the beneficial ownership interests are at the time owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests are at the time so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
THE CREDITS
2.1.    Commitment. From and including the Effective Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower in Agreed
Currencies and participate in Facility LCs issued upon the request of the
Borrower, provided that, (i) after giving effect to the making of each such Loan
and the issuance of each such Facility LC, the Dollar Amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment, (ii) the aggregate
outstanding principal Dollar Amount of all Eurocurrency Advances in Agreed
Currencies other than Dollars shall not exceed the Maximum Foreign Currency
Amount, and (iii) all Base Rate Loans shall be made in Dollars. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow at any time
prior to the Facility Termination Date. The Commitments to extend credit
hereunder shall expire on the Facility Termination Date. The LC Issuers will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.19.

22

--------------------------------------------------------------------------------






2.2.    Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of: (a) each Advance as of
the date three Business Days prior to the Borrowing Date or, if applicable, date
of conversion/continuation of such Advance, and (b) all outstanding Advances (i)
as of the date three Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation of any Advance, (ii) on and as of
the last Business Day of each quarter and (iii) on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders. Each day upon or as of which the Administrative Agent
determines Dollar Amounts as described in the preceding clauses (a) and (b) is
herein described as a “Computation Date” with respect to each Advance for which
a Dollar Amount is determined on or as of such day. If at any time the Dollar
Amount of the Aggregate Outstanding Credit Exposure exceeds the Aggregate
Commitment by more than 5% of the Aggregate Commitment, the Borrower shall
immediately make a payment on the Obligations sufficient to eliminate such
excess. The Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.
2.3.    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the Borrower in accordance with Section 2.4.
2.4.    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the Effective
Date and prior to the Facility Termination Date, the Swing Line Lender may, at
its option, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Dollar Amount of the Swing Line
Lender’s Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date.
(b)    Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 11:00 a.m. (Minneapolis time) on the Borrowing Date of each Swing
Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $100,000.
(c)    Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available

23

--------------------------------------------------------------------------------




the Swing Line Loan, in funds immediately available, to the Administrative Agent
at its address specified pursuant to Article XIII. The Administrative Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Administrative Agent’s aforesaid address.
Each time that a Swing Line Loan is made by the Swing Line Lender pursuant to
this Section 2.4(c), the Swing Line Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably sold to each
Lender and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swing Line
Lender a participation in such Swing Line Loan in proportion to its Pro Rata
Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the date selected by the Administrative Agent. In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 11:00 a.m. (Minneapolis time) on the date of any
notice received pursuant to this Section 2.4(d), each Lender shall make
available its required Revolving Loan, in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.4(d) shall initially be Base
Rate Loans and thereafter may be continued as Base Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations set forth in this Article II. Unless a Lender
shall have notified the Swing Line Lender, prior to the Swing Line Lender’s
making any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans
or to fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans.
2.5.    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a commitment fee
(“Commitment Fee”) at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Commitment from the Effective Date to and
including the Facility Termination Date, payable in arrears on the last day of
each quarter hereafter and on the Facility Termination Date. Commercial

24

--------------------------------------------------------------------------------




Letters of Credit (including Banker’s Acceptances) shall not count as usage of
the Aggregate Commitment for the purpose of calculating the Commitment Fee due
hereunder with respect to any Lender. In addition, Swing Line Loans shall not
count as usage of the Aggregate Commitment for the purpose of calculating the
Commitment Fee due hereunder with respect to any Lender other than the Swing
Line Lender, except to the extent another Lender’s participation in such Swing
Line Loans has been funded by such Lender. The Administrative Agent shall
promptly notify Borrower in writing if any Lender funds its participation in any
Swing Line Loan.
2.6.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $1,000,000 and incremental amounts in integral multiples
of $500,000, and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $500,000 and incremental amounts
in integral multiples of $500,000, provided, however, that any Base Rate Advance
may be in the amount of the Available Aggregate Commitment.
2.7.    Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $5,000,000, upon at least
five Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued Commitment Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum aggregate amount of $500,000, any portion of the
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice to the Administrative Agent. The Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or any portion of the
outstanding Swing Line Loans, with notice to the Administrative Agent and the
Swing Line Lender by 11:00 a.m. (Minneapolis time) on the date of repayment. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurocurrency Advances, or, in a minimum aggregate amount of
$500,000, any portion of the outstanding Eurocurrency Advances upon three
Business Days’ prior written notice to the Administrative Agent.
2.8.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. The Borrower shall give the Administrative Agent irrevocable notice in the
form of Exhibit C (a “Borrowing Notice”) not later than 11:00 a.m. (Minneapolis
time) on the Borrowing Date of each Base Rate Advance (other than a Swing Line
Loan), threetwo Business Days before the Borrowing Date for each Eurocurrency
Advance in Dollars and four Business Days before the Borrowing Date for each
Eurocurrency Advance in a currency other than Dollars, specifying:
(a)    (i)    the Borrowing Date, which shall be a Business Day, of such
Advance,
(b)    (ii)    the aggregate amount of such Advance,

25

--------------------------------------------------------------------------------




(c)    (iii)    the Type of Advance selected, and
(d)    (iv)    in the case of each Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto.
Promptly following receipt of a Borrowing Notice in accordance with this Section
2.8, the Administrative Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
borrowing. Not later than 2:00 p.m. (Minneapolis time) on each Borrowing Date,
each Lender shall make available its Loan or Loans in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
2.9.    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Period. Base Rate Advances (other than Swing Line Loans) shall continue
as Base Rate Advances unless and until such Base Rate Advances are converted
into Eurocurrency Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7. Each Eurocurrency Advance denominated in Dollars
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Advance shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Advance is or was repaid in accordance with Section 2.7 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period. Each Eurocurrency Advance denominated in an Agreed Currency
other than Dollars shall automatically continue as a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance in the same Agreed
Currency for the same or another Interest Period. Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 11:00 a.m.
(Minneapolis time) at least threetwo Business Days (four Business Days for
Eurocurrency Advances in currencies other than Dollars) prior to the date of the
requested conversion or continuation, specifying:
(a)    (i)    the requested date, which shall be a Business Day, of such
conversion or continuation,
(b)    (ii)    the Agreed Currency amount and Type of the Advance that is to be
converted or continued, and
(c)    (iii)    the amount of such Advance that is to be converted into or
continued as a Eurocurrency Advance and the duration of the Interest Period
applicable thereto.

26

--------------------------------------------------------------------------------




After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than ten (10) Interest Periods in effect hereunder.
2.10.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day. Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Base Rate for such day, the Daily Eurocurrency Rate or another rate
if agreed to by the Borrower and the Swing Loan Lender. Changes in the rate of
interest on that portion of any Advance maintained as a Base Rate Advance will
take effect simultaneously with each change in the Alternate Base Rate. Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurocurrency Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and the Pricing Schedule. No Interest Period may end after the Facility
Termination Date.
2.11.    Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurocurrency Advance. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Advance in an Agreed Currency other than Dollars shall be converted to an
Advance in the Dollar Amount, (ii) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2.00% per annum, (iii) each Base Rate
Advance shall bear interest at a rate per annum equal to the Base Rate in effect
from time to time plus 2.00% per annum, and (iv) the Standby LC Fee shall be
increased by 2.00% per annum, provided that, during the continuance of an Event
of Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(ii) and (iii) above and the increase in the Standby LC Fee set forth in clause
(iv) above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender. After an Event of
Default has been cured or waived, the interest rate applicable to advances and
the Standby LC Fee shall revert to the rates applicable prior to the occurrence
of an Event of Default.
2.12.    Method of Payment.
(a)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in the currency in which such Advance was made. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the

27

--------------------------------------------------------------------------------




Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 12:00 noon
(Minneapolis time) on the date when due and shall (except (i) with respect to
repayments of Swing Line Loans, (ii) in the case of Reimbursement Obligations
for which the LC Issuers have not been fully indemnified by the Lenders, or
(iii) as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with U.S. Bank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder. Each reference to the Administrative Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to the LC
Issuers, in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.19(f).
(b)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country that issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.
2.13.    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (div)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
(c)    The entries in the accounts maintained pursuant to paragraphs (a) and (b)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

28

--------------------------------------------------------------------------------




(d)    Any Lender may request that its Loans be evidenced by a promissory note
or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit D, with appropriate changes for notes evidencing Swing Line Loans (each
a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender such Note or Notes payable to the order of such Lender in a form
supplied by the Administrative Agent. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.
2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may be an e-mail confirmation) of each
telephonic notice authenticated by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error. The parties agree to prepare
appropriate documentation to correct any such error within 10 days after
discovery by any party to this Agreement.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the Effective
Date and at maturity. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on all Advances and
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that Interest on any Advance that bears interest at the Prime Rate option
of the Alternate Base Rate shall be calculated for actual days elapsed on the
basis of a 365/366-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day that
is not a Business Day, such payment shall be made on the next succeeding
Business Day.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each

29

--------------------------------------------------------------------------------




Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.
2.17.    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and a LC Issuer may book the Facility LCs at
any Lending Installation selected by such Lender or such LC Issuer, as the case
may be, and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans,
Facility LCs, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or each LC Issuer, as the case may be, for
the benefit of any such Lending Installation. Each Lender and each LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.18.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.19.    Facility LCs.
(a)    Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement and in reliance on the agreements of the Lenders in
Sections 2.19(b) and 2.19(e), to issue standby Letters of Credit denominated in
Dollars or other Agreed Currencies, commercial Letters of Credit denominated in
Dollars or other Agreed Currencies and, in its discretion, Banker’s Acceptances
(each such standby Letter of Credit, commercial Letter of Credit or Banker’s
Acceptance, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Effective Date and
prior to the fifth Business Day prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (i) the aggregate Dollar Amount of the outstanding LC
Obligations shall not exceed $100,000,000 and75,000,000, (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment., and
(iii) the aggregate Dollar Amounts of the outstanding LC Obligations with
respect to standby Letters of Credit shall not exceed

30

--------------------------------------------------------------------------------




$25,000,000. Without limiting the foregoing, all Existing Letters of Credit
shall be deemed without further action of the parties to be Facility LCs issued
hereunder and subject to the terms hereof. No Facility LC shall have an expiry
date later than the earlier to occur of (x) the fifth Business Day prior to the
Facility Termination Date and (y) one year after its issuance; provided,
however, that the expiry date of a Facility LC may be up to one year later than
the fifth Business Day prior to the Facility Termination Date if the Borrower
has posted on or before the fifth Business Day prior to the Facility Termination
Date cash collateral in the Facility LC Collateral Account on terms satisfactory
to the Administrative Agent and the applicable LC Issuer in an amount equal to
105% of the LC Obligations with respect to such Facility LC. Notwithstanding
anything to the contrary herein or in any Loan Document, the parties hereto
acknowledge and agree that all Banker’s Acceptances shall be treated as Facility
LCs for all purposes of this Agreement and the other Loan Documents (including
without limitation for the purposes of (A) determining (I) outstanding LC
Obligations and (II) Aggregate Outstanding Credit Exposure, (B) participation by
the Lenders pursuant to Section 2.19(b) and reimbursement by the Lenders
pursuant to Section 2.19(e), (C) cash collateralization pursuant to Section
2.19(k), and (D) Defaulting Lender provisions pursuant to Section 2.22) and
shall constitute Obligations guaranteed by the Guarantors and secured by any
collateral. Each Facility LC shall be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
applicable LC Issuer.
(b)    Participations. Upon the issuance or Modification by a LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 11:00 a.m. (Minneapolis time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the LC Issuer, the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by a LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Facility LC shall be
satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such Letter of Credit Application and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). The applicable LC Issuer shall
have no independent duty to ascertain whether the conditions set forth in
Article IV have been satisfied; provided, however, that such LC Issuer shall not
issue a Facility LC if, on or before the proposed date of issuance, such LC
Issuer shall have received notice from the Administrative Agent or the Required
Lenders that any such condition has not been satisfied or waived. In the event
of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.

31

--------------------------------------------------------------------------------




(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC that is a standby Letter of Credit, a
letter of credit fee at a per annum rate equal to the Applicable Margin for
Eurocurrency Loans in effect from time to time multiplied by the amount
available to be drawn under such Facility LC from time to time for the period
from the date of issuance to the scheduled expiration date of such Facility LC,
such fee to be payable in arrears on the last day of each quarter (the “Standby
LC Fee”). The Borrower shall also pay to the applicable LC Issuer of any
Facility LC (including without limitation commercial Letters of Credit and/or
Banker’s Acceptances) for its own account (x) a fronting fee in an amount agreed
upon between such LC Issuer and the Borrower and (y) on demand, all amendment,
drawing and other fees regularly charged by such LC Issuer to its letter of
credit customers and all out-of-pocket expenses incurred by such LC Issuer in
connection with the issuance, Modification, administration or payment of any
Facility LC (including without limitation commercial Letters of Credit and/or
Banker’s Acceptances).
(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the
applicable LC Issuer to the Borrower and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment shall be in conformity in all
material respects with such Facility LC. Each Lender shall be unconditionally
and irrevocably liable without regard to the occurrence of any Event of Default
or any condition precedent whatsoever, to reimburse such LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the Dollar Amount of each payment made by
such LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19(f) below and there are not
funds available in the Facility LC Collateral Account to cover the same, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of such LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Minneapolis time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Base Rate Advances.
(f)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
applicable LC Payment Date for any amounts required to be paid by such LC Issuer
upon any drawing under any Facility LC issued by it, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC, in each case as determined in a final
non-appealable judgment by a court of competent jurisdiction. All such amounts
paid by such LC Issuer and remaining unpaid by the Borrower shall

32

--------------------------------------------------------------------------------




bear interest, payable on demand, for each day until paid at a rate per annum
equal to (x) the rate applicable to Base Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2.00% plus
the rate applicable to Base Rate Advances for such day if such day falls after
such LC Payment Date. The applicable LC Issuer will pay to each Lender ratably
in accordance with its Pro Rata Share all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by such LC Issuer, but only to
the extent such Lender has made payment to such LC Issuer in respect of such
Facility LC pursuant to Section 2.19(e). Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Borrower may request an
Advance hereunder for the purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any LC Issuer, any Lender or any beneficiary of a
Facility LC. The Borrower further agrees with the LC Issuers and the Lenders
that, except as provided in Section 2.19(f), the LC Issuers and the Lenders
shall not be responsible for, and the Borrower’s Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee. Except as otherwise provided in
Section 2.19(f), no LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC issued by it.
The Borrower agrees that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put any LC Issuer or any Lender under
any liability to the Borrower; provided that any determination of gross
negligence or willful misconduct must be a determination in a final
non-appealable judgment by a court of competent jurisdiction. Nothing in this
Section 2.19(g) is intended to limit the right of the Borrower to make a claim
against a LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19(f).
(h)    Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action. Notwithstanding any other provision of
this Section 2.19, each

33

--------------------------------------------------------------------------------




LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) that such Lender, such LC Issuer or
the Administrative Agent may incur (or that may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) that such LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC that specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of such LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) such LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC, in each case as determined in a
final non-appealable judgment by a court of competent jurisdiction. Nothing in
this Section 2.19(i) is intended to limit the obligations of the Borrower under
any other provision of this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC, in each case as determined in a final non-appealable
judgment by a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, at any
time an Event of Default exists, upon the request of the Administrative Agent or
the Required Lenders until the earlier of (i) the cure of such Event of Default
or (ii) the final expiration date of any Facility LC and payment to the
applicable LC Issuer or the Lenders in respect of any Facility LC and
Obligations in connection therewith, maintain a special collateral account
pursuant to

34

--------------------------------------------------------------------------------




arrangements satisfactory to the Administrative Agent (the “Facility LC
Collateral Account”), in the name of such Borrower but under the sole dominion
and control of the Administrative Agent, for the benefit of the Lenders and in
which such Borrower shall have no interest other than as set forth in Section
8.1. The Borrower hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Lenders and the
applicable LC Issuer(s), a security interest in all of the Borrower’s right,
title and interest in and to all funds that are from time to time on deposit in
the Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding 30 days.
Nothing in this Section 2.19(k) shall either obligate the Administrative Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.
(l)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Facility LC issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable LC Issuer hereunder for any and all drawings under such
Facility LC. The Borrower hereby acknowledges that the issuance of Facility LCs
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.20.    Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender becomes a Defaulting Lender or declines to approve an amendment or waiver
that is approved by the Required Lenders (any Lender so affected an “Affected
Lender”), the Borrower may elect, if such amounts continue to be charged or such
suspension is still effective, to replace such Affected Lender as a Lender party
to this Agreement, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, and provided further
that, concurrently with such replacement, (i) another bank or other entity that
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit B and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment that would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

35

--------------------------------------------------------------------------------






2.21.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
that conflicts or is inconsistent with this Section 2.21, even if such provision
declares that it controls. As used in this Section 2.21, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation that
constitute interest under applicable law, provided that, to the maximum extent
permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(x) any interest in excess of the maximum amount of nonusurious interest
permitted under the applicable laws (if any) of the United States or of any
applicable state, or (y) total interest in excess of the amount that such Lender
could lawfully have contracted for, reserved, received, retained or charged had
the interest been calculated for the full term of the Obligations at the Highest
Lawful Rate. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Agreement or any other Loan Document exceeds the Highest
Lawful Rate, the rate at which interest shall accrue shall automatically be
fixed by operation of this sentence at the Highest Lawful Rate for that day.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate again exceeds the Highest Lawful Rate, at which time the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate. The daily interest rates to be used in calculating
interest at the Highest Lawful Rate shall be determined by dividing the
applicable Highest Lawful Rate per annum by the number of days in the calendar
year for which such calculation is being made. None of the terms and provisions
of this Agreement or in any other Loan Document that directly or indirectly
relate to interest shall ever be construed without reference to this Section
2.21, or be construed to create a contract to pay for the use, forbearance or
detention of money at an interest rate in excess of the Highest Lawful Rate. If
the term of any Obligation is shortened by reason of acceleration of maturity as
a result of any Event of Default or by any other cause, or by reason of any
required or permitted prepayment, and if for that (or any other) reason any
Lender at any time, including but not limited to, the stated maturity, is owed
or receives (and/or has received) interest in excess of interest calculated at
the Highest Lawful Rate, then and in any such event all of any such excess
interest shall be canceled automatically as of the date of such acceleration,
prepayment or other event, and, if such excess interest has been paid to such
Lender, it shall be credited pro tanto against the then-outstanding principal
balance of the Borrower’s obligations to such Lender, effective as of the date
or dates when the event occurs that causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
2.22.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5;

36

--------------------------------------------------------------------------------




(b)    the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
(c)    if any Swing Line Loans shall be outstanding or any LC Obligations exist
at the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans or LC Obligations shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Facility LCs does not exceed the total of
all non-Defaulting Lender’s Commitments and (y) the conditions set forth in
Article IV are satisfied at such time; provided, that the Standby LC Fees
payable to the Lenders shall be determined taking into account any such
reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the Defaulting Lender’s
Revolving Percentage of the outstanding Swing Line Loans that were not
reallocated and (y) second, cash collateralize such Defaulting Lender’s Pro Rata
Share of the LC Obligations in accordance with the procedures set forth in
Section 8.1 for so long as such Facility LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.19(d) with respect to such Defaulting Lender’s Facility LC Exposure during the
period such Defaulting Lender’s Facility LC Exposure is cash collateralized by
the Borrower; and
(iv)    if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the applicable LC Issuer(s) or any Lender hereunder, all
letter of credit fees payable under Section 2.19(d) with respect to such
Defaulting Lender’s Facility LC Exposure that have been reallocated to the other
Lenders (and, for clarification, not any portion that has been cash
collaterizedcollateralized) shall be payable to the non-defaulting Lenders and
the applicable LC Issuer(s) (to the extent not reallocated to the non-defaulting
Lenders) until such Facility LC Exposure is cash collateralized;
(d)    so long as any Lender is a Defaulting Lender, no LC Issuer shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by cash collateral provided by the
Borrower in accordance with Section 2.22(c) or will be allocated to
non-defaulting Lenders in accordance with Section 2.22(c); and

37

--------------------------------------------------------------------------------




(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.20) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as are determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the LC Issuers or Swing Line Lender hereunder, (iii)
third, to the funding of any Revolving Loan or the funding or cash
collateralization of any participating interest in any Swing Line Loan or
Facility LC in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vi) sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Outstanding Credit Exposure of such Lenders to the
Aggregate Outstanding Exposure equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Facility LCs or Swing Line Loans and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of draws under Facility LCs with respect to
which the applicable LC Issuer(s) has funded its participation obligations, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Lenders that are not Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans, or Reimbursement Obligations
owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, each LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and Facility LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent determines necessary in order for such Lender to hold the
Revolving Loans in accordance with its Pro Rata Share. For purposes of this
Section 2.22, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “Facility LC Exposure” shall mean, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Pro Rata Share of the LC Obligations at such
time.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender that fails to fund any of its

38

--------------------------------------------------------------------------------




Loans hereunder at the time or in the amount required to be funded under the
terms of this Agreement.
2.23.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance or Facility
LC in any Agreed Currency other than Dollars, if there shall occur on or prior
to the date of such Advance or the date of issuance of such Facility LC any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls that would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance or Facility LC
to be denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, and such Loans or Facility LC shall not be denominated in such Agreed
Currency but shall be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, as Base Rate Loans, unless the Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
2.24.    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
2.25.    Extensions of Commitments.

39

--------------------------------------------------------------------------------




(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.25, agree with one or more Lenders holding Commitments to extend the
Facility Termination Date, and otherwise modify the terms of such Commitments or
any portion thereof (including, without limitation, by increasing the interest
rate or fees payable in respect of such Commitments or any portion thereof)
(each such modification, an "“Extension"”)) pursuant to one or more written
offers (each, an "“Extension Offer"”) made from time to time by the Borrower to
all Lenders, in each case on a pro rata basis (based on their respective Pro
Rata Shares) and on the same terms to each such Lender. In connection with each
Extension, the Borrower will provide notification to the Administrative Agent
(for distribution to the Lenders), no later than 30 days prior to the Facility
Termination Date of the requested new termination date for the extended
Commitments (each an "“Extended Termination Date"”) and the due date for Lender
responses, which due date shall be at least 10 Business Days after the date of
such distribution to the Lenders. In connection with any Extension, each Lender
wishing to participate in such Extension shall, prior to such due date, provide
the Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension.
(b)    Each Extension shall be subject to the following:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;
(ii)    except as to interest rates, fees and termination date, the Commitment
of any Lender extended pursuant to any Extension shall have the same terms as
the Commitments of the Banks that did not agree to the Extension Offer;
(iii)    the final termination date of the Commitments to be extended pursuant
to an Extension shall be later than the final termination date of the
Commitments of the Banks that did not agree to the Extension Offer;
(iv)    if the aggregate amount of Commitments in respect of which Lenders shall
have accepted an Extension Offer exceeds the maximum aggregate amount of
Commitments offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Commitments shall be extended ratably up to such
maximum amount based on the relative Commitments of the Lenders that accepted
such Extension Offer;
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;
(vi)    any applicable Minimum Extension Condition shall be satisfied; and
(vii)    no Extension shall become effective unless, on the proposed effective
date of such Extension, the conditions set forth in Section 4.2 shall be
satisfied

40

--------------------------------------------------------------------------------




(with all references in such Section to a request for a Loan being deemed to be
references to the Extension on the applicable date of such Extension), and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of the
Borrower.
(c)    If at the time any Extension of Commitments (as so extended, "“Current
Extension Commitments"”) becomes effective, there will be Commitments or
Revolving Loans attributable to a prior Extension that will remain outstanding
(collectively, the "“Prior Extension Commitments"”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased as of the prior Facility Termination Date so that it equals
the interest rate spread applicable to the Current Extension Commitments
(calculated as provided above).
(d)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a "“Minimum Extension
Condition"”) that a minimum amount be agreed to by the Lenders subject to such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $10,000,000, unless another
amount is agreed to by the Administrative Agent). For the avoidance of doubt, it
is understood and agreed that the provisions of Section 11.2 will not apply to
Extensions of Commitments pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.25, including to any payment of
interest or fees in respect of any Commitments or Revolving Loans that have been
extended or made pursuant to an Extension at a rate or rates different from
those paid or payable in respect of Commitments or Revolving Loans of Lenders
that did not extend their Commitments, in each case as is set forth in the
relevant Extension Offer.
(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, "“Extension Amendments"”) to this Agreement
and the other Loan Documents as may be necessary in order to establish new
classes of Commitments and Revolving Loans created pursuant to an Extension, in
each case on terms consistent with this Section 2.25. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower in accordance
with any instructions received from such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such Extension Amendments entered into with the
Borrower by the Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, the Borrower
and any Subsidiary shall execute such agreements, confirmations or other
documentation as the Administrative Agent shall reasonably request to accomplish
the purposes of this Section 2.25.
(f)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the

41

--------------------------------------------------------------------------------




Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.25.
2.26.    Increase Option. The Borrower may from time to time elect to increase
the Commitments, in each case in minimum increments of $10,000,000 or such lower
amount as the Borrower and the Administrative Agent agree upon, so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $85,000,000.25,000,000. The Borrower may arrange for any such increase to
be provided by all of the Lenders or, if any Lender does not consent to such
increase, then by one or more Lenders (in any case, each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”) and, if the Increasing
Lenders do not consent to increase their Commitments in the aggregate amount
elected by the Borrower, then by the Increasing Lenders (if any) and one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or extend Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the reasonable approval of the Borrower, the Administrative Agent and the LC
Issuers and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto. No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Commitments pursuant to this
Section 2.26. Increases and new Commitments created pursuant to this Section
2.26 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.2 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by an Authorized Officer of the
Borrower and (B) the Borrower shall be in compliance (on a pro forma basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.17 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders, each Lender’s
participation in each Facility LC and the related LC Obligations, and each
Lender’s participation in each outstanding Swing Line Loan to equal its Pro Rata
Share of such outstanding Revolving Loans, Facility LCs and related LC
Obligations, and outstanding Swing Line Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.3). The deemed payments made pursuant to clause (ii) of the
immediately preceding

42

--------------------------------------------------------------------------------




sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods.

ARTICLE III
YIELD PROTECTION; TAXES
3.1.    Yield Protection. If, on or after the Effective Date, there occurs any
adoption of, or change in, any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation or directive (whether or not
having the force of law), or in the interpretation, promulgation, implementation
or administration thereof by any governmentalGovernmental or quasi-governmental
authorityGovernmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory PracticesSupervision (or any successor or similar
authority) or the United States financial regulatory authorities, in each case
of clauses (x) and (y), regardless of the date enacted, adopted, issued,
promulgated or implemented, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency (any of the foregoing, a “Change in Law”) that:
(a)    subjects any Lender or any applicable Lending Installation or any LC
Issuer or the Administrative Agent to any Taxes (other than with respect to
Excluded Taxes, Indemnified Taxes and Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) and Daily Eurocurrency Loans, or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurocurrency Loans or Daily
Eurocurrency Loans, or of issuing or participating in Facility LCs, or reduces
any amount receivable by any Lender or any applicable Lending Installation or
any LC Issuer in connection with its Eurocurrency Loans, or Daily Eurocurrency
Loans, Facility LCs or participations therein, or requires any Lender or any
applicable Lending Installation or any LC Issuer to make any payment calculated
by reference to the amount of Eurocurrency Loans, or Daily Eurocurrency Loans,
Facility LCs or participations therein held or interest or Standby LC Fees
received by it, by an amount deemed material by such Lender or such LC Issuer as
the case may be,

43

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
thirty (30) days after demand by such Person, the Borrower shall pay such Person
such additional amount or amounts as will compensate such Person for such
increased cost or reduction in amount received; provided that such Person’s
method of determining any amount payable to such Person under this paragraph
shall be substantially similar to the method used by such Person in implementing
similar provisions for similarly situated borrowers and extensions of credit.
Each such Person will promptly notify the Borrower of any event of which it has
knowledge, occurring after the Effective Date, which will entitle such Person to
compensation pursuant to this Section 3.1. If such Person fails to give such
notice within one hundred and eighty (180) days after it obtains knowledge of
such an event, such Person shall, with respect to compensation payable pursuant
to this Section 3.1, only be entitled to payment under this Section 3.1 for
costs incurred from and after the date one hundred and eighty (180) days prior
to the date that such Person does give such notice.
3.2.    Changes in Capital Adequacy and Liquidity Requirements Regulations.
(a)    If a Lender or a LC Issuer determines the amount of capital or liquidity
required or expected to be maintained by such Lender or such LC Issuer, any
Lending Installation of such Lender or such LC Issuer, or any corporation or
holding company controlling such Lender or such LC Issuer is increased as a
result of (i) a Change in Law or (ii) any change after the Effective Date in the
Risk-Based Capital Guidelines, then, within thirty (30) days of demand by such
Lender or such LC Issuer, the Borrower shall pay such Lender or such LC Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital or liquidity that such Lender or such LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
such LC Issuer’s policies as to capital adequacy and liquidity requirements), in
each case that is attributable to such Change in Law or change in the Risk-Based
Capital Guidelines, as applicable.
(b)    If any Lender determines that any Change has made it unlawful for such
Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Advances, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue, or to convert any Advances to, Eurocurrency Advances shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Advances of such
Lender to Base Rate Advances (the interest rate on which Base Rate Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate),

44

--------------------------------------------------------------------------------




either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Advances to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Advances and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.3.    Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
the Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurocurrency Advances or Daily Eurocurrency Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency Loans and require any affected Eurocurrency Advances or Daily
Eurocurrency Loans to be repaid or converted to Base Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.
3.4.    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date that is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders or as a result of Section 2.23, (c) a Eurocurrency
Loan is converted other than on the last day of the Interest Period applicable
thereto, (d) the Borrower fails to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(other than as a result of Section 2.23), or (e) any Eurocurrency Loan is
assigned other than on the last day of the Interest Period applicable thereto as
a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as determined by such Lender) incurred as a result of such
prepayment. The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that Interest Differential shall not be discounted to its present value.
3.5.    Taxes.
(a)    (a)    Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or

45

--------------------------------------------------------------------------------




withholding of any Tax from any such payment, then the applicable Loan Party
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant governmental
authorityGovernmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Lender, the
applicable LC Issuer or the Administrative Agent receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
(b)    (b)    The Loan Parties shall timely pay to the relevant governmental
authorityGovernmental Authority in accordance with applicable law or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    (c)    The Loan Parties shall indemnify the applicable Lender, the
applicable LC Issuer or the Administrative Agent, within thirty (30) days after
demand therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Lender, such LC Issuer or the Administrative Agent or required to be withheld or
deducted from a payment to such Lender, such LC Issuer or the Administrative
Agent and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant governmental authorityGovernmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or a LC Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or a LC Issuer, shall be conclusive absent manifest error.
(d)    (d)    Each Lender shall severally indemnify the Administrative Agent,
within thirty (30) days after demand therefor, for (i) any Indemnified Taxes and
Other Taxes attributable to such Lender (but only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and Other Taxes and without limiting the obligation of the Loan Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant governmental authorityGovernmental Authority. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).
(e)    (e)    As soon as practicable after any payment of Taxes by any Loan
Party to a governmental authorityGovernmental Authority pursuant to this Section
3.5, such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such governmental authorityGovernmental
Authority evidencing such payment, a copy of the

46

--------------------------------------------------------------------------------




return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    (f)    (i)(i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    (ii)    Without limiting the generality of the foregoing,
(A)    (A)    any Lender that is a United States Person for U.S. federal income
Tax purposes shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax;
(B)    (B)    any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    (1)    in the case of a Non-U.S. Lender claiming the benefits of an
income Tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such Tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;
(2)    (2)    executed originals of IRS Form W-‑8ECI;

47

--------------------------------------------------------------------------------




(3)    (3)    in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN; or
(4)    (4)    to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.
(C)    (C)    any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    (D)    if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    (iii)    Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

48

--------------------------------------------------------------------------------




(g)    (g)    If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authorityGovernmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant governmental
authorityGovernmental Authority) in the event that such indemnified party is
required to repay such refund to such governmental authorityGovernmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving risewith respect
to such refundTax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    (h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    (i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes
each LC Issuer.
(j)    For purposes of this Section 3.5, the term “applicable law” includes
FATCA.
3.6.Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loan (in the case of Swing Line Lender)
to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurocurrency Advances or Daily
Eurocurrency Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Daily Eurocurrency Loan shall be calculated as though each
Lender funded its Eurocurrency Loan and the Swing Line Lender funded its Daily
Eurocurrency Loans through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate or Daily Eurocurrency Rate

49

--------------------------------------------------------------------------------




applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.



ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties contained in Article V
are (A) with respect to any representations or warranties that contain a
materiality qualifier, true and correct in all respects and (B) with respect to
any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects as of such date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders and in form and substance satisfactory to the Lenders.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.
(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit G.
(f)    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.
(g)    The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Facility shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Loans and except without respect to Existing
Letters of Credit, which shall be deemed Facility LCs hereunder).

50

--------------------------------------------------------------------------------




(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(i)    There shall not have occurred a material adverse change (i) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, since January 1, 2011 or (ii) in the facts and
information regarding such entities as represented by such entities to date.
(j)    The Administrative Agent shall have received all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Borrower
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable that in the reasonable judgment of the Administrative Agent could
have such effect.
(k)    No action, suit, investigation or proceeding is pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened in any court or
before any arbitrator or governmental authorityGovernmental Authority that would
reasonably be expected to result in a Material Adverse Effect.
(l)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the Credit Extensions contemplated hereby, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants set forth in Section
6.17, (ii) such information as the Administrative Agent may reasonably request
to confirm the tax, legal, and business assumptions made in such pro forma
financial statements, (iii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended July 2, 2011, and
(iv) audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 27, 2008, January 2, 2010 and
January 1, 2011.
(m)    The Administrative Agent shall have received evidence satisfactory to it
of current insurance coverage for the Borrower.
4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are (i) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (ii) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date except to

51

--------------------------------------------------------------------------------




the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted in such cases where the absence of such
authority would cause a Material Adverse Effect.
5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries,
or (b) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, that has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this

52

--------------------------------------------------------------------------------




Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
5.4.    Financial Statements. The January 1, 2011December 28, 2013 audited
consolidated financial statements of the Borrower and its Subsidiaries, and
their unaudited financial statements dated as of April 2, 2011March 29, 2014
heretofore delivered to the Lenders were prepared in accordance with GAAP in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
5.5.    Material Adverse Change. Since January 1, 2011December 28, 2013 there
has been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal Tax returns and all other Tax returns that are required to be filed by
them and have paid all Taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
Taxes, if any, (i) that, if left unpaid, could not reasonably be expected to
have a Material Adverse Effect and could not under applicable law result in a
Lien, or (ii) that are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No Tax liens have been filed and no claims are being asserted with
respect to any such Taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officersResponsible Officer, threatened against or
affecting the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or that seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than (i) any liability incident
to any litigation, arbitration or proceeding that could not reasonably be
expected to have a Material Adverse Effect, and (ii) any guaranty by the
Borrower of Indebtedness of a Subsidiary of the Borrower, which Indebtedness is
disclosed in the financial statements referred to in Section 5.4, the Borrower
has no material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8(a) contains an accurate list of all
Subsidiaries of the Borrower as of the EffectiveFirst Amendment Date, setting
forth their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable. Schedule 5.8(b) contains the
list of all Material Subsidiaries as of the First Amendment Effective Date.
Schedule 5.8(c) contains a list of certain Subsidiaries that Borrower intends to
merge, dissolve or liquidate within nine (9) months after the Effective Date
(the “Excluded Subsidiaries”), none of which is a Material Subsidiary. Schedule
5.8(d) contains the list of all Subsidiaries that are Guarantors as of the First
Amendment Effective Date.

53

--------------------------------------------------------------------------------






5.9.    ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
5.11.    Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
that are subject to any limitation on sale, pledge, or other restriction
hereunder.
5.12.    Material Agreements; Adverse Facts. Neither the Borrower nor any
Subsidiary is (a) a party to any agreement or instrument or subject to a charter
or other corporate restriction that could reasonably be expected to have a
Material Adverse Effect, (b) in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which it is a party that could reasonably be expected to have a
Material Adverse Effect or (c) in violation of any applicable statutes, rules,
regulations, orders or restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, which
default or violation could reasonably be expected to have a Material Adverse
Effect.
5.13.    Ownership of Properties. Except as set forth on Schedule 5.13, on the
First Amendment Effective Date, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.14, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.
5.14.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
5.15.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material

54

--------------------------------------------------------------------------------




compliance with applicable Environmental Laws and that none of Borrower or any
of its Subsidiaries is subject to any liability under Environmental Laws that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received any notice
to the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
5.16.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.17.    Solvency. Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each Credit
Extension, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Credit Extensions, (i) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the Property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.
5.18.    Senior Notes. Each obligor in respect of the Senior Notes is a Loan
Party, other than the Excluded Subsidiaries. From and after the date that is
thirty (30) days following the Effective Date, no Excluded Subsidiary is an
obligor in respect of the Senior Notes.
5.19.    Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    To the extent applicable to the Borrower or a Subsidiary, neither the
Borrower nor such Subsidiary nor, to the knowledge of any Responsible Officer of
the Borrower, any director, officer, employee, or Affiliate of the Borrower or
any such Subsidiary (i) is a Sanctioned Person, (ii) has assets in Sanctioned
Countries, (iii) derives any operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries, or (iv) is
engaged in any transaction with any Sanctioned Person or a Person located in a
Sanctioned Country. To the extent applicable to the Borrower or a Subsidiary, no
part of the proceeds of any Loan hereunder will be used directly or, to the
knowledge of any Responsible Officer, indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

55

--------------------------------------------------------------------------------




(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate in any material respect the PATRIOT Act, the Trading with
the Enemy Act (50 U.S.C. app. §§ 1-44, as amended), or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or successor statute thereto. The Borrower, its
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
any director, officer, employee, or Affiliate of the Borrower and each
Subsidiary, are in compliance in all material respects with the PATRIOT Act.
(c)    The Borrower and its Subsidiaries and, to the knowledge of the
Responsible Officers of the Borrower, each director, officer, employee and
Affiliate of the Borrower and each Subsidiary conduct their businesses in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
ARTICLE VI

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:
(a)    Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
reasonably acceptable to the Lenders, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows.
(b)    Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated and,
with respect to WFB, consolidating, unaudited balance sheets as at the close of
each such period and consolidated profit and loss and reconciliation of surplus
statements (including sufficient detail for independent calculation of the
financial covenants set forth in Section 6.17) and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief financial officer stating that such financial
statements present fairly the financial condition of the Borrower and its
Subsidiaries and that the same have been prepared in accordance with GAAP
(except for the absence of footnotes and subject to year-end audit adjustments
as to interim statements).
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial

56

--------------------------------------------------------------------------------




officer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof.
(d)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(e)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports that the Borrower or any
of its Subsidiaries files with the Securities and Exchange Commission.
(f)    Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.
(g)    Any financial statement required to be furnished pursuant to Section
6.1(a) or Section 6.1(b) or Section 6.1(d), along with any reports or proxy
statements required to be furnished pursuant to Section 6.1(d) or any
registration statements or reports required to be furnished pursuant to Section
6.1(e), shall be deemed to have been furnished on the date on which the Lenders
receive notice that the Borrower has filed such financial statement, proxy
statement, registration statement or report with the Securities and Exchange
Commission and is available on the EDGAR website on the Internet at www.sec.gov
or any successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge; provided that the Borrower
shall give notice of any such filing to the Administrative Agent (who shall then
give notice of any such filing to the Lenders). Notwithstanding the foregoing,
the Borrower shall deliver paper copies of any such financial statement, proxy
statement, registration statement or report to the Administrative Agent if the
Administrative Agent requests the Borrower to furnish such paper copies until
written notice to cease delivering such paper copies is given by the
Administrative Agent.
If any information that is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for lawful general corporate purposes,
including without limitation loans made by the Borrower to its Subsidiaries. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).
6.3.    Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within three days after an officera
Responsible Officer of the Borrower obtains knowledge thereof, of the occurrence
of any of the following:
(a)    any Default or Event of Default;

57

--------------------------------------------------------------------------------




(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or governmental authorityGovernmental Authority (including
pursuant to any applicable Environmental Laws) against or affecting the Borrower
or any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(e)    any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and
(f)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.4.    Conduct of Business. Except for any merger, consolidation, analogous
reorganization, liquidation, winding up, dissolution or disposition of assets as
allowed under the terms of this Agreement, the Borrower will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted on the
Effective Date and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted to the extent the failure
to maintain such authority would cause a Material Adverse Effect.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP and that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as are consistent
with sound business practice and as are customarily carried by companies engaged
in similar business and owning similar properties in localities where the
Borrower and its Subsidiaries operate.
6.7.    Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (a) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws and (b) perform in all material respects its obligations
under material agreements to which it is a party.

58

--------------------------------------------------------------------------------




6.8.    Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.
6.9.    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in accordance with
GAAP. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate. So long as no Event of Default exists, the expenses of the
Administrative Agent or any Lender for such inspections shall be at the expense
of the Administrative Agent or any Lender, as the case may be. So long as no
Event of Default exists, the Administrative Agent or any Lender, as the case may
be, shall provide Borrower with ten (10) days’ prior written notice of any
inspection and perform such inspection during normal business hours.
6.10.    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
6.11.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), (a) except as
permitted in Section 6.12, (b) except where, as a result of a Subsidiary’s
transfer of assets as allowed under the terms of this Agreement there exists an
entity that does not pass the Material Subsidiary Test and, in Borrower’s sole
determination, has no further business purpose, such entity may be liquidated,
wound up or dissolved and (c) except that a Subsidiary may merge or consolidate
into the Borrower or into or with any Subsidiary (other than an Excluded
Subsidiary or WFB), and an Excluded Subsidiary may merge or consolidate into the
Borrower or any Subsidiary WFB).
6.12.    Disposition of Assets. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in

59

--------------------------------------------------------------------------------




one transaction or a series of transactions) any property (including accounts
and notes receivable, with or without recourse) or enter into any agreement to
do any of the foregoing, except:
(a)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;
(b)    dispositions of accounts receivable in connection with (i) the collection
or compromise thereof, all in the ordinary course of business, or (ii) the sale
or transfer by WFB of its credit card receivables in a transaction to securitize
such receivables;
(c)    licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business and not interfering in any material respect with the
business of the Borrower and its Subsidiaries;
(d)    sales of improved or unimproved parcels of real estate (i) in the
ordinary course of business (including, without limitation, sales of entire
developments) by Subsidiaries in the business of real estate development or (ii)
that are not required or anticipated to be required for the Borrower’s or any
Subsidiary’s business purposes;
(e)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(f)    sales or transfers by a Subsidiary to the Borrower or any other
Subsidiary (other than an Excluded Subsidiary or WFB);
(g)    other dispositions of property during the term of this Agreement, the net
book value of which in the aggregate does not exceed 8% of the Borrower’s
consolidated total assets as shown on its balance sheet for the immediately
prior fiscal year;
(h)    commercially reasonable securitizations of the assets of WFB;
(i)    the sale or other disposition of (i) Investments that do not constitute
Investments of the Borrower in any Subsidiary or of any Subsidiary in any other
Subsidiary, and (ii) economic development bonds;
(j)    the sale, merger, consolidation of WFB or all or substantially all of its
assets, provided that (i) the Borrower provides written notice to the
Administrative Agent not less than ten (10) days prior to the closing of any
such transaction, and (ii) at the time of and after giving effect to such
transaction no Default or Event of Default shall have occurred and be
continuing;
(k)    (i) the sale, merger, consolidation, liquidation, winding up or
dissolution of any Excluded Subsidiary, provided that the Borrower will cause
such sale, merger, consolidation, liquidation, winding up or dissolution to be
completed not later than nine (9) months from the Effective Date, and (ii) the
sale, merger, consolidation, liquidation, winding up or dissolution of any
Subsidiary (other than WFB) that, after the Effective Date, does not pass the
Material Subsidiary Test and, in each case, provided that (1) the Borrower
provides to the Administrative

60

--------------------------------------------------------------------------------




Agent written notice prior to or within ten (10) days after the closing of any
such transaction, (2) the sum of the book value of the assets transferred in any
such transactions in any consecutive 365 day period shall not exceed 15% of the
consolidated total assets of the Borrower and the Subsidiaries as of the end of
the most recently ended calendar month preceding any such transaction (excluding
the assets of the Excluded Subsidiaries), and (3) at the time of, and after
giving effect to, such transaction no Default or Event of Default shall have
occurred and be continuing; or
(l)    any other sale, assignment, lease, conveyance, transfer or other
disposition of property that, together with all other dispositions made pursuant
to Section 6.12, do not constitute more than 25% of the consolidated total
assets of the Borrower and the Subsidiaries, calculated on a book value basis.
6.13.    Investments. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), including the
acquisition, by purchase or otherwise, of all or substantially all the assets
comprising a division, facility or line of business or capital stock or other
equity interests of any Person, or commitments therefor, or to create any
Subsidiary or to become or remain a partner in any partnership or joint venture,
except:
(a)    Cash Equivalent Investments.
(b)    The creation of, or Investments in existing, Subsidiaries (other than
Excluded Subsidiaries or WFB).
(c)    Other Investments in existence on the First Amendment Effective Date and
described in Schedule 6.13.
(d)    Investments constituting Permitted Acquisitions.
(e)    Travel advances to management personnel and employees in the ordinary
course of business.
(f)    Loans made from time to time from the Borrower to a Subsidiary, or from a
Subsidiary to the Borrower, or between Subsidiaries (in each case, other than
Excluded Subsidiaries or WFB).
(g)    Loans or deposits by the Borrower or any Subsidiary to or in WFB,
provided that such loans or deposits do not exceed $100,000,000 in the aggregate
at any time that there are Revolving Outstandings.
(h)    Contributions of capital by the Borrower or any Subsidiary to WFB in an
amount not to exceed $50,000,000100,000,000 in any fiscal year, or
$100,000,000300,000,000 in the aggregate for period from the First Amendment
Effective Date to the Facility Termination Date (without giving effect to the
Extended Termination Date).
(i)    Investments in real estate, infrastructure, construction or other
improvements (i) required in respect of a new store, distribution center or
offices (or refurbishment

61

--------------------------------------------------------------------------------




of any existing store, distribution center or offices) to support Borrower’s or
any Subsidiary’s business, or (ii) related to single or multi-family residences
acquired with the intent to improve access to shelter for employees of the
Borrower or any Subsidiary provided that the aggregate amount of such
Investments under this Section 6.13(i)(ii) does not exceed $50,000,000 at any
time outstanding.
(j)    Investments in tax increment financing notes, sales tax bonds, or similar
bond instruments where the proceeds of those instruments are used for the sole
purpose of (i) construction of or furnishings for a new store, distribution
center or other related facility to be used and owned or leased by the Borrower
or any Subsidiary, (ii) public infrastructure construction or improvements
required in respect of such new store or distribution center construction, (iii)
other improvements in a common development of which such new store or
distribution center is part, or (iv) legal, underwriting and other fees and
expenses incurred by the Borrower or any Subsidiary in connection with such
instruments.
(k)    Credit card loans by WFB to the extent and in the amount permitted by
WFB’s Articles of Association dated as of November 30, 2000 or retained interest
in securitization transactions involving credit card loans originated or
acquired by WFB.
(l)    Investments in businesses located in common developments of which a new
store owned by the Borrower or any Subsidiary is part provided such Investments
are in the form of contributions by the Borrower or such Subsidiary of
unimproved parcels of real estate (or improvements to such real estate paid for
with tax increment financing notes or sales tax bonds) that are part of such
common development but that are not required or anticipated to be required for
such new store.
(m)    Investments not to exceed the aggregate sum of the net cash proceeds from
the sale or other disposition of Investments that do not constitute Investments
in the Borrower or any Subsidiary.
(n)    Investments constituting Rate Management Transactions.
(o)    Other Investments (other than an Investment by the Borrower or any
Subsidiary with respect to WFB), provided that the aggregate amount of such
other Investments does not exceed $20,000,000100,000,000 at any time
outstanding.
6.14.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business that
secure payment of obligations not due or not more than 60 days past due or that
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

62

--------------------------------------------------------------------------------




(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(d)    Landlord Liens under leases on the premises rented, utility easements,
building restrictions and such other encumbrances or charges or title defects
against real property as are of a nature generally existing with respect to
properties of a similar character and that do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Borrower or its Subsidiaries.
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
or a Subsidiary in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution.
(f)    Liens existing on the First Amendment Effective Date and described in
Schedule 6.14 and any renewals or extensions thereof (provided that the amount
secured thereby is not increased).
(g)    Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.
(h)    Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, trade contracts (such as standby or commercial letters
of credit, whether from LC Issuer or others), leases, indemnity, performance or
other similar bonds of a like nature incurred in the ordinary course of
business.
(i)    Liens securing purchase money Indebtedness of the Borrowers and the
Subsidiaries in an aggregate amount not to exceed $20,000,00050,000,000 on any
date of determination.
(j)    Encumbrances in the nature of financing statements filed by the owner of
equipment subject to an Operating Lease.
(k)    The interest of any lessor under any Capitalized Lease entered into after
the Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.
(l)    Liens securing floor plan financing for boats and all -terrain vehicles
in an aggregate amount not to exceed $100,000,000 at any time.
(m)    Earnest money deposits made in connection with a transaction permitted by
this Agreement as an Investment or Permitted Acquisition.

63

--------------------------------------------------------------------------------




(n)    Any encumbrance or restriction (including put and call arrangements) with
respect to equity interests of any joint venture or similar arrangement pursuant
to any joint venture or similar arrangement as allowed under this Agreement.
(o)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection.
(p)    Other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in this clause (p) at any time does not
exceed $20,000,00050,000,000 at any time outstanding.
6.15.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except (a) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction and (b) as otherwise permitted by this Agreement.
6.16.    Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (a) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary, (b) the Borrower may declare and pay dividends on its
capital stock provided that no Default or Event of Default shall exist before or
after giving effect to such dividends or be created as a result thereof and
provided further that the aggregate amount of Restricted Payments permitted by
clauses (b) and (c) of this Section for any fiscal year of the Borrower does not
exceed 75% of Consolidated EBITDA for the previous fiscal year of the Borrower,
and (c) the Borrower may repurchase, redeem, retire, acquire, cancel or
terminate any of its equity interests or the equity interests of any Subsidiary
provided that no Default or Event of Default shall exist before or after giving
effect to such repurchase, redemption, retirement, acquisition, cancellation or
termination or be created as a result thereof, and provided further that the
aggregate amount of Restricted Payments permitted by clauses (b) and (c) of this
Section for any fiscal year of the Borrower does not exceed 75% of Consolidated
EBITDA for the previous fiscal year of the Borrower.
6.17.    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. The Borrower will not permit Fixed Charge
Coverage Ratio, determined as of the end of each of its fiscal quarters for the
then most-recently ended four fiscal quarters, to be less than 2.00 to 1.0.
(b)    Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 3.00
to 1.0.
(c)    Minimum Net Worth. The Borrower will at all times, as of the end of each
of its fiscal quarters, maintain Consolidated Net Worth of not less than the sum
of (i) $850,000,0001,096,000,000 plus (ii) fifty percent (50%) of Consolidated
Net Income earned in each fiscal quarter if positive beginning with the quarter
ending December 31, 2011 June 30, 2014 plus (iii) 100% of the net cash proceeds
resulting from the issuance of capital stock of the

64

--------------------------------------------------------------------------------




Borrower after the First Amendment Effective Date, excluding the impact of gains
or losses resulting from fluctuations in currency exchange rates.
6.18.    Guarantors. If the Borrower or any Subsidiary organizes a new
Subsidiary that passes the Material Subsidiary Test, if any Subsidiary
subsequently passes the Material Subsidiary Test, or if any Subsidiary that is
not a Guarantor (other than the Excluded Subsidiaries for the thirty (30) day
period after the Effective Date) becomes an obligor in respect of the Senior
Notes, the Borrower will, within thirty (30) days after the date on which such
Subsidiary passed the Material Subsidiary Test or contemporaneously with
becoming an obligor in respect of the Senior Notes, as applicable, cause such
Subsidiary to execute, by joinder, the Guaranty; provided, that if such
Subsidiary is a Foreign Subsidiary subject to a Deemed Dividend Problem, the
Borrower may in lieu of causing such Subsidiary to execute the Guaranty, (a)
execute (or cause the Subsidiary that is the holder of the equity interests in
such Foreign Subsidiary to execute) a pledge agreement in form and substance
satisfactory to the Administrative Agent, together with such supporting
documentation (including authorizing resolutions and opinions of counsel) as the
Administrative Agent may request in order to create a perfected, first priority
security interest in the maximum percentage of equity interests in such Foreign
Subsidiary allowed without causing a Deemed Dividend Problem, and (b) to the
extent deemed necessary by the Required Lenders, enter into an intercreditor
agreement with the Senior Noteholders and the Lenders, in form and substance
satisfactory to Administrative Agent and the Lenders, with respect to the
pledged equity interests. Additionally, after the Effective Date, any Guarantor
that does not pass the Material Subsidiary Test and is not an obligor in respect
of the Senior Notes may be released from the Guaranty by the Borrower providing
thirty (30) days’ written notice to the Administrative Agent, which written
notice shall request such Guarantor’s removal, certify that such Guarantor does
not pass the Material Subsidiary Test and is not an obligor in respect of the
Senior Notes and include calculations and other supporting information
sufficient, in the Administrative Agent’s reasonable determination, to establish
that such Guarantor does not pass the Material Subsidiary Test and is not an
obligor in respect of the Senior Notes. The Guarantor subject of such notice
shall automatically be deemed removed from the Guaranty thirty (30) days after
the Administrative Agent’s receipt of such written notice unless the
Administrative Agent provides written notice to the Borrower within such 30-day
period stating that it disagreed with the Borrower’s calculations or requesting
additional documentation necessary to substantiate such calculations or
certifications. Similarly, in the event that any Foreign Subsidiary, the equity
interests of which have been pledged pursuant to a pledge agreement executed in
accordance with the terms of this Section 6.18, subsequently fails the Material
Subsidiary Test and is not an obligor in respect of the Senior Notes, such
Foreign Subsidiary may be released from the applicable pledge agreement by the
Borrower providing thirty (30) days’ written notice to the Administrative Agent,
which written notice shall request such Foreign Subsidiary’s release, certify
that such Foreign Subsidiary does not pass the Material Subsidiary Test and is
not an obligor in respect of the Senior Notes and include calculations and other
supporting information sufficient, in the Administrative Agent’s reasonable
determination, to establish that such Foreign Subsidiary does not pass the
Material Subsidiary Test and is not an obligor in respect of the Senior Notes.
The Foreign Subsidiary subject of such notice shall automatically be deemed
released from the pledge agreement thirty (30) days after the Administrative
Agent’s receipt of such written notice unless the Administrative Agent provides
written notice to the Borrower within such 30-day period stating that it
disagreed with the Borrower’s calculations or requesting additional
documentation necessary to substantiate such calculations or certifications.
Upon any release of a Foreign Subsidiary from a pledge

65

--------------------------------------------------------------------------------




agreement, the Administrative Agent shall return any pledged equity interests to
the Borrower (or the Subsidiary that is the holder of the equity interests in
such Foreign Subsidiary) to the extent such equity interests were held by the
Administrative Agent and also release any liens filed against such equity
interests.
6.19.    Sale and Lease Back Transactions. Neither Borrower nor any Material
Subsidiary shall, or shall permit any of their respective Subsidiaries, to enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, and thereafter lease such property for the same
or substantially similar purpose or purposes as the property sold or
transferred, except during any fiscal year of the Borrower or any Material
Subsidiary with respect to property having an aggregate value not in excess of
eight percent (8%) of the consolidated total assets of the Borrower as shown on
the most recent balance sheet provided pursuant to Section 6.1(a).
6.20.    Subordinated Debt. The Borrower will not, nor will permit any
Subsidiary to, (a) make any scheduled payment of the principal of or interest on
any Subordinated Debt which would be prohibited by the terms of such
Subordinated Debt and any related subordination agreement; (b) directly or
indirectly make any prepayment on or purchase, redeem or defease any
Subordinated Debt or offer to do so (whether such prepayment purchase or
redemption, or offer with respect thereto, is voluntary or mandatory); (c) amend
or cancel the subordination provisions applicable to any Subordinated Debt; (d)
take or omit to take any action if as a result of such action or omission the
subordination of such Subordinated Debt, or any part thereof, to the Obligations
might be terminated, impaired or adversely affected; or (e) omit to give the
Administrative Agent prompt notice of any notice received from any holder of
Subordinated Debt, or any trustee therefor, or of any default under any
agreement or instrument related to any Subordinated Debt by reason whereof such
Subordinated Debt might become or be declared to be due or payable.
6.21.    Sanctions; PATRIOT ACT Compliance; Anti-Corruption Laws.
(a)    The Borrower shall, and shall cause each Subsidiary to, (i) to the extent
applicable to the Borrower or such Subsidiary, refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States Government (including without limitation, OFAC),
the European Union or Her Majesty’s Treasury, and (ii) provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.
(b)    To the extent applicable to the Borrower or any Subsidiary, the Borrower
shall not, and shall not permit such Subsidiary to (i) be a Sanctioned Person,
(ii) have assets in Sanctioned Countries, (iii) derive any operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Countries
or (iv) be engaged in any transaction with any Sanctioned Person or a Person
located in a Sanctioned Country. To the extent applicable to the Borrower or any
Subsidiary, the Borrower shall not and shall not permit such Subsidiary to, use
any part of the proceeds of any Loan hereunder directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.

66

--------------------------------------------------------------------------------




(c)    The Borrower shall not, and shall not permit any Subsidiary to, use the
proceeds of the Loans in a manner that violates the PATRIOT Act, the Trading
with the Enemy Act (50 U.S.C. app. §§ 1-44, as amended), or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or successor statute thereto. The Borrower shall be, and
shall cause its Subsidiaries to be, in compliance in all material respects with
the PATRIOT Act.
(d)    The Borrower shall, and shall cause its Subsidiaries to, conduct their
businesses in compliance in all material respects with applicable
anti-corruption laws and to institute and maintain policies and procedures
designed to promote and achieve compliance with such laws.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute an
Event of Default:
7.1.    7.1.    Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or written information delivered in connection
with this Agreement or any other Loan Document shall (i) if subject to
materiality qualifications, be false in any respect on the date as of which made
or confirmed or (ii) if not subject to materiality qualifications, be materially
false on the date as of which made or confirmed.
7.2.    7.2.    Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or of any Commitment Fee, Standby LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.
7.3.    7.3.    The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.196.19,
6.20 or 6.20.6.21.
7.4.    7.4.    The breach by the Borrower (other than a breach that constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement that is not remedied within 30 days after
the Borrower becomes aware of any such breach.
7.5.    7.5.    Failure of the Borrower or any of its Subsidiaries to pay when
due any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to

67

--------------------------------------------------------------------------------




lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.
7.6.    7.6.    The Borrower or any Subsidiary with assets of more than
$20,000,00050,000,000 (as shown on the Borrower’s most recent financial
statement delivered pursuant to Section 6.1) shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
7.7.    7.7.    Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary with assets of
more than $20,000,00050,000,000 (as shown on the Borrower’s most recent
financial statement delivered pursuant to Section 6.1) or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Borrower or any of its Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.
7.8.    7.8.    Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of the Borrower and its Subsidiaries that, when taken
together with all other Property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
7.9.    7.9.    The Borrower or any of its Subsidiaries shall fail within 60
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $10,000,00050,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate (excluding any
amounts covered by insurance), or (ii) nonmonetary judgments or orders that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.
7.10.    7.10.    (a) With respect to a Plan, the Borrower or an ERISA Affiliate
is subject to a lien in excess of $10,000,00050,000,000 pursuant to Section
430(k) of the Code or Section 302(c) of ERISA or Title IV of ERISA, or (b) an
ERISA Event shall have occurred that, in the

68

--------------------------------------------------------------------------------




opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect.
7.11.    7.11.    Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition contained in any Rate Management Transaction
or any transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto, and such nonpayment or breach shall continue after the applicable grace
period, if any, specified in the documents related to such Rate Management
Transaction.
7.12.    7.12.    Any Change in Control shall occur.
7.13.    7.13. The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
7.14.    7.14. Any Loan Document shall fail to remain in full force or effect,
or any Collateral Document shall for any reason fail to create a valid and
perfected first priority interest in the collateral purported to be covered
thereby (except as permitted by the terms thereof), or any action shall be taken
to discontinue or to assert the invalidity or unenforceability of any Guaranty
or Collateral Document, or any Guarantor or Pledgor shall fail to comply with
any of the terms or provisions of any Guaranty or Collateral Document to which
it is a party, or any Guarantor or Pledgor shall deny that it has any further
liability under any Guaranty or Collateral Document to which it is a party, or
shall give notice to such effect; provided, however, in the event that a
Guarantor merges into, consolidates, liquidates, winds up or dissolves itself as
allowed under the terms of this Agreement, such Guarantor shall be deemed
released under the terms of its Guaranty and shall not be in default under the
terms of this Section 7.14.

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration; Remedies.
(a)    If any Event of Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time that is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate

69

--------------------------------------------------------------------------------




or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and (b)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents, as provided in Section 8.2.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
(e)    If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
(f)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

70

--------------------------------------------------------------------------------




(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
(b)    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, Standby LC Fees and Commitment Fees) payable to the Lenders
and the LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the respective LC Issuers as required by Section 9.6 and
amounts payable under Article III);
(c)    Third, to payment of accrued and unpaid Standby LC Fees, Commitment Fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the LC Issuers in proportion to the respective amounts described in
this Section 8.2(c) payable to them;
(d)    Fourth, to payment of all Obligations (including, in the case of LC
Obligations, the funding of the Facility LC Collateral Account, if applicable),
ratably among the Lenders; and
(e)    Last, the balance, if any, to the Borrower or as otherwise required by
Law;
Provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth in this section.
8.3.    Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the Facility Termination Date, postpone any regularly scheduled payment of
principal of any Loan or forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto, increase the amount of the Commitment of any Lender
hereunder or amend Section 8.2, Section 11.2 or any other provision relating to
the sharing of payments between Lenders;
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders;
(c)    without the consent of all of the Lenders, amend the definition of
Defaulting Lender;

71

--------------------------------------------------------------------------------




(d)    without the consent of all of the Lenders, amend Section 6.4 to permit
the Borrower to carry on and conduct its business in a substantially different
manner or in a substantially different field of enterprise as such business is
conducted on the Closing Date;
(e)    without the consent of all of the Lenders, amend Section 12.3 to add any
consents, restrictions or limitations on the right of a Lender to assign its
Loans or Commitments;
(f)    without the consent of all of the Lenders, amend this Section; or
(g)    without the consent of all of the Lenders, except as otherwise permitted
under Sections 6.11, 6.12 and 6.18, release any Guarantor or any Foreign
Subsidiary, as applicable, of any Loans or collateral secured by the Collateral
Documents.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be affective without the written consent of the Swing Line Lender.
The Administrative Agent may (i) waive payment of the fee required under Section
12.3(c) and (ii) implement any flex provisions contained in the fee letter
described in Section 10.13 or any commitment letter delivered in connection with
the transaction that is the subject of this Agreement (the “Flex-Pricing
Provisions”) without obtaining the consent of any other party to this Agreement
so long as, in the case of any implementation of any flex provisions, the
Administrative Agent’s actions would not require consent of all of the Lenders
pursuant to the foregoing provisions of this Section. Notwithstanding anything
to the contrary herein, the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or inconsistency
of a technical or immaterial nature, as determined in good faith by the
Administrative Agent.
8.4.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.

ARTICLE IX
GENERAL PROVISIONS

72

--------------------------------------------------------------------------------






9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 and any Flex-Pricing Provisions, all of which shall
survive and remain in full force and effect during the term of this Agreement.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
9.6.    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent and the Arranger
upon demand for all reasonable and documented out-of-pocket expenses paid or
incurred by the Administrative Agent or the Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger
and/or the allocated coasts of in-house counsel incurred from time to time, in
connection with the due diligence, preparation, administration, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via DebtX and any other internet service selected by the Administrative Agent),
review, amendment, modification and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuers and the Lenders for any out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the Arranger, the
LC Issuers and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, any LC

73

--------------------------------------------------------------------------------




Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence. The Borrower acknowledges that from
time to time U.S. Bank may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by U.S. Bank from information furnished to it by or on behalf of the
Borrower, after U.S. Bank has exercised its rights of inspection pursuant to
this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Administrative Agent, the
Arranger, any LC Issuer, any Lender or any affiliate is a party thereto and
whether or not brought by a third party or by the Borrower) that any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification, including, without limitation, reasonable attorneys’ fees and
settlement costs. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, except
that any calculation or determination that is to be made on a consolidated basis
shall be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, that are unconsolidated on the Borrower’s audited
financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Codification Subtopic 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth

74

--------------------------------------------------------------------------------




in any Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender nor any of
their respective affiliates or any of their directors, officers and employees or
agents and advisors shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby. It is agreed that the Arranger shall, in its capacity as
such, have no duties or responsibilities under the Agreement or any other Loan
Document. Each Lender acknowledges that it has not relied and will not rely on
the Arranger in deciding to enter into the Agreement or any other Loan Document
or in taking or not taking any action.
9.11.    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information that it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (a) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates who have a need to know, (b) to legal counsel,
accountants, and other professional advisors to the Administrative Agent or such
Lender or to a Transferee, (c) to regulatory officials, (d) to any Person as
requested pursuant to or as required by law, regulation, or legal process, (e)
to any Person in connection with any legal proceeding to which it is a party,
(f) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, (g) permitted by

75

--------------------------------------------------------------------------------




Article XII, (h) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder, (i) with the
consent of the Borrower, and (j) to the extent information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
provided, however, that in the case of clauses (a), (b), (f) and (g), such
Person shall be advised that it is bound by these confidentiality provisions.
Without limiting Section 9.4, the Borrower agrees that the terms of this Section
9.11 shall set forth the entire agreement between the Borrower and the
Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.
9.12.    [Reserved].
9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14.    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318PATRIOT Act:
Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

ARTICLE X
THE ADMINISTRATIVE AGENT
10.1.    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within

76

--------------------------------------------------------------------------------




the meaning of the term “secured party” as defined in the Minnesota Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any Guarantor of any of the Obligations or of any of the
Borrower’s or any such Guarantor’s respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

77

--------------------------------------------------------------------------------






10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

78

--------------------------------------------------------------------------------






10.9.    Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
10.11.    Lender Credit Decision; Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

79

--------------------------------------------------------------------------------






10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates that is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this Article X shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
10.13.    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated as of November 2, 2011,June 18,
2014, or as otherwise agreed from time to time.
10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15.    Collateral. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf (a)
the Collateral Documents and all related financing statements and any other
financing statements, agreements, documents or instruments as

80

--------------------------------------------------------------------------------




shall be necessary or appropriate to effect the purposes of the Collateral
Documents, and (b) any agreements, documents or instruments as shall be
necessary or appropriate to effect any releases of collateral that shall be
permitted by the terms hereof or of any other Loan Document or that shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of Section 8.2, all of the Lenders) in writing.
10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
ARTICLE XI

SETOFF; RATABLE PAYMENTS
11.1.    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”). In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Event of Default occurs, Borrower authorizes each Lender to offset and apply all
such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with

81

--------------------------------------------------------------------------------




setoff or amounts that might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts that may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral or
other protection ratably in proportion to their respective Pro Rata Shares of
the Aggregate Outstanding Credit Exposure. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender or (y) in the case of a Lender that is
a Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person that made any
Loan or that holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person that made any Loan or that holds any Note to direct
payments relating to such Loan or Note to another Person. Any assignee of the
rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
12.2.    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other

82

--------------------------------------------------------------------------------




parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest that
would require consent of all of the Lenders pursuant to the terms of Section
8.3.
(c)    Benefit of Certain Provisions. The Lenders agree to share with each
Participant any amount received pursuant to the exercise of its right of setoff,
such amounts to be shared in accordance with Section 11.2 as if each Participant
were a Lender. The Borrower further agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that (i) a Participant shall not be entitled
to receive any greater payment under Section 3.1 or 3.2 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) a Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any governmental
authorityGovernmental Authority) that occurs after the Participant acquired the
applicable participation and (B), in the case of any Participant that would be a
Non-U.S. Lender if it were a Lender, such Participant agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender (it being
understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as ana non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant'’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the

83

--------------------------------------------------------------------------------




Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
12.3.    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser that is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
(b)    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of the LC Issuers shall be required
prior to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 12.3(b) shall not be unreasonably withheld or delayed.
(c)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3(a) and
12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents that survive
payment of the

84

--------------------------------------------------------------------------------




Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(c), the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender, and participations of each Lender in Facility LCs, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or, with respect to a Lender’s entry, such Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(e)    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
12.4.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).

ARTICLE XIII
NOTICES
13.1.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
or mailed by certified or registered mail as follows:

85

--------------------------------------------------------------------------------




(i)    if to the Borrower, to it at One Cabela Drive, Sidney, NE 69160,
Attention: Ralph W. Castner, Executive Vice President and Chief Financial
Officer with a copy to Koley Jessen P.C., L.L.O., One Pacific Place, Suite 800,
1125 South 103rd Street, Omaha, Nebraska 68124, Attention: Thomas F. AckleyK&L
Gates LLP, 70 West Madison Street, Suite 3100, Chicago, Illinois 60564,
Attention: Donald E. Bingham;
(ii)    if to the Administrative Agent, to it at U.S. Bank Capital Markets, Mail
Location: MK-WI-J35M, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202,
Attention: Stephen E. Carlton;
(iii)    if to a LC Issuer, to it at its address set forth in its Administrative
Questionnaire;
(iv)    if to a Lender, to it at its address set forth in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address for
notices and other communications hereunder by notice to the other parties hereto
given in the manner set forth in this Section 13.1.

86

--------------------------------------------------------------------------------







ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; UETA
14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
14.3.    Uniform Electronic Transactions Act. Borrower hereby acknowledges the
receipt of a copy of the Agreement and all other Loan Documents. The
Administrative Agent may, on behalf of the Borrower create a microfilm or
optical disk or other electronic image of the Agreement and any or all of the
Loan Documents. The Administrative Agent may store the electronic image of such
Agreement and Loan Documents in its electronic form and then destroy the paper
original as part of the Administrative Agent’s normal business practices, with
the electronic image deemed to be an original. The Administrative Agent is
authorized, when appropriate, to convert any instrument into a “transferable
record” under the Uniform Electronic Transactions Act (“UETA”), with the image
of such instrument in the Administrative Agent’s possession constituting an
“authoritative copy” under UETA.

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEBRASKANEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
15.2.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY

87

--------------------------------------------------------------------------------




UNITED STATES FEDERAL OR STATE COURT SITTING IN LANCASTER COUNTY OR DOUGLAS
COUNTY, NEBRASKANEW YORK, NEW YORK. IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN LANCASTER COUNTY OR DOUGLAS COUNTY, NEBRASKANEW YORK, NEW YORK.
15.3.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, ANY LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]



88

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
 
 
CABELA’S INCORPORATED
 
 
 
 
 
By:
 
 
Name: Ralph W. Castner
Title: Executive Vice President and Chief
Financial Officer
 
 




S-1
Credit Agreement

--------------------------------------------------------------------------------






 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as a LC Issuer and as Administrative Agent
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-2
Credit Agreement

--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, N.A.,
 
as a Lender and as a LC Issuer
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-3
Credit Agreement

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-4
Credit Agreement

--------------------------------------------------------------------------------






 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-5
Credit Agreement

--------------------------------------------------------------------------------






 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
By:
 
 
Name: Gordon MacArthur
 
Title:
Authorized Signatory
 
 




S-6
Credit Agreement

--------------------------------------------------------------------------------






 
 
BANK OF THE WEST,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-7
Credit Agreement

--------------------------------------------------------------------------------






 
 
COMERICA BANK,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-8
Credit Agreement

--------------------------------------------------------------------------------






 
 
SOVEREIGN BANK,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 






S-9
Credit Agreement

--------------------------------------------------------------------------------




PRICING SCHEDULE
Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurocurrency Rate
1.2501.125%
1.3751.250%
1.5001.375%
1.7501.500%
2.001.750%
Base Rate
0.00%
0.00%
0.00%
0.250.00%
0.500.25%
 
 
 
 
 
 
Applicable Fee Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Commitment Fee
0.150%
0.2000.175%
0.2250.200%
0.2500.225%
0.3000.250%
 
 
 
 
 
 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 2.50 to 1.00.
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.
Initially, the Applicable Margin and the Applicable Fee Rate shall be determined
based on Level II Status. Thereafter, the Applicable Margin and Applicable Fee
Rate shall be determined in accordance with the foregoing table based on the
Borrower’s Status as reflected in the then most recent Financials. Adjustments,
if any, to the Applicable Margin or Applicable Fee Rate shall be effective from
and after the first day of the first fiscal month immediately following the date
on which the delivery of such Financials is required until the first day of the
first fiscal month

    

--------------------------------------------------------------------------------




immediately following the next such date on which delivery of such Financials of
the Borrower and its Subsidiaries is so required. If the Borrower fails to
deliver the Financials to the Administrative Agent at the time required pursuant
to Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until such Financials are so delivered.
Notwithstanding the foregoing, if, as a result of any restatement of or other
adjustment to the Borrower’s Financials or for any other reason, the Borrower,
any Lender or the Administrative Agent determines that (i) the Leverage Ratio as
of any applicable date was inaccurate and (ii) an accurate calculation of the
Leverage Ratio would have resulted in a higher Applicable Margin or Applicable
Fee Rate for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the LC Issuer, as the case may be, promptly upon demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the LC Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the LC Issuer, as the case may be, under 2.19(d), 2.19(f) or 2.10 or under
Article VII. The Borrower’s obligations under this paragraph shall survive the
termination of the Loans and the repayment of all other Obligations hereunder.



2    Pricing Schedule

--------------------------------------------------------------------------------




SCHEDULE 1
Commitments
Lender
Pro-Rata %
Commitment
U.S. Bank National Association
20.48192771084319.354838709%
 $ 85,000,000.00 150,000,000.00
Wells Fargo Bank, N.A.
18.07228915662716.129032258%
 $ 75,000,000.00 125,000,000.00
Bank of America, N.A.
18.07228915662716.129032258%
 $ 75,000,000.00 125,000,000.00
 
Barclays Bank PLC
12.048192770000%
$50,000,000.00
Royal Bank of Canada
12.04819277108416.129032258%
 $ 50,000,000.00 125,000,000.00
Santander Bank, N.A.
16.129032260%
$125,000,000.00
Barclays Bank PLC
9.032258064%
$70,000,000.00
Bank of the West
7.2289156626513.870967741%
$30,000,000.00
 
Comerica Bank
6.024096386000%
$25,000,000.00
SovereignBMO Harris Bank N.A.
6.0240963855423.225806451%
$25,000,000.00
Total
 
100.00%
 $ 415,000,000.00775,000,000.00




Sched. 1

--------------------------------------------------------------------------------




SCHEDULE 1(a)
Existing Letters of Credit
Standby Letters of Credit


L/C Number
Origination Date
Expiry Date
Global Letters of Credit Balance
SLCMMSP02123
07/24/02
06/30/12


$250,000.00


SLCMMSP03228
07/07/04
05/31/12


$4,500,341.00


SLCMMSP04544
01/02/07
12/27/11


$100,000.00


SLCMMSP06185
12/23/10
05/30/12


$152,633.70


SLCMMSP06255
03/23/11
02/24/12


$2,200.00


SLCMMSP06256
03/23/11
02/24/12


$40,800.00


 
 
Total


$5,045,974.70








Sched. 1(a)-1

--------------------------------------------------------------------------------




Commercial Letters of Credit
APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666390H
20111007
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666391H
20111007
USD
20120125
CABELA’S HONG KONG, LIMITED
IC0666392H
20111007
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666393H
20111010
USD
20120126
CABELA’S HONG KONG, LIMITED
IC0666394H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666395H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666396H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666397H
20111012
USD
20120130
CABELA’S HONG KONG, LIMITED
IC0666398H
20111012
USD
20120130
CABELA’S HONG KONG, LIMITED
IC0666399H
20111013
USD
20120424
CABELA’S HONG KONG, LIMITED
IC0666400H
20111017
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666401H
20111018
USD
20120205
CABELA’S HONG KONG, LIMITED
IC0666402H
20111018
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666403H
20111019
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666404H
20111019
USD
20120206
CABELA’S HONG KONG, LIMITED
IC0666405H
20111020
USD
20120207
CABELA’S HONG KONG, LIMITED
IC0666406H
20111020
USD
20120102
CABELA’S HONG KONG, LIMITED
IC0666407H
20111021
USD
20111214
CABELA’S HONG KONG, LIMITED
IC0666408H
20111021
USD
20120208
CABELA’S HONG KONG, LIMITED
IC0666409H
20111025
USD
20120208
CABELA’S HONG KONG, LIMITED
IC0666410H
20111025
USD
20120210
CABELA’S HONG KONG, LIMITED
IC0666411H
20111025
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666412H
20111026
USD
20120104
CABELA’S HONG KONG, LIMITED
IC0666413H
20111026
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666414H
20111026
USD
20120202
CABELA’S HONG KONG, LIMITED
IC0666415H
20111027
USD
20120214
CABELA’S HONG KONG, LIMITED
IC0666416H
20111027
USD
20120214
CABELA’S HONG KONG, LIMITED
IC0666417H
20111028
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666194H
20110512
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666195H
20110512
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666196H
20110512
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666215H
20110524
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666265H
20110622
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666271H
20110628
USD
20111211
CABELA’S HONG KONG, LIMITED
IC0666273H
20110628
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666277H
20110630
USD
20120417
CABELA’S HONG KONG, LIMITED
IC0666278H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666279H
20110706
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666280H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666281H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666282H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666283H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666284H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666285H
20110706
USD
20111020
CABELA’S HONG KONG, LIMITED
IC0666286H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666287H
20110706
USD
20111022


Sched. 1(a)-2

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666288H
20110706
USD
20111022
CABELA’S HONG KONG, LIMITED
IC0666289H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666290H
20110707
USD
20111025
CABELA’S HONG KONG, LIMITED
IC0666291H
20110707
USD
20111025
CABELA’S HONG KONG, LIMITED
IC0666292H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666293H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666294H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666295H
20110712
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666296H
20110712
USD
20111107
CABELA’S HONG KONG, LIMITED
IC0666297H
20110712
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666298H
20110713
USD
20111031
CABELA’S HONG KONG, LIMITED
IC0666300H
20110714
USD
20111101
CABELA’S HONG KONG, LIMITED
IC0666302H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666303H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666304H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666305H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666306H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666307H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666308H
20110721
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666309H
20110721
USD
20111108
CABELA’S HONG KONG, LIMITED
IC0666310H
20110722
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666311H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666312H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666313H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666314H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666316H
20110802
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666317H
20110802
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666319H
20110805
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666320H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666321H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666322H
20110809
USD
20111026
CABELA’S HONG KONG, LIMITED
IC0666323H
20110809
USD
20111116
CABELA’S HONG KONG, LIMITED
IC0666324H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666325H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666327H
20110816
USD
20111202
CABELA’S HONG KONG, LIMITED
IC0666328H
20110822
USD
20111208
CABELA’S HONG KONG, LIMITED
IC0666329H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666330H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666331H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666332H
20110824
USD
20111026
CABELA’S HONG KONG, LIMITED
IC0666333H
20110825
USD
20111213
CABELA’S HONG KONG, LIMITED
IC0666334H
20110826
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666335H
20110826
USD
20111214
CABELA’S HONG KONG, LIMITED
IC0666336H
20110829
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666337H
20110829
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666338H
20110829
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666339H
20110829
USD
20111215


Sched. 1(a)-3    

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666340H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666341H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666342H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666343H
20110902
USD
20111221
CABELA’S HONG KONG, LIMITED
IC0666345H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666346H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666347H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666348H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666349H
20110905
USD
20120217
CABELA’S HONG KONG, LIMITED
IC0666350H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666351H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666352H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666353H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666354H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666355H
20110907
USD
20111224
CABELA’S HONG KONG, LIMITED
IC0666356H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666357H
20110908
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666358H
20110908
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666359H
20110909
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666360H
20110909
USD
20111228
CABELA’S HONG KONG, LIMITED
IC0666361H
20110912
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666362H
20110914
USD
20111230
CABELA’S HONG KONG, LIMITED
IC0666363H
20110914
USD
20111230
CABELA’S HONG KONG, LIMITED
IC0666364H
20110915
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666365H
20110915
USD
20120102
CABELA’S HONG KONG, LIMITED
IC0666366H
20110915
USD
20120327
CABELA’S HONG KONG, LIMITED
IC0666367H
20110915
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666368H
20110915
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666369H
20110919
USD
20120105
CABELA’S HONG KONG, LIMITED
IC0666370H
20110920
USD
20120106
CABELA’S HONG KONG, LIMITED
IC0666371H
20110921
USD
20111228
CABELA’S HONG KONG, LIMITED
IC0666372H
20110922
USD
20120110
CABELA’S HONG KONG, LIMITED
IC0666373H
20110922
USD
20120103
CABELA’S HONG KONG, LIMITED
IC0666374H
20110922
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666375H
20110927
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666376H
20110927
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666378H
20110930
USD
20120117
CABELA’S HONG KONG, LIMITED
IC0666379H
20111003
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666380H
20111003
USD
20120103
CABELA’S HONG KONG, LIMITED
IC0666381H
20111003
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666382H
20111004
USD
20120120
CABELA’S HONG KONG, LIMITED
IC0666383H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666384H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666385H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666386H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666387H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666388H
20111004
USD
20120120


Sched. 1(a)-4    

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666389H
20111006
USD
20120123
CABELA’S HONG KONG, LIMITED
IC666025H
20101221
USD
20111223
CABELA’S HONG KONG, LIMITED
IC666026H
20101221
USD
20111223






Sched. 1(a)-5    

--------------------------------------------------------------------------------




SCHEDULE 5.8(a)
Corporate Structure / Subsidiaries
CABELA'’S INCORPORATED
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela'’s Wholesale, Inc.
Nebraska
100%
Cabela'’s Retail Canada Inc.
Canada
100%
Cabela’s VDR HoldingsVentures, Inc.
South DakotaNebraska
100%
Cabela's Ventures, Inc.
Nebraska
100%
Cabela'’s Outdoor Adventures, Inc.
Nebraska
100%
Cabela'’s Marketing and Brand Management, Inc.
Nebraska
100%
World'’s Foremost Bank
Nebraska
100%
Cabela'’s Hong Kong, Limited
Hong Kong
100%
Cabela's France S.A.P.
France
100%



CABELA'’S WHOLESALE, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
WW Acquisition Company, LLC
Minnesota
100%
Cabela's Retail GP, LLC
Nebraska
100%
CRLP, LLC
Nebraska
100%
Cabela'’s Retail IL, Inc.
Illinois
100%
Cabela'’s Retail LA, LLC
Nebraska
100%
Cabela'’s Retail MO, LLC
Nebraska
100%
Discover Circle, LLC
South Dakota
100%




Sched. 5.8(a)-1

--------------------------------------------------------------------------------




CABELA’S VDR HOLDINGS, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Legacy Trading Company
South Dakota
100%



CABELA'’S OUTDOOR ADVENTURES, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela'’s Trophy Properties, LLC
Nebraska
100%



WORLD'’S FOREMOST BANK
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
WFB Funding Corporation
Nebraska
100%
WFB Funding, LLC
Nebraska
60%
WFB TI Funding I Corporation
Nebraska
100%
WFB TI Funding, LLC
Nebraska
60%



CABELA’S VENTURES, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Fort Sidney Land Development, LLC.
Nebraska
100%
The Ranch At Sidney, L.L.C.
Nebraska
100%




Sched. 5.8(a)-2

--------------------------------------------------------------------------------




CRLP, LLCCABELA’S HONG KONG, LTD.  
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela'’s Retail TXDE, L.P.LLC
NebraskaDelaware
99.91%








Sched. 5.8(a)-3

--------------------------------------------------------------------------------




SCHEDULE 5.8(b)
Material Subsidiaries
Material Subsidiaries
Place of Organization
Cabela’s Wholesale, Inc.
Nebraska






Sched. 5.8(b)

--------------------------------------------------------------------------------




SCHEDULE 5.8(c)
Excluded Subsidiaries
Excluded Subsidiaries
Place of Organization
Cabela’s Retail TX, L.P.
Nebraska
CRLP, LLC
Nebraska
Legacy Trading Company
South Dakota
Cabela’s Retail GP, LLC
Nebraska
VDR Holdings, Inc.
South Dakota
WW Acquisition Company, LLC
Minnesota

SCHEDULE 5.8(d)
Guarantors
Guarantors
Place of Organization
Cabela’s Marketing and Brand Management, Inc.
Nebraska
Cabela’s Outdoor Adventures, Inc.
Nebraska
Cabela’s Retail IL, Inc.
Illinois
Cabela’s Retail LA, LLC
Nebraska
Cabela’s Retail MO, LLC
Nebraska
Cabela’s Trophy Properties, LLC
Nebraska
Cabela’s Ventures, Inc.
Nebraska
Cabela’s Wholesale, Inc.
Nebraska






Sched. 5.8(c)

--------------------------------------------------------------------------------




SCHEDULE 5.13
Properties
None.



Sched. 5.13

--------------------------------------------------------------------------------




SCHEDULE 6.13
Investments
 
 
 
 
Book Value at May 31, 2014
 
 
ECONOMIC DEVELOPMENT BONDS
 
 
 
 
 
 
 
 
 
Hamburg, PA tax exempt
$
4,982,243.99
 
 
Buda, TX tax exempt


$
12,400,000.00
 
 
Fort Worth, TX tax exempt


$
7,820,528.53
 
 


Lehi, UT tax exempt
 


$
2,998,220.44
 
 
Gonzales, LA taxable


$
17,000,000.00
 
 
Reno, NV - taxable
 


$
7,236,998.91
 
 
Reno, NV - tax exempt


$
5,151,287.70
 
 
Reno, NV - RDA STAR taxable


$
704,745.22
 
 
Hammond, IN taxable
 
$
10,242,431.39
 
 
Dundee, MI taxable
 


$
422,190.21
 
 
World’s Foremost Bank RDA TIF


$
684,659.95
 
 
 
 
 
 
 
 
 
Total
 
 
$
69,643,306.34
 
 
 
 
 
 
 
 
 


Sched. 6.13-1

--------------------------------------------------------------------------------






 
 
 
 
 
Book Value at September 30, 2011
 
FMV
 
 
ECONOMIC DEVELOPMENT BONDS
 
 
 
 
 
 
 
 
 
 
 
 
 
Hamburg, PA tax exempt
$
7,755,220.87


$
8,929,568.69
 
 
North Platte, NE
 


$
39,823.49


$
100,459.72
 
 
Buda, TX tax exempt


$
17,045,722.80


$
15,763,806.72
 
 
Fort Worth, TX tax exempt


$
16,982,297.92


$
16,982,958.25
 
 


Lehi, UT tax exempt
 


$
3,541,623.06


$
4,811,066.93
 
 
Gonzales, LA taxable


$
27,836,140.00


$
27,526,548.46
 
 
Reno, NV - taxable
 


$
9,285,073.38


$
11,383,121.57
 
 
Reno, NV - tax exempt


$
6,485,598.56


$
6,511,261.49
 
 
Reno, NV - RDA STAR taxable


$
780,000.00


$
882,147.95
 
 
Hammond, IN taxable
 
$
15,420,129.51
$
19,045,060.31
 
 
Dundee, MI taxable
 


$
1,093,515.98


$
1,093,516.98
 
 
World's Foremost Bank RDA TIF


$
600,970.09


$
600,970.09
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
$
106,866,115.66
$
113,630,487.16
 
 
 
 
 
 
 
 
 
 
LAND HELD FOR SALE
 
 
 
 
 
 
 
 
 
 
Sidney, NE
 
$
$15,600.45 7,825.21
 
 
 
Rapid City, SD
 


$
3,060,000.00
 
 
 
Dundee, MI
 


$
137,308.72
 
 
Hamburg, PA
 


$
           1,352,314.95 993,093.05
 
 
Buda, TX
 


$
1,018,415.95
 
 
 
 
 
 
 
 


Sched. 6.13-2

--------------------------------------------------------------------------------




Polk (Richfield), WI


 


$
1,797,606.54
 
 
Hoffman Estates, IL


 
$
980,000.00
 
 
Hammond, IN


 
$
8,858,801.20 3,291,566.34
 
 
Post Falls, ID
 
$
1,319,304.86
 
 
Wheat Ridge, CO
 
$
20,752,863.13 5,150,000.00
 
 
 
 
 
 
 
 
 
Total
 
 
$
39,292,215.80 13,794,871.49
 
 
 
 
 
 
 
 
 
OTHER
 
 
 
 
 
 
 
 
 
 
 
World'’s Foremost Bank NIFA bonds
$
1,515,000.00 1,455,000.00
 
 
Ohio County Development Authority, Wheeling, WV Trophy Properties  note
receivable
$
2,700,000.00 1,050,000.00
 
 
Traverse Mountain Commercial Investments, LLC, Lehi, UT note receivable
$
2,204,197.47 4,228,866.71
 
 
 
Focus Development, Inc. Hamburg, PA note receivable
$
584,623.00
 
 
 
The Pointe, LLC, Post Falls, ID note receivable
$
2,084,800.00 3,683,990.93
 
 
 
 
 
 
 
 
 
Total
 
 
$
9,088,620.47 10,417,857.64
 
 




Sched. 6.13-3

--------------------------------------------------------------------------------




SCHEDULE 6.14
Liens
See attached.Attached.



Sched. 6.14-1

--------------------------------------------------------------------------------






DEBTOR: CABELA’S INCORPORATED


Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
DELAWARE SECRETARY OF STATE


UCC
thru Oct. 3, 2011
Lessee: Cabela’s Incorporated






Changed D’s address (but not different than original address)
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 80409316
Filed on 2-1-2008
Lapse Date: 2-1-2013




Debtor Amendment
File No. 81438892
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 011 to Master Lease dtd 11-16-2001




 
 
Lessee Cabela’s Incorporated






Changed D’s address (but not different than original address)


Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 80409324
Filed on 2-1-2008
Lapse Date: 2-1-2013


Debtor Amendment
File No. 81438652
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 09 to Master Lease dtd 11-16-2001




 
 
Lessee Cabela’s Incorporated






Changed D’s address (but not different than original address)


Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 80409332
Filed on 2-1-2008
Lapse Date: 2-1-2013


Debtor Amendment
File No. 81438843
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 05 to Master Lease dtd 11-16-2001




 
 
Lessee Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing




Changed D’s address (but not different than original address)


File No. 80409340
Filed on 2-1-2008
Lapse Date: 2-1-2013


Debtor Amendment
File No. 81438868
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 08 to Master Lease dtd 11-16-2001






Sched. 6.14-1

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Lessee Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing




Changed D’s address (but not different than original address)


File No. 80409381
Filed on 2-1-2008
Lapse Date: 2-1-2013


Debtor Amendment
File No. 81438876
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 010 to Master Lease dtd 11-16-2001




 
 
Lessee Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing




Changed D’s address (but not different than original address)


File No. 80410744
Filed on 2-1-2008
Lapse Date: 2-1-2013


Debtor Amendment
File No. 81438850
Filed on 4-24-2008


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 07 to Master Lease dtd 11-16-2001




 
 
Cabela’s Incorporated
Crown Credit Company
File No. 81946795
Filed on 6-6-2008
Lapse Date: 6-6-2013


10 – Crown lift trucks w/ 10 Enersys batteries;
2 – Crown lift trucks w/ 2 GNB batteries
(See Box 4 of UCC form for s/n’s)


 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83004734
Filed on 9-5-2008
Lapse Date: 9-5-2013


2 – Skyjack electric scissor lifts
(See Box 4 for s/n’s)
 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83004890
Filed on 9-5-2008
Lapse Date: 9-5-2013


1 – Cushman 362
 (See Box 4 for s/n)
 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83004981
Filed on 9-5-2008
Lapse Date: 9-5-2013


2 – Taylor Dunn SC100
(See Box 4 for s/n’s)
 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83362124
Filed on 10-3-2008
Lapse Date: 10-3-2013


2 – Crown lift trucks w/ 2 Enersys batteries
(See Box 4 for s/n’s)




Sched. 6.14-2

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83362371
Filed on 10-3-2008
Lapse Date: 10-3-2013


2 – Crown lift trucks w/ 2 Enersys batteries;
3 – Crown lift trucks w/ 3 Enersys batteries & 3 Enersys chargers
(See Box 4 for s/n’s)


 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83378252
Filed on 10-6-2008
Lapse Date: 9-5-2013


1 – Crown lift truck w/ 1 Enersys battery
(See Box 4 for s/n’s)


 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83395702
Filed on 10-7-2008
Lapse Date: 10-7-2013


2 – Crown lift trucks w/ 2 Enersys batteries;
1 – Crown lift truck w/ 1 Enersys batteries & 1 Enersys charger
(See Box 4 for s/n’s)


 
 
Cabela’s Incorporated
Crown Credit Company
File No. 83712401
Filed on 11-5-2008
Lapse Date: 11-5-2013


Leased equipment per Master Lease Agmt dtd 5-11-2008
 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 90036159
Filed on 1-6-2009
Lapse Date: 1-6-2014


1 – used Mitsubishi forklift (See Box 4 for s/n)
 
 
Lessee: Cabela’s Incorporated
Lessor: US Bancorp Equipment Finance, Inc.
File No. 90267069
Filed on 1-27-2009
Lapse Date: 1-27-2014




Collateral Amendment
File No. 90627221
Filed on 2-26-2009


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 012 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 12 to Master Lease dtd
11-16-2001


 
 
Cabela’s Incorporated
WM Recycle America, L.L.C.
File No. 90460045
Filed on 2-11-2009
Lapse Date: 2-11-2014


1 - new Excel EX63F baler w/ Excel 4821 conveyor;
1 – PTR 3400HD baler


Sched. 6.14-3

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Lessee: Cabela’s Incorporated
Lessor: Wells Fargo Bank, N.A.
File No. 93309298
Filed on 10-14-2009
Lapse Date: 10-14-2014


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


2 – Exide batteries 18E-85-23;
5 – Exide batteries 18E-125-13;
5 – Excide batteries 18E-125-15;
2 – Exide batteries 12E-125-13


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 93314264
Filed on 10-15-2009
Lapse Date: 10-15-2014


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


3 – Enersys batteries 12-100P-13


 
 
Lessee: Cabela’s Incorporated
Lessor: Wells Fargo Bank, N.A.
File No. 93371835
Filed on 10-20-2009
Lapse Date: 10-20-2014


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


12 – Ironclad batteries
12E85-13/12E125-13/12E125-15


 
 
Lessee: Cabela’s Incorporated
Lessor: Wells Fargo Bank, N.A.
File No. 93371843
Filed on 10-20-2009
Lapse Date: 10-20-2014


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


11 – Ironclad chargers
EQ3-10-1-YO/EQ3-6-1


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 93465017
Filed on 10-28-2009
Lapse Date: 10-28-2014


8 – BMI Technologies impact monitors G Force 2 GF2;
1 – BMI Key interface MVG00


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 93505879
Filed on 11-2-2009
Lapse Date: 11-2-2014


73 – BMI Technologies G Force impact monitors


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 93673214
Filed on 11-16-2009
Lapse Date: 11-16-2014


1 – BMI Key interface MVG00;
10 – BMI monitors G Force 2W GF2




Sched. 6.14-4

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 01482045
Filed on 4-28-2010
Lapse Date: 4-28-2015


1 – used 2005 Kalmar forklift P60BX
(See Box 4 for s/n)
 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Equipment Finance, Inc.
File No. 01952021
Filed on 6-4-2010
Lapse Date: 6-4-2015


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 014 to Master Lease dtd 11-16-2001


 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Equipment Finance, Inc.
File No. 01952039
Filed on 6-4-2010
Lapse Date: 6-4-2015




Collateral Amendment
File No. 02524480
Filed on 7-20-2010


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 013 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 13 to Master Lease dtd
11-16-2001
(See Exh. A to UCC form for complete listing)


 
 
Consignee: Cabela’s Incorporated
Consignor: Larson Boats, LLC
File No. 02490583
Filed on 7-19-2010
Lapse Date: 7-19-2015


All inventory, equipment & other personal property delivered by SP to D,
including w/o limitation:
6 – 1700 DC Fish Eagles;
5 – 1850 DC Fish Eagles


 
 
Consignee: Cabela’s Incorporated
Consignor: Larson Boats, LLC
File No. 02505497
Filed on 7-19-2010
Lapse Date: 7-19-2015


All inventory, equipment & other personal property delivered by SP to D,
including w/o limitation:
6 – 1700 DC Fish Eagles;
6 – 1850 DC Fish Eagles


 
 
Consignee: Cabela’s Incorporated
Consignor: Larson Boats, LLC
File No. 02525776
Filed on 7-21-2010
Lapse Date: 7-21-2015


All inventory, equipment & other personal property delivered by SP to D,
including w/o limitation:
6 – 1700 DC Fish Eagles;
6 – 1850 DC Fish Eagles




Sched. 6.14-5

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 04021238
Filed on 11-16-2010
Lapse Date: 11-16-2015


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


5 – Caterpillar forklifts E5000
(See Box 4 for s/n’s)


 
 
Cabela’s Incorporated
US Bancorp Equipment Finance, Inc.
File No. 04586230
Filed on 12-24-2010
Lapse Date: 12-24-2015


All equipment, inventory & rights in software financed under Master Lease dtd
11-16-2001


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 10499353
Filed on 2-10-2011
Lapse Date: 2-10-2016


1 – Caterpillar lift truck E5000 (See Box 4 for s/n)
 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 10742331
Filed on 3-1-2011
Lapse Date: 3-1-2016


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


20 – Enersys chargers EQ3-W10-1Y


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 10916364
Filed on 3-11-2011
Lapse Date: 3-11-2016


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


3 – Exide batteries 12E-125-13;
9 – Exide batteries 12E-125-15;
4 – Exide batteries 18E-125-13;
2 – Exide batteries 18E-125-17


 
 
Cabela’s Incorporated
Wells Fargo Bank, National Association, as Agent
File No. 12983081
Filed on 8-2-2011
Lapse Date: 8-2-2016


All items of equipment, machinery, furniture, fixtures, inventory, software &/or
other personal property subject to Master Lease Agmt No. 2011206


 
 
Cabela’s Incorporated
Wells Fargo Bank, N.A.
File No. 13677757
Filed on 9-26-2011
Lapse Date: 9-26-2016


NOTE: Financing statement filed for notice purposes only—no intention to create
a security interest.


3 – Hawker batteries 18-125F-15




Sched. 6.14-6

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Incorporated
Caterpillar Financial Services Corporation
File No. 13849034
Filed on 10-6-2011
Lapse Date: 10-6-2016


1 – JLG 260MRT scissor lift
(See Box 4 for s/n)
NEBRASKA SECRETARY OF STATE
UCC
NOTE: THIS UCC FILED IN WRONG JURISDICTION (NE-SOS)
Cabela’s Incorporated
Deutsche Financial Services Corporation




Changed S.P. to GE Commercial Distribution Finance Corp.
File No. 9902189600-91
Filed on 1-17-2002
Lapse Date: 1-17-2017


S.P. Amendment
File No. 9904323012-0
Filed on 3-15-2004


Continuation
File No. 9806303335-2
Filed on 8-2-2006


Continuation
File No. 9811588753-2
Filed on 8-29-2011


Blanket collateral description














NOTE: No authorizing party indicated on UCC form.




NOTE: No authorizing party indicated on UCC form.
 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 9806314998-9
Filed on 10-31-2006
Lapse Date: 10-31-2011




Collateral Amendment
File No. 9907506232-3
Filed on 4-20-2007


All equipment, software & other personal property financed by Lessor under
Equipment Sched. 08 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 08 to Master Lease dtd
11-16-2001




 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 9807341483-3
Filed on 4-19-2007
Lapse Date: 4-19-2012




Collateral Amendment
File No. 9907520188-6
Filed on 8-7-2007




All equipment, software & other personal property financed by Lessor under
Equipment Sched. 09 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 09 to Master Lease dtd
11-16-2001




Sched. 6.14-7

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 9807341484-5
Filed on 4-19-2007
Lapse Date: 4-19-2012




Collateral Amendment
File No. 9907536771-1
Filed on 12-5-2007




All equipment, software & other personal property financed by Lessor under
Equipment Sched. 010 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 010 to Master Lease dtd
11-16-2001


 
 
Lessee: Cabela’s Incorporated
Lessor: U.S. Bancorp Oliver-Allen Technology Leasing
File No. 9807364201-4
Filed on 10-10-2007
Lapse Date: 10-10-2012




Collateral Amendment
File No. 9908541939-6
Filed on 1-8-2008




All equipment, software & other personal property financed by Lessor under
Equipment Sched. 011 to Master Lease dtd 11-16-2001


Added equipment on Exh. A to Equipment Sched. No. 011 to Master Lease dtd
11-16-2001


 
 
Cabela’s Incorporated
Assignor: Pure Health Solutions, Inc.


Assignee: Bank of the West, Trinity Division
File No. 9910641381-9
Filed on 10-27-2010
Lapse Date: 10-27-2015


Equipment leased under Rental Agmt 032-00900300-001 dtd 8-25-2010 between D. as
Lessee & Pure Health Solutions, Inc. as Lessor
(See Rental Agreement attached to UCC form)






Sched. 6.14-8

--------------------------------------------------------------------------------




DEBTOR: CABELA’S RETAIL GP, LLC


Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
NEBRASKA SECRETARY OF STATE
UCC
(thru Oct. 14, 2011)
Cabela’s Retail GP, LLC
Les Schwab Tire Centers of Boise, Inc.
File No. 9810519911-3
Filed: Jun 30, 2010
Lapse Date: Jun 30, 2015
All present & future products & goods & proceeds thereof, purchased by D. from
S.P., including, but not limited to, all new, used & recapped tires, all new &
used wheels, and all batteries & all related products







DEBTOR: CABELA’S WHOLESALE, INC.


Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
NEBRASKA SECRETARY OF STATE
UCC
(thru Oct. 14, 2011)
Cabela’s Retail, Inc.






Changed D’s name to Cabela’s Wholesale, Inc.
GE Commercial Distribution Finance Corporation
Filing No. 9805260602-5
Filed on 9-21-2005
Lapse Date: 9-21-2015


Debtor Amendment
Filing No. 9908570944-2
Filed on 9-16-2008


Continuation
Filing No. 9810508377-6
Filed on 4-14-2010


All inventory financed in whole or in part by SP, all rights to any price
protection payments, etc.


Sched. 6.14-9

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Retail, Inc.


































Changed D’s name to Cabela’s Wholesale, Inc.
Brunswick Acceptance Company, LLC








































Changed SP’s address to “…….Hoffman Estates, IL…”




Filing No. 9905424994-4
Filed on 12-2-2005
Lapse Date: 12-2-2015


















Collateral Amendment
Filing No. 9905427673-7
Filed on 12-19-2005
















Debtor Amendment
Filing No. 9908564775-5
Filed on 7-3-2008


Secured Party Amendment
Filing No. 9909607340-8
Filed on 9-17-2009


Continuation
Filing No. 9810521989-0
Filed on 7-15-2010


Inventory, accounts, chattel paper, documents, electronic chattel paper,
equipment, etc., including Seller Credits, which means all of D's rights to any
price protection payments, rebates, discounts, credits, factory holdbacks,
incentive payments & other amounts due D w/ respect to any such inventory; and
all accessions, accessories and replacements, etc.


Restated collateral to the following:


(a) Inventory financed by SP;
(b) all of D’s rights to any price protection payments, rebates, discounts,
credits, factory holdbacks, incentive payments & other amts due D w/ respect any
such inventory;
(c) all proceeds & products of the foregoing.


Sched. 6.14-10

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Retail, Inc.












Corrected D’s org info






Changed D’s name to Cabela’s Wholesale, Inc.


Kawasaki Motors Corp, USA














Filing No. 9906448005-9
Filed on 4-11-2006
Lapse Date: 4-11-2016








Debtor Amendment
Filing No. 9906473106-4
Filed on 10-2-2006


Debtor Amendment
Filing No. 9908574185-6
Filed on 10-23-2008


Collateral Amendment
Filing No. 9910631867-7
Filed on 7-9-2010




















Continuation
Filing No. 9910642670-3
Filed on 11-9-2010


All inventory of Kawasaki brand products that is financed for D by SP or is
otherwise acquired by Debtor as a results of any advance made, etc., including
motorcycles, all terrain vehicles, etc.


















Restated collateral to the following:


(i) All inventory of Kawasaki brand products financed for D by SP or acquired by
D via advance made or other value given by SP, including, w/o limitation,
motorcycles, all-terrain vehicles, watercraft, utility vehicles, recreation
utility vehicles, generators, parts & accessories, & other Kawasaki trade name
goods; and (ii) all products & proceeds thereof.






Sched. 6.14-11

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Retail, Inc.












Corrected D’s org info






Changed D’s name to Cabela’s Wholesale, Inc.


Kawasaki Motors Finance Corporation












Filing No. 9906448006-1
Filed on 4-11-2006
Lapse Date: 4-11-2016








Debtor Amendment
Filing No. 9906473105-2
Filed on 10-2-2006


Debtor Amendment
Filing No. 9908574184-4
Filed on 10-23-2008


Collateral Amendment
Filing No. 9910631868-9
Filed on 7-9-2010




















Continuation
Filing No. 9910642669-0
Filed on 11-9-2010


All inventory of Kawasaki brand products that is financed for Debtor by Secured
Party or is otherwise acquired by Debtor as a results of any advance made, etc.,
including motorcycles, all terrain vehicles, etc.


















Restated collateral to the following:


(i) All inventory of Kawasaki brand products financed for D by SP or acquired by
D via advance made or other value given by SP, including, w/o limitation,
motorcycles, all-terrain vehicles, watercraft, utility vehicles, recreation
utility vehicles, generators, parts & accessories, & other Kawasaki trade name
goods; and (ii) all products & proceeds thereof.




Sched. 6.14-12

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Wholesale, Inc.
Kawasaki Motors Corp, USA
File No. 9908573827-7
Filed on 10-20-2008
Lapse Date: 10-20-2013










Collateral Amendment
File No. 9910631555-6
Filed on 7-6-2010


All Kawasaki land & marine vehicles including all Kawasaki motorcycles,
all-terrain vehicles, watercraft, utility vehicles, recreation utility vehicles,
generators & all other Kawasaki trade name items, and all equipment leased from
SP.


Restated collateral to the following:


(i) All inventory of Kawasaki brand products financed for D by SP or acquired by
D via advance made or other value given by SP, including, w/o limitation,
motorcycles, all-terrain vehicles, watercraft, utility vehicles, recreation
utility vehicles, generators, parts & accessories, & other Kawasaki trade name
goods; and (ii) all products & proceeds thereof.




Sched. 6.14-13

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Cabela’s Wholesale, Inc.
Kawasaki Motors Finance Corporation
File No. 9908573828-9
Filed on 10-20-2008
Lapse Date: 10-20-2013






















Collateral Amendment
File No. 9910631554-4
Filed on 7-6-2010


(i) All motorcycles, all-terrain vehicles, watercraft, utility vehicles,
recreation utility vehicles, generators, & all other inventory, equipment, or
goods financed by SP; and
(ii) all other inventory, equipment, goods, machinery, furniture, fixtures,
vehicles, accounts, account receivables, instruments, deposit accounts, notes,
chattel paper, rebates, incentive payments, contracts & other rights to pmt &
general intangibles.


Restated collateral to the following:


(i) All inventory of Kawasaki brand products financed for D by SP or acquired by
D via advance made or other value given by SP, including, w/o limitation,
motorcycles, all-terrain vehicles, watercraft, utility vehicles, recreation
utility vehicles, generators, parts & accessories, & other Kawasaki trade name
goods; and (ii) all products & proceeds thereof




Sched. 6.14-14

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Consignee: Cabela’s Wholesale, Inc.
Consignor: Brunswick Corporation
File No. 9909595458-2
Filed on 5-4-2009
Lapse Date: 5-4-2014


(a) New/unused Bayliner Runabouts from 17’ to 24’;
(b) new/unused Bayliner Cruisers from 24’ to 34’;
(c) new/unused Maxum Runabouts from 17’ to 24’;
(d) new/unused Maxum Cruiser/Sport yachts from 25’ to 37’;
(e) new/unused Trophy Center Console & Walk Arounds from 17’ to 29;
(f) new/unused Lowe Boats aluminum fishing boats from 16’ to 21’;
(g) new/unused Crestliner Boats aluminum fishing boats & pontoon boats from 16’
to 25’.


 
 
Cabela’s Wholesale, Inc.
U.S. Bancorp Business Equipment Finance Group
File No. 9811570487-7
Filed on 4-25-2011
Lapse Date: 5-24-2016


2 – C 6500’s
 
 
Lessee: Cabela’s Wholesale, Inc.
Lessor: MacQuarie Equipment Finance, LLC
File No. 9811576247-5
Filed on 5-31-2011
Lapse Date: 5-31-2016


NOTE: This transaction is a true lease. This UCC financing statement is filed
for info purposes only.


All computer & communications equipment leased to D under Master Lease between D
& SP.


 
 
Lessee: Cabela’s Wholesale, Inc.
Lessor: MacQuarie Equipment Finance, LLC
File No. 9811576250-2
Filed on 5-31-2011
Lapse Date: 5-31-2016


NOTE: This transaction is a true lease. This UCC financing statement is filed
for info purposes only.


All computer & communications equipment leased by D under Sched. No. 001 to
Master Lease Agmt between D and SP.
(See Box 4 on UCC form for complete collateral description)




Sched. 6.14-15

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
Lessee: Cabela’s Wholesale, Inc.
Lessor: MacQuarie Equipment Finance, LLC
File No. 9811593514-3
Filed on 9-29-2011
Lapse Date: 9-29-2016


NOTE: This transaction is a true lease. This UCC financing statement is filed
for info purposes only.




All computer & communications equipment leased by D under Sched. No. 002 to
Master Lease Agmt between D and SP.
(See Box 4 on UCC form for complete collateral description)





DEBTOR: CABELA’S INCORPORATED
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Delaware, Department of State
UCC lien
20083712401
11/05/2008


20133915593
10/07/2013
Crown Credit Company
Collateral: Equipment lien -equipment referenced in that certain Master Lease
Agreement dated 05/11/2008 (see attached).
Amendment: Continuation.
Delaware, Department of State
UCC lien
20093309298
10/14/2009
Wells Fargo Bank, N.A.
Collateral: Equipment lien - various Exide Batteries described in statement.
Delaware, Department of State
UCC lien
20093314264
10/15/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 3 Enersys batters 12-100P-13.
Delaware, Department of State
UCC lien
20093371835
10/20/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 12 Ironclad Batteries 12E85-13/12E125-13/12E125-15.
Delaware, Department of State
UCC lien
20093371843
10/20/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien -11 Ironclad Chargers EQ3-10-1-YO/EQ3-6-1.
Delaware, Department of State
UCC lien
20093465017
10/28/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 8 BMI Technologies Impact Monitors G Force 2 GF2; 1
BMI Key Interface MVG00, Serial Number 2605.


Sched. 6.14-16

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20093505879
11/02/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 73 BMI Technologies G Force Impact Monitors.
Delaware, Department of State
UCC lien
20093673214
11/16/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 BMI Key interface MVG00; Serial Number 5032; 10
BMI Monitors G Force 2 W GF2.
Delaware, Department of State
UCC lien
20101482045
04/28/2010
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 used 2005 Kalmar Forklift P60BX Serial Number
585023.
Delaware, Department of State
UCC lien
20101952021
06/04/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in Schedule No. 014 to the
Master Lease dated 11/16/2001.
Delaware, Department of State
UCC lien
20101952039
06/04/2010


20102524480
07/20/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in Schedule No. 013 to Master
Lease dated 11/16/2001 (see attached).
Amendment: Collateral added.
Delaware, Department of State
UCC lien
20102490583
07/19/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
20102505497
07/19/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
20102525776
07/21/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
201040211238
11/16/2010
Wells Fargo Bank, NA.
Collateral: Equipment lien - 5 Caterpillar Forklifts E5000.
Delaware, Department of State
UCC lien
20104586230
12/24/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in that certain Master Lease
Agreement dated November 16, 2001.
Delaware, Department of State
UCC lien
20110499353
02/10/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Caterpillar Lift Trust E5000.
Delaware, Department of State
UCC lien
20110742331
03/01/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - 20 Enersys Chargers EQ3-W10-1Y.


Sched. 6.14-17

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20110916364
03/11/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - various Exide Batteries.
Delaware, Department of State
UCC lien
20112983081
08/02/2011
Wells Fargo Bank, National Association, as Agent
Collateral: Equipment lien - pursuant to Master Lease Agreement No. 2011206
including specific assets of the Debtor.
Delaware, Department of State
UCC lien
20113677757
09/26/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien -3 Hawker Batteries 18-125F-15.
Delaware, Department of State
UCC lien
20113849034
10/06/2011
Caterpillar Financial Services Corporation
Collateral: Equipment lien - One JLG 260MRT Scissor Lift.
Delaware, Department of State
UCC lien
20114205715
11/01/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - various Enersys Batteries.
Delaware, Department of State
UCC lien
20122091868
05/31/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 New Crown SX3000-30 Walkie Straddle Stackers.
Delaware, Department of State
UCC lien
20122913152
07/30/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 4 Enersys EQ3-W10-1Y Chargers.
Delaware, Department of State
UCC lien
20123490317
09/10/2012
Banc of America Leasing & Capital, LLC
Collateral: Equipment lien - Isilon Products and equipment.
Delaware, Department of State
UCC lien
20124246221
11/02/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Genie Elevated Platforms GS3246/2032.
Delaware, Department of State
UCC lien
20124409282
11/15/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 41 Ironclad Batteries.
Delaware, Department of State
UCC lien
20124937191
12/18/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Crown Stacker SX3000-30.
Delaware, Department of State
UCC lien
20130081407
01/07/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Used 2011 Crown RC5525-30 Stand Up
counterbalanced Rider and 1 Enersys Battery Workhog 18-E125-13.
Delaware, Department of State
UCC lien
20130085820
01/08/2013
Stearns Bank N.A.
Collateral: Equipment lien - 1 2012 Capacity TJ5000 Off-Highway Yard Truck VIN:
4LMBB2110CL023527.


Sched. 6.14-18

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20130329061
01/25/2013
DE Lage Landen Financial Services, Inc.
Collateral: Equipment lien - equipment referenced in Master Lease Agreement
Number 849.
Delaware, Department of State
UCC lien
20130377714
01/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2012 Crown SX3000-30 Stacker.
Delaware, Department of State
UCC lien
20130378985
01/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2012 Gene GS2632 Elevated Platform.
Delaware, Department of State
UCC lien
20131201228
03/28/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien -2 New 2013 Crown SP3520-30 Stockpickers; 2 New 2013
Enersys 12-E125-15 Workhog Batteries; 2 New 2013 Enersys ES3-12-850 Chargers
LB13426, LB134827.
Delaware, Department of State
UCC lien
20131341891
04/08/2013
Stearns Bank N.A.
Collateral: Equipment lien - One 2012 Capacity TJ5000 Off Hwy Yard Truck VIN:
4LMBB2112CL023500.
Delaware, Department of State
UCC lien
20131427005
04/15/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Geni GS3232 Elevated Platform.
Delaware, Department of State
UCC lien
20132574474
07/03/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - One Used 2012 Capacity TJ5000 Off Hwy Yard Truck
VIN: 4LMBB2114CL023501.
Delaware, Department of State
UCC lien
20132645548
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2013 Crown Forklifts/Batteries, 6 Chargers, 1
Tow Tractors.
Delaware, Department of State
UCC lien
20132645613
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown Forklifts; 2Crown Batteries, 3Enersys
Chargers, 2 InfoLink Module with software.
Delaware, Department of State
UCC lien
20132645761
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 5 Crown Stockpickers, 5 Enersys 12-E125-15
Batteries, 5 Enersys EQ3-W10-1C24-OC Chargers, 5 Infolink Modules with reader, 5
watering system.


Sched. 6.14-19

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20132650456
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 3 Crown RM6025-45 Reach Trucks, 3 Exide 18E-123-17
Batteries, 3 Exide EQ3-W15-1Y36OC Chargers, 3 Infolink Modules with Reader, 3
Battery Watering Systems, 3 Wireless Battery Monitors.
Delaware, Department of State
UCC lien
20133373371
08/28/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien -1 Crown SX3000-30 Walkie Straddle Stacker.
Delaware, Department of State
UCC lien
20133388411
08/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown PE4500-60 Pallet Trucks, 2 Enersys
12-E125-13-503736W Batteries, 2 Flowrite 24V Watering Systems, 2 Crown
FS3-MP330-3 Chargers, 2 Infolink Modules with Reader.
Delaware, Department of State
UCC lien
20133389302
08/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown PE4500-80 Pallet Trucks, 2 Crown SX3000-300
Walkie Straddle Stackers, 2 Exide 12E-125-13 Batteries, 2 Flow-rite Millennium
Single Point Watering Systems, 2 Wireless Battery Monitors, 2 Crown FS3-MP330-3
Chargers, 2 Infolink Modules with Reader.
Delaware, Department of State
UCC lien
20133407435
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 12 Crown Stockpickers SP3520-E, 12 Batteries
12-E125-15-503754W, 12 Chargers EQ3-W10-1Y24OC.
Delaware, Department of State
UCC lien
20133407476
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 33 Crown SP3520-30 Stockpickers, 33 Enersys
12-E125-15-503754W Batteries, 33 Flowrite 24V Watering Systems, 33 Enersys
EQ3-W10-1C24-OC Chargers, 33 Scorpion Fall Limiter, 33 Infolink Modules with
Software.


Sched. 6.14-20

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20133407484
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown Walkie Stacker SX3000-30, 9 Crown Pallet
Trucks PE4500-60, 9 Workhog Batters, 12 E125-13-503736W, 9 Crown Chargers
FS3-MP330-3.
Delaware, Department of State
UCC lien
20133439818
09/04/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2013 Crown RR5725-35 Reach Truck with Battery
and Charger.
Delaware, Department of State
UCC lien
20133482792
09/06/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 6 New 2013 Enersys 12-E125-15 Batteries, 6 New 2013
Exide EQ3W10-1-Y21OC Chargers, 6 New Infolink Modules w/software.
Delaware, Department of State
UCC lien
20133827137
10/01/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 New 2013 Cushman Stockhaser362 Personnel Picker.
Delaware, Department of State
UCC lien
20134197589
10/25/2013
First Federal Leasing
Collateral: Equipment lien - 1 2013 Capacity TJ5000 Yard Truck VIN:
4LMBF211DL024195.
Delaware, Department of State
UCC lien
20134348992
11/05/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 4 Demo Crown RC5535-35 Forklifts, 2 Enersys
18-125P-15 Batteries, 1 Enersys 18-125P-15-503744P Battery Hup, 1 Enersys
18-E125-15-503744W Battery Workhog, 2 SPW-18 Single Point Watering /Systems with
Light, 4 Enersys EQ3-W10-1-YO Chargers, 3 Infolink Modules with Reader, 1
Infolink Field Kit with ID Reader.
Delaware, Department of State
UCC lien
20134819851
12/06/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Genie Platform GS3246.
Delaware, Department of State
UCC lien
20135155826
12/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Crown SX3000-30 Walkie Straddle Stacker.


Sched. 6.14-21

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20140770636
02/20/2014
First Federal Leasing
Collateral: Equipment lien - 1 2013 Capacity TJ5000 Yard Truck VIN
4LMBB5111DL024253.
Delaware, Department of State
UCC lien
20141281351
04/01/2014
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Cushman Stock Chasers 362.
NOTE: UCC FILED IN INCORRECT JURISDICTION


Nebraska, Secretary of State
UCC lien
9910641381-9
10/27/2010
Bank of the West, Trinity Division


Assignor: Pure Health Solutions, Inc.
Collateral: Equipment lien - equipment lease under Rental Agreement
#032-0090030-001 dated August 26, 2010 by and between Debtor and Assignor Pure
Health Solutions, Inc..




Sched. 6.14-22

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
9805260602-5
09/21/2005


9908570944-2
09/16/2008


981050837-6
04/14/2010
GE Commercial Distribution Finance Corporation
Collateral: All of Debtor’s personal property or interest owned, licensed,
leased, consigned, acquired or arising and inventory financed by Secured Party,
all of Debtor’s rights, accounts, general intangibles, instruments, chattel
paper or personal property and proceeds.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9905424994-4
12/02/2005


9905427673-7
12/19/2005


9908564775-5
07/03/2008


9909607340-8
09/17/2009


9810521989-0
07/15/2010
Brunswick Acceptance Company, LLC
Collateral: All of Debtor’s personal property or interest, existing, owned,
licensed, leased, consigned, acquired or arising and inventory, accounts,
chattel paper, documents, electronic chattel paper, equipment, fixtures, general
intangibles, paper intangibles, supporting obligations and instruments. Seller
credits, deposit accounts certificates of deposit and books, records, disk and
tapes.
Amendment: Restated collateral
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Secured Party’s address change.
Amendment: Continuation.


Sched. 6.14-23

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9906448005-9
04/11/2016


9906473106-4
10/02/2006


9908574185-6
10/23/2008


9910631867-7
07/09/2010


9910642670-3
11/09/2010
Kawasaki Motors Corp. USA
Collateral: Equipment lien - Kawaski Brand products.
Amendment: Debtor’s address change.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Restated collateral.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9906448006-1
004/11/2006


9906473105-2
10/02/2006


990857418-4
10/23/2008


9910631868-9
07/10/2010


9910642669-0
11/09/2010
Kawasaki Motors Finance Corporation
Collateral: Equipment lien - Kawasaki Brand Products.
Amendment: Debtor’s address change.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Restated collateral.
Amendment: Continuation.


Sched. 6.14-24

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9908573827-7
10/20/2008


9910631555-6
07/06/2010


9912695707-9
07/13/2012


9913715005-8
05/13/2013
Kawasaki Motors Corp. USA
Collateral: Equipment lien - Kawasaki land and marine vehicles, motorcycles, all
terrain vehicles, watercraft, utility vehicles, recreational utility vehicles,
generators and all other Kawasaki trade name items.
Amendment: Restated collateral.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9908573828-9
10/20/2008


9910631554-4
07/06/2010


9912695706-7
07/13/2012


9913715004-6
05/13/2013
Kawasaki Motors Finance Corporation
Collateral: Equipment lien - All rights or other interest in Kawaski products
including motorcycles, all terrain vehicles, watercraft, utility vehicles,
recreational utility vehicles, generators and all other inventory and goods
financed by Secured Party.
Amendment: Restated collateral.
Amendment: Debtor’s address change.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9811570487-7
04/25/2011
U.S. Bancorp Business Equipment Finance Group
Collateral: Equipment lien - 2 C6500
Nebraska, Secretary of State
UCC lien
9811576247-5
05/31/2011
Macquarie Equipment Financial, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
98115762502
05/31/2011
Macquarie Equipment Finance, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
9811593514-3
09/29/2011
Macquarie Equipment Finance, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
9813738482-3
11/06/2013
GE Commercial Distribution Finance Corporation
Collateral: Debtor’s personal property financed by Secured Party including
inventory, equipment and fixtures of Debtor (see attached)


Sched. 6.14-25

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9813738511-6
11/06/2013
Brunswick Acceptance Company, LLC
Collateral: Debtor’s personal property financed by Secured Party including
inventory, equipment and fixtures (see attached).



DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
9901175453-8
11/01/2001


9903285393-7
07/14/2003


9906468698-0
09/01/2006


9911663267-5
06/03/2011


9813746604-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 2 of Receivables in Additional Accounts
dated November 2, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-26

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9901185121-7
12/26/2001


9903285395-1
07/14/2003


9906468699-2
09/01/2006


9911665629-5
07/01/2011


9813746480-9
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 3 of Receivables in Additional Accounts
dated December 27, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9902204695-8
03/26/2002


9903285396-3
07/14/2003


99064680935-0
11/17/2006


9907500005-6
03/12/2007


9911672746-2
09/28/2011


9813746500-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 4 of Receivables in Additional Accounts
dated March 28, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-27

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9902222717-8
06/24/2002


9903285397-5
07/14/2003


9906487106-0
12/28/2006


9912681939-4
01/11/2012


9813746505-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 5 of Receivables in Additional Accounts
dated June 26, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9902236204-7
09/19/2002


9903285398-7
07/14/2003


9907506439-1
04/23/2007


9912689420-3
04/05/2012


9813746512-8
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 6 of Receivables in Additional Accounts
dated September 24, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-28

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9902248667-1
12/16/2002


9903285394-9
07/14/2003


9907522161-2
08/21/2007


9812645055-4
07/10/2012


9813746514-2
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 7 of Receivables in Additional Accounts
dated December 19, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9903256305-7
02/04/2003


9903260255-8
02/26/2003


9903285399-9
07/14/2003


9907522162-4
08/21/2007


9812674656-3
12/26/2012


9813746611-8
12/18/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Debtor’s address change.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-29

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285380-0
07/14/2003


9908546232-3
02/04/2008


9813679417-4
01/14/2013


9813746526-7
12/18/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9903285383-6
07/14/2003


9903293368-4
09/04/2003


9903293601-0
09/05/2003


9908546235-9
02/04/2008


9813679419-8
01/14/2013


9813746208-3
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002007049 originally filed with the Washington,
D.C. Recorder of Deeds on 01/15/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 3 of Receivables in Additional Accounts dated
December 27, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-30

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285384-8
07/14/2003


9903293369-6
09/04/2003


9903293604-6
09/05/2003


9908546237-3
02/04/2008


9813679423-7
01/14/2013


9813746211-0
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002035022 originally filed with the Washington,
D.C. Recorder of Deeds on 03/26/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 4 of Receivables in Additional Accounts dated March
28, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-31

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285385-0
07/14/2003


9903293372-3
09/04/2003


9903293605-8
09/05/2003


9908546238-5
02/04/2008


9813679426-3
01/14/2013


9813746214-6
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002073561 originally filed with the Washington,
D.C. Recorder of Deeds on 06/24/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 5 of Receivables in Additional Accounts dated June
26, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-32

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285386-2
07/14/2003


9903293375-9
09/04/2003


9903293607-2
09/05/2003


9908546239-7
02/04/2008


9813679378-0
01/14/2013


9813746219-6
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002109155 originally filed with the Washington,
D.C. Recorder of Deeds on 09/20/2002.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 6 of Receivables in Additional Accounts
dated September 24, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-33

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285387-4
07/14/2003


9903293381-2
09/04/2003


9903293610-9
09/05/2003


9908546240-0
02/04/2008


9813679383-1
01/14/2013


9813746222-3
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002145596 originally filed with the Washington,
D.C. Recorder of Deeds on 12/13/2002.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 7 of Receivables in Additional Accounts
dated December 19, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-34

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285388-6
07/14/2003


9903293382-4
09/04/2003


9903293612-3
09/05/2003


9908546241-2
02/04/2008


9813679389-3
01/14/2013


9813746624-5
12/17/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
In lieu of financing statement #2003018389 originally filed with the Washington,
D.C. Recorder of Deeds on 02/06/2003.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-35

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285381-2
07/14/2003


9903293362-2
09/04/2003


9903293597-9
09/05/2003


9908546233-5
02/04/2008


9813679408-5
01/14/2013


9813746593-8
12/18/2013
U.S. Bank National Association, as Trustee
Assignor: WFB Funding LLC
In lieu of financing statement #2001118232 originally filed with the Washington,
D.C. Recorder of Deeds on 02/07/2001.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Pooling and Servicing Agreement dated March
23, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-36

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285382-4
07/14/2003


9903293365-8
09/04/2003


9903293599-3
09/05/2003


9908546234-7
02/04/2008


9813679413-6
01/14/2013


9813746206-9
12/17/2013
U.S. Bank National Association, as Trustee


In lieu of financing statement #2001106080 originally filed with the Washington,
D.C. Recorder of Deeds on 11/02/2001.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Assignment No. 2 of Receivables in Additional
Accounts dated November 2, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9906468696-6
09/01/2006


9911653617-6
03/10/2011


9813746225-9
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Assignment No. 1 of Receivables in Additional
Accounts dated June 28, 2001 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-37

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9906468697-8
09/01/2006


9911653618-8
03/10/2011


9813746617-0
12/18/2013
U.S. Bank National Association, as Trustee


Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Pooling and Servicing Agreement dated March
23, 2001 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9910627410-4
05/14/2010
Noble Systems Corporation
Collateral: Equipment lien - Enterprise Contract Center; 80 Agent Stations,
Noble Voice/Video Archive Services, (see attached).
Nebraska, Secretary of State
UCC lien
9913707928-4
02/04/2013
Noble Systems Corporation
Collateral: Equipment lien - Noble Development System
Nebraska, Secretary of State
UCC lien
9913718272-6
07/08/2013
Noble Systems Corporation
Collateral: Equipment lien - IVR composer (see attached).




Sched. 6.14-38

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
NEBRASKA SECRETARY OF STATENebraska, Secretary of State
UCC
(thru Oct. 14, 2011)
 lien
WFB Funding, LLC9903256306-9
02/04/2003


9903264855-2
03/20/2003


9907522163-6
08/21/2007


9812674660-2
12/26/2012


9813746492-4
12/18/2013
U.S. Bank National Association
File No. 9903256306-9
Filed on 2-4-2003
Lapse Date: 2-4-2013












Amendment
File No. 9903264855-2
Filed on 3-20-2003


Continuation
File No. 9907522163-6
Filed on 8-21-2007


Collateral:  All Dof Debtor’s right, title & interest in & to the Receivables,
per that certain A&R Pooling & Servicing Agmt dtd Feb. 4, 2003 (subsequently
supplemented) by & among World’s Foremost Bank, National Ass’n as Servicer, D as
Transferor, & SP as Trustee of the Cabela’s Master Credit Card Trust


and interest in receivables and other property pursuant to Amended and Restated
Pooling and Service Agreement, as amended dated as of February 4, 2003 (see
attached).
Amendment:  Restated collateral to add the 2003-2 Supplement dtd Mar. 24,
2003(see attached);
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-39

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9903271697-5
04/23/2003


9907534684-4
11/20/2007


9812669429-5
11/27/2012


9813746229-7
12/17/2013
U.S. Bank National Association
File No. 9903271697-5
Filed on 4-23-2003
Lapse Date: 4-23-2013










Continuation
File No. 9907534684-4
Filed on 11-20-2007


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 8 of Receivables in Additional Accounts dtddated as of April
29, 2003 by & between D as Transferor & SP as Trustee of the Cabela’s Master
Credit Card Trust(see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9903281920-2
06/23/2003


9908546243-6
02/04/2008


9812674661-4
12/26/2012


9813746231-2
12/17/2013
U.S. Bank National Association
File No. 9903281920-2
Filed on 6-23-2003
Lapse Date: 6-23-2013










Continuation
File No. 9908546243-6
Filed on 2-4-2008


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 9 of Receivables in Additional Accounts dtd as of Jun. 25,
2003 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 25, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-40

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9903295480-4
09/18/2003


9908563427-7
06/19/2008


9813694656-9
03/27/2013


9813746234-8
12/17/2013
U.S. Bank National Association
File No. 9903295480-4
Filed on 9-18-2003
Lapse Date: 9-18-2013










Continuation
File No. 9908563427-7
Filed on 6-19-2008


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 10 of Receivables in Additional Accounts dtd as of Sep. 23,
2003 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 23, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-41

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9903308312-5
12/15/2003


9908563428-9
06/19/2008


9813711739-7
06/17/2013


9913718365-3
07/08/2013


9813746236-2
12/17/2013


9813746240-1
12/17/2013
U.S. Bank National Association
File No. 9903308312-5
Filed on 12-15-2003
Lapse Date: 12-15-2013










Continuation
File No. 9908563428-9
Filed on 6-19-2008


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 11 of Receivables in Additional Accounts dtd as of Dec. 18,
2003 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 18, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9904323867-1
03/18/2004


9908571281-7
09/22/2008


9813731370-9
10/01/2013


9813746245-1
12/17/2013
U.S. Bank National Association
File No. 99042323867-1
Filed on 3-18-2004
Lapse Date: 3-18-2014










Continuation
File No. 9908571281-7
Filed on 9-22-2008


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 12 of Receivables in Additional Accounts dtd as of Mar. 25,
2004 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 25, 2004 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-42

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9904328350-1
04/14/2004


9908573604-5
10/17/2008


9813734492-0
10/17/2013


9913726651-0
12/02/2013


9813746454-4
12/18/2013
ASSIGNOR: Cabela’s Credit Card Master Note Trust


ASSIGNEE: U.S. Bank National Association, as Indenture Trustee
Assignor:  Cabela’s Credit Card Master Note Trust
File No. 9904328350-1
Filed on 4-14-2004
Lapse Date: 4-14-2014












Continuation
File No. 9908573604-5
Filed on 10-17-2008


Collateral:  All Dof Debtor’s right, title &and interest in & to the Series
2004-1 Certificate issued by Cabela’s Master Credit Card Trust per that
certainand other property pursuant to Series 2004-1 Supplement dtd as of Apr.
14, 2004 by & among D as Transferor, SP as Trustee & World’s Foremost Bank as
Servicerdated April 14, 2004 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9904339086-3
06/21/2004


9909592216-7
04/03/2009


9813746246-3
12/17/2013


9813747544-6
12/23/2013


9914728672-8
01/09/2014
U.S. Bank National Association
File No. 99043398086-3
Filed on 6-21-2004
Lapse Date: 6-21-2014










Continuation
File No. 9909592216-7
Filed on 4-3-2009


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 13 of Receivables in Additional Accounts dtd as of Jun. 24,
2004 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 24, 2004 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation.
Amendment: Continuation
 


Sched. 6.14-43

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9904352131-7
09/24/2004


9909592215-5
04/03/2009


9813746247-5
12/17/2013


9814770237-6
03/31/2004
U.S. Bank National Association
File No. 9904352131-7
Filed on 9-24-2004
Lapse Date: 9-24-2014










Continuation
File No. 9909592215-5
Filed on 4-3-2009


Collateral:  All Dof Debtor’s right, title &  and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 14 of Receivables in Additional Accounts dtd as of Sep. 29,
2004 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 29, 2004(see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9904367559-0
12/22/2004


9909604230-2
08/10/2009


9813746252-6
12/17/2013
U.S. Bank National Association
File No. 9904367559-0
Filed on 12-22-2004
Lapse Date: 12-22-2014










Continuation
File No. 9909604230-2
Filed on 8-10-2009


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 15 of Receivables in Additional Accounts dtd as of Dec. 28,
2004 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 28, 2004(see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-44

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9905384790-3
03/18/2005


9909607895-3
09/23/2009


9813746256-4
12/17/2013
U.S. Bank National Association
File No. 9905384790-3
Filed on 3-18-2005
Lapse Date: 3-18-2015










Continuation
File No. 9909607895-3
Filed on 9-23-2009


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 16 of Receivables in Additional Accounts dtd as of Mar. 24,
2005 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 24, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9905400679-8
06/24/2005


9909615550-3
12/31/2009


9813746260-3
12/17/2013
U.S. Bank National Association
File No. 9905400679-8
Filed on 6-24-2005
Lapse Date: 6-24-2015










Continuation
File No. 9909615550-3
Filed on 12-31-2009


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 17 of Receivables in Additional Accounts dtd as of Jun. 29,
2005 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 29, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-45

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9905413710-1
09/22/2005


9910624540-6
04/13/2010


9813746263-9
12/17/2013
U.S. Bank National Association
File No. 9905413710-1
Filed on 9-22-2005
Lapse Date: 9-22-2015










Continuation
File No. 9910624540-6
Filed on 4-13-2010


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 18 of Receivables in Additional Accounts dtd as of Sep. 29,
2005 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 29, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9905426028-9
12/07/2005


9910629672-0
06/10/2010


9813746266-5
12/17/2013


U.S. Bank National Association
File No. 9905426028-9
Filed on 12-7-2005
Lapse Date: 12-7-2015










Continuation
File No. 9910629672-0
Filed on 6-10-2010


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 19 of Receivables in Additional Accounts dtd as of Dec. 13,
2005 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 13, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-46

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9906444868-3
03/22/2006


9910638305-4
09/23/2010


9813746268-9
12/17/2013
U.S. Bank National Association
File No. 9906444868-3
Filed on 3-22-2006
Lapse Date: 3-22-2016










Continuation
File No. 9910638305-4
Filed on 9-23-2010


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 20 of Receivables in Additional Accounts dtd as of Mar. 28,
2006 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 28, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9906458056-8
06/21/2006


9910646654-3
12/28/2010


9813746273-0
12/17/2013


U.S. Bank National Association
File No. 9906458056-8
Filed on 6-21-2006
Lapse Date: 6-21-2016










Continuation
File No. 9910646654-3
Filed on 12-28-2010


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 21 of Receivables in Additional Accounts dtd as of Jun. 26,
2006 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 26, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-47

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9906472495-6
09/27/2006


9911659039-6
04/15/2011


9813746275-4
12/17/2013
U.S. Bank National Association
File No. 9906472495-6
Filed on 9-27-2006
Lapse Date: 9-27-2016










Continuation
File No. 9911659039-6
Filed on 4-15-2011


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 22 of Receivables in Additional Accounts dtd as of Sep. 27,
2006 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 27, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9906483149-6
12/04/2006


9911671722-1
09/14/2011


9813746278-0
12/17/2013
U.S. Bank National Association
File No. 9906483149-6
Filed on 12-4-2006
Lapse Date: 12-4-2016










Continuation
File No. 9911671722-1
Filed on 9-14-2011


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 23 of Receivables in Additional Accounts dtd as of Dec. 15,
2006 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 15, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-48

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9907499826-2
03/12/2007


9911671723-3
09/14/2011


9813746283-1
12/17/2013
U.S. Bank National Association
File No. 9907499826-2
Filed on 3-12-2007
Lapse Date: 3-12-2017










Continuation
File No. 9911671723-3
Filed on 9-14-2011


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 24 of Receivables in Additional Accounts dtd as of Mar. 22,
2007 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 22, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9907512557-9
06/06/2007


9912681940-7
01/11/2012


9813746285-5
12/17/2013
U.S. Bank National Association
File No. 9907512557-9
Filed on 6-6-2007
Lapse Date: 6-6-2012


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 25 of Receivables in Additional Accounts dtd as of Jun. 15,
2007 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 15, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-49

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
 
 
WFB Funding, LLC
ASSIGNOR: WFB TI Funding, LLC


ASSIGNEE: Wachovia Capital Markets, LLC, as Program Agent for Lenders




File No. 9907514039-3
Filed on 6-18-2007
Lapse Date: 6-18-2012


All D’s right, title & interest in & to all TI Collections payable under the
Transferor Certificate per that certain Master Transferor Certificate
Participation Agmt dtd June 21, 2007, entered into among World’s Foremost Bank
as Participation Servicer & Originator, D as Seller, & WFB TI Funding LLC as
Participant


 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9907525387-3
09/13/2007


9912689421-5
04/05/2012


9813746290-6
12/17/2013
U.S. Bank National Association
File No. 9907525387-3
Filed on 9-13-2007
Lapse Date: 9-13-2012


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 26 of Receivables in Additional Accounts dtd as of Sep. 21,
2007 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 21, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-50

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9907537210-4
12/07/2007


9912693615-2
06/08/2012


9813746291-8
12/17/2013
U.S. Bank National Association
File No. 9907537210-4
Filed on 12-7-2007
Lapse Date: 12-7-2012


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 27 of Receivables in Additional Accounts dtd as of Dec.12,
2007 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 12, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9908550699-7
03/06/2008


9812654901-0
09/10/2012


9813746338-8
12/18/2013
U.S. Bank National Association
File No. 9908550699-7
Filed on 3-6-2008
Lapse Date: 3-6-2013


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 28 of Receivables in Additional Accounts dtd as of Mar. 14,
2008 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 14, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-51

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9908561723-3
06/03/2008


9812674662-6
12/26/2012


9813746339-0
12/18/2013
U.S. Bank National Association
File No. 9908561723-3
Filed on 6-3-2008
Lapse Date: 6-3-2013


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 29 of Receivables in Additional Accounts dtd as of Jun. 12,
2008 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 12, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9908570412-5
09/09/2008


9813694655-7
03/27/2013


9813746340-3
12/18/2013
U.S. Bank National Association
File No. 9908570412-5
Filed on 9-9-2008
Lapse Date: 9-9-2013


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 30 of Receivables in Additional Accounts dtd as of Sep. 17,
2008 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 17, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-52

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9908578547-8
12/10/2008


9813711422-6
06/13/2013


9913718364-1
07/08/2013


9813746342-7
12/18/2013
U.S. Bank National Association
File No. 9908578547-8
Filed on 12-10-2008
Lapse Date: 12-10-2013


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 31 of Receivables in Additional Accounts dtd as of Dec.18,
2008 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 18, 2008 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9909590118-7
03/16/2009


9913724247-1
10/15/2013


9813746349-1
12/18/2013
U.S. Bank National Association
File No. 9909590118-7
Filed on 3-16-2009
Lapse Date: 3-16-2014


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 32 of Receivables in Additional Accounts dtd as of Mar. 19,
2009 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 19, 2009 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
 


Sched. 6.14-53

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9909599028-5
06/10/2009


9813746352-8
12/18/2013


9914728673-0
01/09/2014
U.S. Bank National Association
File No. 9909599028-5
Filed on 6-10-2009
Lapse Date: 6-10-2014


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 33 of Receivables in Additional Accounts dtd as of Jun. 18,
2009 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 18, 2009 (see attached).
Amendment: Restated collateral.
Amendment: Continuation.
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9909607564-2
09/21/2009


9813746354-2
12/18/2013


9814770233-8
03/31/2014
U.S. Bank National Association
File No. 9909607564-2
Filed on 9-21-2009
Lapse Date: 9-21-2014


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 34 of Receivables in Additional Accounts dtd as of Sep. 25,
2009 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 25, 2009 (see attached).
Amendment: Restated collateral (see attached).
Amendment: Continuation.
 


Sched. 6.14-54

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
9909614540-1
12/16/2009


9813746355-4
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 35 of Receivables in Additional Accounts
dated December 23, 2009 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
9910620362-4
02/19/2010


9813746358-0
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 36 of Receivables in Additional Accounts
dated March 3, 2010 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
9910630211-7
06/16/2010


9813746360-5
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 37 of Receivables in Additional Accounts
dated June 16, 2010 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-55

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
9910637740-5
09/17/2010


9813746362-9
12/18/2013


9813746363-1
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 38 of Receivables in Additional Accounts
dated September 17, 2010 (see attached).
Amendment: Restated collateral (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
9910645835-6
12/17/2010


9813746367-9
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 39 of Receivables in Additional Accounts
dated December 17, 2010 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-56

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
9911654990-7
03/23/2011


9813746370-6
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 40 of Receivables in Additional Accounts
dated March 23, 2011 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9911664246-2
06/15/2011


9813746373-2
12/18/2013


U.S. Bank National Association
File No. 9909614540-1
Filed on 12-16-2009
Lapse Date: 12-16-2014


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 3541 of Receivables in Additional Accounts dtd as of Dec.23,
2009 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 15, 2011 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-57

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9911671952-8
09/16/2011


9813746375-6
12/18/2013
U.S. Bank National Association
File No. 9910620362-4
Filed on 2-19-2010
Lapse Date: 2-19-2015


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 3642 of Receivables in Additional Accounts dtd as of Mar. 3,
2010 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 16, 2011 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9911679679-6
12/16/2011


9813746377-0
12/18/2013
U.S. Bank National Association
File No. 9910630211-7
Filed on 6-16-2010
Lapse Date: 6-16-2015


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 3743 of Receivables in Additional Accounts dtd as of Jun. 16,
2010 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 16, 2011 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-58

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9912688847-6
03/29/2012


9813746378-2
12/18/2013
U.S. Bank National Association
File No. 9910637740-5
Filed on 9-17-2010
Lapse Date: 9-17-2015


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 3844 of Receivables in Additional Accounts dtd as of Sep. 17,
2010 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March 29, 2012 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9912694027-6
06/15/2012


9813746384-5
12/18/2013
U.S. Bank National Association
File No. 9910645835-6
Filed on 12-17-2010
Lapse Date: 12-17-2015


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 3945 of Receivables in Additional Accounts dtd as of Dec.17,
2010 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated June 15, 2012 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-59

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9912699889-7
09/25/2012


9813746386-9
12/18/2013
U.S. Bank National Association
File No. 9911654990-7
Filed on 3-23-2011
Lapse Date: 3-23-2016


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 4046 of Receivables in Additional Accounts dtd as of Mar. 23,
2011 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated September 21, 2012 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9812672287-8
12/12/2012


9813746388-3
12/18/2013
U.S. Bank National Association
File No. 9911664246-2
Filed on 6-15-2011
Lapse Date: 6-15-2016


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 4147 of Receivables in Additional Accounts dtd as of Jun. 15,
2011 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated December 12, 2012 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-60

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
WFB Funding, LLC9813694735-7
03/27/2013


9813746390-8
12/18/2013
U.S. Bank National Association
File No. 9911671952-8
Filed on 9-16-2011
Lapse Date: 9-16-2016


Collateral:  All Dof Debtor’s right, title &and interest in & to the
Receivables, per that certainreceivables and other property pursuant
to Assignment No. 4248 of Receivables in Additional Accounts dtd as of Sep. 16,
2011 by & between D as Transferor & SP as Trustee of the Cabela’s Master Credit
Card Trustdated March27, 2013 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
9813694737-1
03/27/2013


9813694742-2
03/27/2012
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 49 of Receivables in Additional Accounts
dated March 27, 2013 (see attached).
Amendment: Termination.
 
Nebraska, Secretary of State
UCC lien
9813711233-5
06/13/2013


9813746391-0
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 49 of Receivables in Additional Accounts
dated June 13, 2013 (see attached).
Amendment: Restated collateral (see attached).
 


Sched. 6.14-61

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
Nebraska, Secretary of State
UCC lien
9813727584-6
09/12/2013


9813746393-4
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 50 of Receivables in Additional Accounts
dated September 12, 2013 (see attached).
Amendment: Restated collateral (see attached).
 
Nebraska, Secretary of State
UCC lien
9813746680-3
12/18/2013
 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 51 of Receivables in Additional Accounts
dated December 19, 2013 (see attached).
 
Nebraska, Secretary of State
UCC lien
9814769460-6
03/27/2014


 
U.S. Bank National Association
 
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 52 of Receivables in Additional Accounts
dated March 27, 2010 (see attached).
 





DEBTOR: WFB TI FUNDING, LLC

Sched. 6.14-62

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING CORPORATION
 
Jurisdiction
Lien Type of Search
DebtorFiling Number
and Filing Date
Secured Party
Filing Information
CollateralResults
 
NEBRASKA SECRETARY OF STATENebraska, Secretary of State
UCC lien
WFB TI Funding, LLC
Wachovia Capital Markets, LC as Program Agent for Lenders
File No. 9907514038-1
Filed: Jun 18, 2007
Lapse Date: Jun 18, 2012
All of D’s right, title & interest in the Participation Interest, together w/
all Related Security and Participation Collections w/ respect thereto, per that
certain Credit Agmt dtd June 21, 2007 among D. as Borrower, World’s Foremost
Bank as Servicer, Variable Funding Capital Company LLC as Conduit Lender & other
financial institutions as Lenders (see Exh. A for complete description)
ALL UCC LIENS FILED AT NEBRASKA SECRETARY OF STATE ARE FILED UNDER WFB FUNDING
LLC
 










Sched. 6.14-63

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK


Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
NEBRASKA SECRETARY OF STATE
UCC
(thru Oct. 14, 2011)
World’s Foremost Bank, National Association












Changed D’s name to World’s Foremost Bank




U.S. Bank National Association
File No. 990117543-8
Filed on 11-1-2001
Lapse Date: 11-1-2016










Debtor Amendment
File No. 9903285393-7
Filed on 7-14-2003


Continuation
File No. 9906468698-0
Filed on 9-1-2006


Continuation
File No. 9911663267-5
Filed on 6-3-2011


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 2 of Receivables in Additional Accounts dtd as of Nov. 2, 2001 by
& between D as Transferor & Servicer, and SP as Trustee of the Cabela’s Master
Credit Card Trust




Sched. 6.14-64

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank, National Association














Changed D’s name to World’s Foremost Bank






U.S. Bank National Association
File No. 9901185121-7
Filed on 12-26-2001
Lapse Date: 12-26-2016












Debtor Amendment
File No. 9903285395-1
Filed on 7-14-2003


Continuation
File No. 9906468699-2
Filed on 9-1-2006


Continuation
File No. 9911665629-5
Filed on 7-1-2011


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 3 of Receivables in Additional Accounts dtd as of Dec. 27, 2001
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-65

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank, National Association














Changed D’s name to World’s Foremost Bank










U.S. Bank National Association
















File No. 9902204695-8
Filed on 3-26-2002
Lapse Date: 3-26-2017












Debtor Amendment
File No. 9903285396-3
Filed on 7-14-2003


Continuation
File No. 9906480935-0
Filed on 11-17-2006


Continuation
File No. 9907500005-6
Filed on 3-12-2007


Continuation
File No. 9911672746-2
Filed on 9-28-2011


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 4 of Receivables in Additional Accounts dtd as of Mar. 28, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust


 
 
World’s Foremost Bank, National Association














Changed D’s name to World’s Foremost Bank








U.S. Bank National Association
File No. 9902222717-8
Filed on 6-24-2002
Lapse Date: 6-24-2012












Debtor Amendment
File No. 9903285397-5
Filed on 7-14-2003


Continuation
File No. 9906487106-0
Filed on 12-28-2006


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 5 of Receivables in Additional Accounts dtd as of Jun. 26, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-66

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank, National Association












Changed D’s name to World’s Foremost Bank


U.S. Bank National Association
File No. 9902236204-7
Filed on 9-19-2002
Lapse Date: 9-19-2012










Debtor Amendment
File No. 9903285398-7
Filed on 7-14-2003


Continuation
File No. 9907506439-1
Filed on 4-23-2007


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 6 of Receivables in Additional Accounts dtd as of Sep. 24, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust


 
 
World’s Foremost Bank, National Association














Changed D’s name to World’s Foremost Bank








U.S. Bank National Association
File No. 9902248667-1
Filed on 12-16-2002
Lapse Date: 12-16-2012












Debtor Amendment
File No. 9903285394-9
Filed on 7-14-2003


Continuation
File No. 9907522161-2
Filed on 8-21-2007


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 7 of Receivables in Additional Accounts dtd as of Dec. 19, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-67

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank, National Association










Changed D’s org type from nat’l bank to nat’l banking ass’n


Changed D’s name to World’s Foremost Bank




ASSIGNOR: WFB Funding, LLC


ASSIGNEE: U.S. Bank National Association
File No. 9903256305-7
Filed on 2-4-2003
Lapse Date: 2-4-2013








Debtor Amendment
File No. 9903260255-6
Filed on 2-26-2003


Amendment
File No. 9903285399-9
Filed on 7-14-2003


Continuation
File No. 9907522162-4
Filed on 8-21-2007


All D’s right, title & interest in & to the Receivables, per that certain
Receivables Purchase Agmt dtd Feb. 4, 2003 by & between D as RPA Seller and WFB
Funding, LLC as Purchaser


 
 
World’s Foremost Bank




ASSIGNOR: WFB Funding, LLC


ASSIGNEE: U.S. Bank National Association
File No. 9903285380-0
Filed on 7-14-2003
Lapse Date: 7-14-2013








Continuation
File No. 9908546232-3
Filed on 2-4-2008


All D’s right, title & interest in & to the Receivables, per that certain
Receivables Purchase Agmt dtd Feb. 4, 2003 by & between D as RPA Seller and WFB
Funding, LLC as Purchaser
 




Sched. 6.14-68

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank






U.S. Bank National Association, as Trustee
File No. 9903285381-2
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293362-2
Filed on 9-4-2003


Amendment
File No. 9903293597-9
Filed on 9-5-2003


Continuation
File No. 9908546233-5
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2001118232 on 2-7-2001 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Pooling & Servicing Agmt dtd Mar, 23, 2001 & the Series 2001-1 Supplement
thereto, by & between D as Transferor & Servicer, and SP as Trustee of the
Cabela’s Master Credit Card Trust




Sched. 6.14-69

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank
























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank




U.S. Bank National Association
File No. 9903285382-4
Filed on 7-14-2003
Lapse Date: 7-14-2013




















Debtor Amendment
File No. 9903293365-8
Filed on 9-4-2003


Debtor Amendment
File No. 9903293599-3
Filed on 9-5-2003


Continuation
File No. 9908545234-7
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2001106080 on 11-2-2001 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 2 of Receivables in Additional Accounts dtd as of Nov. 2, 2001 by
& between D as Transferor & Servicer, and SP as Trustee of the Cabela’s Master
Credit Card Trust




Sched. 6.14-70

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank












U.S. Bank National Association
File No. 9903285383-6
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293368-4
Filed on 9-4-2003


Debtor Amendment
File No. 9903293601-0
Filed on 9-5-2003


Continuation
File No. 9908546235-9
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2002007049 on 1-15-2002 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 3 of Receivables in Additional Accounts dtd as of Dec. 27, 2001
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-71

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank






U.S. Bank National Association
File No. 9903285384-8
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293369-6
Filed on 9-4-2003


Debtor Amendment
File No. 9903292604-6
Filed on 9-5-2003


Continuation
File No. 9908546237-3
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2002035022 on 3-26-2002 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 4 of Receivables in Additional Accounts dtd as of Mar. 28, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-72

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank


U.S. Bank National Association
File No. 9903285385-0
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293372-3
Filed on 9-4-2003


Debtor Amendment
File No. 9903293605-8
Filed on 9-5-2003


Continuation
File No. 9908546238-5
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2002073561 on 6-24-2002 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 5 of Receivables in Additional Accounts dtd as of Jun. 26, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-73

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank


U.S. Bank National Association
File No. 9903285386-2
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293375-9
Filed on 9-4-2003


Debtor Amendment
File No. 9903293607-2
Filed on 9-5-2003


Continuation
File No. 9908546239-7
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2002109155 on 9-20-2002 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 6 of Receivables in Additional Accounts dtd as of Sep. 24, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-74

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank


























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank




















U.S. Bank National Association
File No. 9903285387-4
Filed on 7-14-2003
Lapse Date: 7-14-2013






















Debtor Amendment
File No. 9903293381-2
Filed on 9-4-2003


Debtor Amendment
File No. 9903293510-9
Filed on 9-5-2003


Continuation
File No. 9908546240-0
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2002145596 on 12-13-2002 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 7 of Receivables in Additional Accounts dtd as of Dec. 19, 2002
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-75

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank
























Changed D’s name to “World’s Foremost Bank, National Association”


Changed D’s name back to World’s Foremost Bank




ASSIGNOR: WFB Funding, LLC


ASSIGNEE: U.S. Bank National Association




File No. 9903285388-6
Filed on 7-14-2003
Lapse Date: 7-14-2013




















Debtor Amendment
File No. 9903293382-4
Filed on 9-4-2003


Debtor Amendment
File No. 9903293612-3
Filed on 9-5-2003


Continuation
File No. 9908546241-2
Filed on 2-4-2008


NOTE: This is an In-lieu-of continuation statement, for initial UCC filing #
2003018389 on 2-6-2003 with D of C – R of D


All D’s right, title & interest in & to the Receivables, per that certain
Receivables Purchase Agmt dtd Feb. 4, 2003 by & between D as RPA Seller and WFB
Funding, LLC as Purchaser


 
 
World’s Foremost Bank




U.S. Bank National Association, as Trustee
File No. 9906468696-6
Filed on 9-1-2006
Lapse Date: 9-1-2016












Continuation
File No. 9911653617-6
Filed on 3-10-2011


All D’s right, title & interest in & to the Receivables, per that certain
Assignment No. 1 of Receivables in Additional Accounts dtd as of Jun. 28, 2001
by & between D as Transferor & Servicer, and SP as Trustee of the Cabela’s
Master Credit Card Trust




Sched. 6.14-76

--------------------------------------------------------------------------------




Jurisdiction
Lien Type
Debtor
Secured Party
Filing Information
Collateral
 
 
World’s Foremost Bank




U.S. Bank National Association, as Trustee
File No. 9906468697-8
Filed on 9-1-2006
Lapse Date: 9-1-2016










Continuation
File No. 9911653618-8
Filed on 3-10-2011


All D’s right, title & interest in & to the Receivables, per that certain
Pooling & Servicing Agmt dtd Mar. 23, 2001 and the Series 2001-1 Supplement
thereto, by & between D as transferor & Servicer, and SP as Trustee of the
Cabela’s Master Credit Card Trust


 
 
World’s Foremost Bank
Noble Systems Corporation
File No. 9910627410-4
Filed on 5-14-2010
Lapse Date: 5-14-2015


Enterprise Contact Center: 80 agent stations, Noble voice/video archive server,
Noble report archive server, Noble text to speech server, Noble composer Web
agent Server, Noble replication server, Standby SIPhony “telephony” server





* * * * *


  

Sched. 6.14-77

--------------------------------------------------------------------------------




EXHIBIT A

COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of November 2, 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Cabela’s Incorporated, a
Delaware corporation (the “Borrower”), the lenders party thereto and U.S. Bank
National Association, as Administrative Agent for the Lenders and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
**[5. Schedule II hereto sets forth the determination of the interest rates to
be paid for Advances, the Standby LC Fee rates and the Commitment Fee rates
commencing on the fifth day following the delivery hereof.]**
**[6. Schedule III attached hereto sets forth the various reports and deliveries
that are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.]**
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action that the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    







EXH. A-1

--------------------------------------------------------------------------------




    
    
The foregoing certifications, together with the computations set forth in
Schedule I **[and Schedule II]** hereto and the financial statements delivered
with this Certificate in support hereof, are made and delivered this __ day of
_______, ___.
_________________________



EXH. A-2

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of [___] and [____] of
the Agreement
[insert relevant calculations]






--------------------------------------------------------------------------------




SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Applicable Margin Calculation






--------------------------------------------------------------------------------




SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due






--------------------------------------------------------------------------------




EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:
               
 
 
 
2.
Assignee:
                  [and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
Cabela’s Incorporated
 
 
 
 
 
 
 
 
 
 
1 Select as applicable.


EXH. B-1

--------------------------------------------------------------------------------






 
4.
Administrative Agent:
U.S. Bank, National Association, as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of November 2, 2011 among Cabela’s Incorporated,
the Lenders party thereto, U.S. Bank National Association, as Administrative
Agent, and the other agents party thereto.
 
6.
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans2
[____________]3
$
$
[_______]%
[____________]3
$
$
[_______]%
[____________]3
$
$
[_______]%
 
 
 
7.
Trade Date:
[______________________]4
 
 
 
 
 
Effective Date: [____________________, 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
Title:
 
 




EXH. B-2

--------------------------------------------------------------------------------




[Consented to and]5 Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 
[Consented to:]6
 
 
 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)
4 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:


EXH. B-3

--------------------------------------------------------------------------------






 
 
 
 
[Consented to and]5 Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 
[Consented to:]6
 
 
 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)
4 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 






EXH. B-4

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the property, books or records of the Borrower, or any
Guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan




--------------------------------------------------------------------------------




Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts that have
accrued to but excluding the Effective Date and to the Assignee for amounts that
have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------




EXHIBIT C

[FORM OF] BORROWING NOTICE
TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of November 2, 2011 among Cabela’s Incorporated (the
“Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a Borrowing
Request pursuant to Section 2.8 of the Credit Agreement, and the Borrower hereby
requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a) from the Lenders, on a pro rata basis, an aggregate principal Dollar Amount
of $[___________] in Revolving Loans as:
1.     a Base Rate Advance (in Dollars)
2.     a Eurocurrency Advance with the following characteristics:
Interest Period of [_______] month(s)
Agreed Currency: [________]
(b) from the Swing Line Lender, a Swing Line Loan (in Dollars) of
$[____________] bearing interest at:
1.         a Base Rate Advance (in Dollars)
2.        Daily Eurocurrency Rate
3.        Agreed interest rate of [____]% per annum
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) on and as of the date of the Advance requested herein; (ii) at
the time of and immediately after giving effect to such Advance, no Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.
******

EXH. C-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
CABELA’S INCORPORATED
 
 
By:                     
Name:
Title:






EXH. C-2

--------------------------------------------------------------------------------




EXHIBIT D

NOTE
_____, 2011
Cabela’s Incorporated, a Delaware corporation (the “Borrower”), promises to pay
to the order of [____________________________________] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of November 2, 2011 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuers and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. This Note is
secured pursuant to the Collateral Documents, if any, and guaranteed pursuant to
the Guaranty, all as more specifically described in the Agreement, and reference
is made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEBRASKANEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
CABELA’S INCORPORATED
By:
 
Print Name:
 
Title:
 


EXH. D-1

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 






EXH. D-2

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 2, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cabela’s Incorporated (the
“Borrower”), the Lenders party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.26 of
the Credit Agreement; and
WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of NebraskaNew York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

EXH. E-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
CABELA’S INCORPORATED


By:______________________________________
Name:
Title:
Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent


By:______________________________________
Name:
Title:



EXH. E-2

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Credit Agreement, dated as of November 2, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cabela’s Incorporated (the “Borrower”), the Lenders party thereto and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.26 thereof that any bank,
financial institution or other entity may increase Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

EXH. F-1

--------------------------------------------------------------------------------






3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of NebraskaNew York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

EXH. F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                 
Name:
Title:

Accepted and agreed to as of the date first written above:
CABELA’S INCORPORATED
By:_____________________________________
Name:
Title:
Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
By:_____________________________________
Name:
Title:



EXH. F-3

--------------------------------------------------------------------------------




EXHIBIT G

LIST OF CLOSING DOCUMENTS
CABELA’S INCORPORATED
CREDIT FACILITIES
.1. Cabela’s Incorporated
A. Secretary’s Certificate
i. Amended and Restated Certificate of Incorporation
ii. Amended and Restated Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Delaware
ii. Nebraska
2. Cabela’s Marketing and Brand Management, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Nebraska
ii. South Dakota
iii. Wisconsin
3. Cabela’s Outdoor Adventures, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificate
i. Nebraska
            


4. Cabela’s Retail IL, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificate
i. Illinois
5. Cabela’s Retail LA, LLC
A. Secretary’s Certificate
        

EXH. G-1

--------------------------------------------------------------------------------




i. Articles of Organization
ii. Operating Agreement
iii. Resolutions of Sole Member and Management Board
B. Good Standing Certificates
i. Nebraska
ii. Louisiana
6. Cabela’s Retail MO, LLC
A. Secretary’s Certificate
i. Articles of Organization
ii. Operating Agreement
iii. Resolutions of Sole Member
B. Good Standing Certificates
i. Nebraska
ii. Missouri
7. Cabela’s Trophy Properties, LLC
A. Secretary’s Certificate
i. Articles of Organization
ii. Operating Agreement
iii. Resolutions of Sole Member and Board of Governors
B. Good Standing Certificate
i. Nebraska
            


8. Cabela’s Ventures, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Nebraska
ii. Michigan
iii. Minnesota
iv. South Dakota
9. Cabela’s Wholesale, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
    i. Arizona
    ii. Colorado
    iii. Connecticut
    iv. Idaho
    v. Indiana
    

EXH. G-2

--------------------------------------------------------------------------------




vi. Kansas
    vii. Maine     
viii. Michigan
    ix. Minnesota
    x. Montana
    xi. Nebraska
    xii. Nevada
    xiii. Oregon
    xiv. Pennsylvania
    xv. South Dakota
    xvi. Texas
    xvii. Utah
    xviii. Washington
    xiv. West Virginia
    xv. Wisconsin
 

EXH. G-3

--------------------------------------------------------------------------------




Document comparison by Workshare Compare on Friday, June 20, 2014 4:25:48 PM
Input:
Document 1 ID
file://C:\Users\Parker.Betsy\Desktop\Credit Agreement (Cabela's) Conformed
through Amendment.doc
Description
Credit Agreement (Cabela's) Conformed through Amendment
Document 2 ID
file://C:\Users\Parker.Betsy\Desktop\Credit Agreement (Cabela's) Conformed
through Amendment(USE with schedules).docx
Description
Credit Agreement (Cabela's) Conformed through Amendment(USE with schedules)
Rendering set
Standard



Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
 
Deleted cell
 
Moved cell
 
Split/Merged cell
 
Padding cell
 



Statistics:
 
Count
Insertions
2048
Deletions
1884
Moved from
4
Moved to
4
Style change
0
Format changed
0
Total changes
3940




A-1-1



--------------------------------------------------------------------------------

 


EXHIBIT A-2
Clean Amended Credit Agreement













































--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

AS CONFORMED TO
OMNIBUS AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JUNE 18, 2014




--------------------------------------------------------------------------------

DATED AS OF NOVEMBER 2, 2011
BETWEEN
CABELA’S INCORPORATED,
as the Borrower,
THE LENDERS,
AND
U.S. BANK NATIONAL ASSOCIATION,
as the Administrative Agent, Swing Line Lender
and a LC Issuer,
WELLS FARGO BANK, N.A.,
as a LC Issuer and Co-Syndication Agent,
BANK OF AMERICA, N.A.,
as Co-Syndication Agent,
ROYAL BANK OF CANADA,
as Co-Documentation Agent,
SANTANDER BANK, N.A.,
as Co-Documentation Agent,
AND
U.S. BANK NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Runner

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page


ARTICLE I DEFINITIONS
1


 
2.1.
Commitment
22


 
2.2.
Determination of Dollar Amounts; Required Payments; Termination
23


 
2.3.
Ratable Loans; Types of Advances
23


 
2.4.
Swing Line Loans
23


 
2.5.
Commitment Fee
25


 
2.6.
Minimum Amount of Each Advance
25


 
2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
25


 
2.8.
Method of Selecting Types and Interest Periods for New Advances
25


 
2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Period
26


 
2.10.
Interest Rates
27


 
2.11.
Rates Applicable After Event of Default
27


 
2.12.
Method of Payment
28


 
2.13.
Noteless Agreement; Evidence of Indebtedness
28


 
2.14.
Telephonic Notices
29


 
2.15.
Interest Payment Dates; Interest and Fee Basis
29


 
2.16.
Notification of Advances, Interest Rates, Prepayments, and Commitment Reductions
30


 
2.17.
Lending Installations
30


 
2.18.
Non-Receipt of Funds by the Administrative Agent
30


 
2.19.
Facility LCs
30


 
2.20.
Replacement of Lender
35


 
2.21.
Limitation of Interest
36


 
2.22.
Defaulting Lenders
37


 
2.23.
Market Disruption
39


 
2.24.
Judgment Currency
39


 
2.25.
Extensions of Commitments
40


 
2.26.
Increase Option
42


ARTICLE III YIELD PROTECTION; TAXES
43


 
3.1.
Yield Protection
43


 
3.2.
Changes in Capital Adequacy and Liquidity Requirements Regulations
44


 
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
45


 
3.4.
Funding Indemnification
46


 
3.5.
Taxes
46


 
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
50


ARTICLE IV CONDITIONS PRECEDENT
50






i

--------------------------------------------------------------------------------




 
4.1.
Initial Credit Extension
50


 
4.2.
Each Credit Extension
52


ARTICLE V REPRESENTATIONS AND WARRANTIES
52


 
5.1.
Existence and Standing
52


 
5.2.
Authorization and Validity
53


 
5.3.
No Conflict; Government Consent
53


 
5.4.
Financial Statements
53


 
5.5.
Material Adverse Change
53


 
5.6.
Taxes
54


 
5.7.
Litigation and Contingent Obligations
54


 
5.8.
Subsidiaries
54


 
5.9.
ERISA
54


 
5.10.
Accuracy of Information
54


 
5.11.
Regulation U
55


 
5.12.
Material Agreements; Adverse Facts
55


 
5.13.
Ownership of Properties
55


 
5.14.
Plan Assets; Prohibited Transactions
55


 
5.15.
Environmental Matters
55


 
5.16.
Investment Company Act
55


 
5.17.
Solvency
56


 
5.18.
Senior Notes
56


 
5.19.
Sanctions; Anti-Terrorism Laws
56


ARTICLE VI COVENANTS
57


 
6.1.
Financial Reporting
57


 
6.2.
Use of Proceeds
58


 
6.3.
Notice of Material Events
58


 
6.4.
Conduct of Business
59


 
6.5.
Taxes
59


 
6.6.
Insurance
59


 
6.7.
Compliance with Laws and Material Contractual Obligations
59


 
6.8.
Maintenance of Properties
59


 
6.9.
Books and Records; Inspection
60


 
6.10.
Payment of Obligations
60


 
6.11.
Merger
60


 
6.12.
Disposition of Assets
60


 
6.13.
Investments
61


 
6.14.
Liens
63


 
6.15.
Affiliates
64


 
6.16.
Restricted Payments
65


 
6.17.
Financial Covenants
65


 
6.18.
Guarantors
65


 
6.19.
Sale and Lease Back Transactions
66


 
6.20.
Subordinated Debt
66


 
6.21.
Sanctions; PATRIOT ACT Compliance
67




ii

--------------------------------------------------------------------------------




ARTICLE VII DEFAULTS
67


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
70


 
8.1.
Acceleration; Remedies
70


 
8.2.
Application of Funds
71


 
8.3.
Amendments
72


 
8.4.
Preservation of Rights
73


ARTICLE IX GENERAL PROVISIONS
73


 
9.1.
Survival of Representations
73


 
9.2.
Governmental Regulation
73


 
9.3.
Headings
73


 
9.4.
Entire Agreement
74


 
9.5.
Several Obligations; Benefits of this Agreement
74


 
9.6.
Expenses; Indemnification
74


 
9.7.
Numbers of Documents
75


 
9.8.
Accounting
75


 
9.9.
Severability of Provisions
76


 
9.10.
Nonliability of Lenders
76


 
9.11.
Confidentiality
76


 
9.12.
[Reserved]
77


 
9.13.
Disclosure
77


 
9.14.
USA PATRIOT ACT NOTIFICATION
77


ARTICLE X THE ADMINISTRATIVE AGENT
77


 
10.1.
Appointment; Nature of Relationship
77


 
10.2.
Powers
77


 
10.3.
General Immunity
78


 
10.4.
No Responsibility for Loans, Recitals, etc
78


 
10.5.
Action on Instructions of Lenders
78


 
10.6.
Employment of Administrative Agents and Counsel
78


 
10.7.
Reliance on Documents; Counsel
79


 
10.8.
Administrative Agent’s Reimbursement and Indemnification
79


 
10.9.
Notice of Event of Default
79


 
10.10.
Rights as a Lender
80


 
10.11.
Lender Credit Decision; Legal Representation
80


 
10.12.
Successor Administrative Agent
80


 
10.13.
Administrative Agent and Arranger Fees
81


 
10.14.
Delegation to Affiliates
81


 
10.15.
Collateral
81


 
10.16.
No Advisory or Fiduciary Responsibility
81


ARTICLE XI SETOFF; RATABLE PAYMENTS
82


 
11.1.
Setoff
82




iii

--------------------------------------------------------------------------------




 
11.2.
Ratable Payments
82


ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
83


 
12.1.
Successors and Assigns
83


 
12.2.
Participations
83


 
12.3.
Assignments
84


 
12.4.
Tax Treatment
86


ARTICLE XIII NOTICES
86


 
13.1.
Notices; Effectiveness; Electronic Communication
86


ARTICLE XIV COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION; UETA
87


 
14.1.
Counterparts; Effectiveness
87


 
14.2.
Electronic Execution of Assignments
88


 
14.3.
Uniform Electronic Transactions Act
88


ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
88


 
15.1.
CHOICE OF LAW
88


 
15.2.
CONSENT TO JURISDICTION
88


 
15.3.
WAIVER OF JURY TRIAL
89




iv

--------------------------------------------------------------------------------




SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 – Commitments
SCHEDULE 1(a) – Existing Letters of Credit
SCHEDULE 5.8(a) – Subsidiaries
SCHEDULE 5.8(b) – Material Subsidiaries
SCHEDULE 5.8(d) – Guarantors
SCHEDULE 5.13 – Properties
SCHEDULE 6.13 – Investments
SCHEDULE 6.14 - Liens
EXHIBITS
EXHIBIT A – Form of Compliance Certificate
EXHIBIT B – Form of Assignment and Assumption Agreement
EXHIBIT C – Form of Borrowing Notice
EXHIBIT D – Form of Note
EXHIBIT E – Form of Increasing Lender Supplement
EXHIBIT F – Form of Augmenting Lender Supplement
EXHIBIT G – List of Closing Documents



v

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of November 2, 2011 (the
“Effective Date”) is between CABELA’S INCORPORATED, a Delaware corporation (the
“Borrower”), the Lenders and U.S. Bank National Association, a national banking
association, as a LC Issuer, Swing Line Lender and as Administrative Agent. The
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
As used in this Agreement the following capitalized terms shall have the
following meanings:
“Acquisition”: Any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation, partnership or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation that have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent”: U.S. Bank in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.
“Advance”: A borrowing hereunder, (i) made by some or all of the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.
“Affected Lender”: As defined in Section 2.20.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Aggregate Commitment”: The aggregate of the Commitments of all the Lenders, as
reduced from time to time pursuant to the terms hereof. As of the Effective
Date, the Aggregate Commitment is $415,000,000. As of the First Amendment
Effective Date, the Aggregate Commitment is $775,000,000.

1

--------------------------------------------------------------------------------




“Aggregate Outstanding Credit Exposure”: At any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreed Currencies”: As applicable, (a) Dollars, (b) so long as such currencies
remain Eligible Currencies, Pounds Sterling and euro, and (c) any other Eligible
Currency that the Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and that is acceptable to all of the Lenders and each
LC Issuer.
“Agreement”: This Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Alternate Base Rate”: For any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus 0.5% per annum and (c) the Eurocurrency Rate
(without giving effect to the Applicable Margin) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for Dollars plus 1.50% (for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day).
“Applicable Fee Rate”: At any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.
“Applicable Margin”: With respect to Advances of any Type at any time, the
percentage rate per annum that is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund”: Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger”: U.S. Bank, and its successors, in its capacity as Lead Arranger and
Sole Book Runner.
“Article”: An article of this Agreement unless another document is specifically
referenced.
“Augmenting Lender”: As defined in Section 2.26.
“Authorized Officer”: Any of the chief financial officer or treasurer of the
Borrower, acting singly.
“Available Aggregate Commitment”: At any time, the Aggregate Commitment then in
effect minus the Aggregate Outstanding Credit Exposure at such time.
“Banker’s Acceptances”: Banker’s acceptances, bank guaranties, time deposits and
similar instruments issued in connection with commercial Letters of Credit
issued hereunder.

2

--------------------------------------------------------------------------------




“Base Rate”: For any day, a rate per annum equal to (i) the Alternate Base Rate
for such day plus (ii) the Applicable Margin, in each case changing when and as
the Alternate Base Rate changes.
“Base Rate Advance”: An Advance that, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan”: A Loan that, except as otherwise provided in Section 2.11,
bears interest at the Base Rate.
“Borrower”: Cabela’s Incorporated and its successors and assigns.
“Borrowing Date”: A date on which an Advance is made or a Facility LC is issued
hereunder.
“Borrowing Notice”: As defined in Section 2.8.
“Business Day”: As applicable, (a) with respect to any borrowing, payment or
rate selection of Eurocurrency Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in Minneapolis, Minnesota, New York, New York
and London, England for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in Dollars are carried on in the London interbank market and
(b) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Minneapolis, Minnesota and New York, New York for
the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
“Capital Expenditures”: Without duplication, any expenditures for any purchase
or other acquisition of any asset that would be classified as a fixed or capital
asset on a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with GAAP.
“Capitalized Lease”: With respect to a Person, any lease of Property by such
Person as lessee that would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.
“Capitalized Lease Obligations”: With respect to a Person, the amount of the
obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments”: Without duplication, (a) short-term obligations
of, or fully guaranteed by, the United States of America, (b) commercial paper
rated A‑1 or better by S&P or P‑1 or better by Moody’s, (c) demand deposit
accounts maintained in the ordinary course of business, (d) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $500,000,000; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest, (e) shares of money market
mutual funds that are rated at least “AAAm” or

3

--------------------------------------------------------------------------------




“AAA‑G” by S&P or “P‑1” or better by Moody’s and (f) other readily marketable
investments in debt securities which are reasonably acceptable to the Required
Lenders.
“Cash Management Services”: Any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent or any of its Affiliates
(other than pursuant to this Agreement) or any other Lender, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Change in Control”: Any of (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 40% or more of the outstanding shares of voting stock
of the Borrower (other than by Richard N. Cabela or James W. Cabela or a group
controlled by Richard N. Cabela or James W. Cabela); (b) within any twelve-month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) the Borrower shall cease to own, free and clear of all Liens
or other encumbrances other than Permitted Liens, 100% of the outstanding shares
of voting stock or other equity interest of each Material Subsidiary on a fully
diluted basis.
“Code”: The Internal Revenue Code of 1986, as amended, reformed or otherwise
modified from time to time.
“Collateral Documents”: Each pledge agreement executed by a Pledgor pursuant to
Section 6.18.
“Collateral Shortfall Amount”: As defined in Section 8.1(a).
“Commitment”: For each Lender, the obligation of such Lender to make Revolving
Loans to, and participate in Facility LCs issued upon the application of, the
Borrower in an aggregate amount not exceeding the amount set forth on
Schedule 1, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3(b) or as otherwise modified from time to time
pursuant to the terms hereof.
“Commitment Fee(s)”: As defined in Section 2.5.
“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Computation Date”: As defined in Section 2.2.
“Consolidated Capital Expenditures”: With reference to any period, the Capital
Expenditures of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

4

--------------------------------------------------------------------------------




“Consolidated EBITDA”: For any Reference Period, with respect to Borrower and
its consolidated Subsidiaries, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income and without
duplication, the sum of (a) Consolidated Interest Expense, (b) provision for
taxes, (c) depreciation expense, (d) amortization expense, (e) extraordinary
non-cash expenses, charges or losses, and (f) non-cash expenses related to stock
based compensation, minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or gains realized other than in the ordinary course of
business, and (2) interest income, but not including interest from economic
development bonds.
“Consolidated Funded Indebtedness”: At any time the aggregate dollar amount of
Consolidated Indebtedness minus Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts and the undrawn face
amount of commercial Letters of Credit.
“Consolidated Indebtedness”: At any time the Indebtedness of the Borrower and
its Subsidiaries (but excluding WFB), calculated on a consolidated basis as of
such time.
“Consolidated Interest Expense”: For any Reference Period, the interest expense
of the Borrower and its Subsidiaries (but excluding WFB) calculated on a
consolidated basis for such period.
“Consolidated Net Income”: With reference to any period, the net income (or
loss) of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period, excluding extraordinary gains and losses, realized or incurred,
other than in the ordinary course of business, and prepared in accordance with
GAAP.
“Consolidated Net Worth”: At any time the consolidated stockholders’ equity of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time, all as defined according to GAAP.
“Consolidated Rentals”: With reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.
“Contingent Obligation”: With respect to a Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Controlled Group”: All members of a controlled group of corporations or other
business entities and all trades or businesses (whether or not incorporated)
under common control that, together with the Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Conversion/Continuation Notice”: As defined in Section 2.9.

5

--------------------------------------------------------------------------------




“Credit Extension”: The making of an Advance or the issuance of a Facility LC
hereunder.
“Current Extension Commitments”: As defined in Section 2.25(c).
“Daily Eurocurrency Base Rate”: With respect to a Swing Line Loan, the
applicable interest settlement rate for deposits in Dollar LIBOR for one month
appearing on the applicable Reuters Screen LIBOR01 (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on a Business
Day, provided that, (a) if the applicable Reuters Screen LIBOR01 for Dollar
LIBOR (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Daily Eurocurrency Base Rate
for one month shall instead be the applicable interest settlement rate for
deposits in Dollar LIBOR for one month as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on a Business Day, provided that, if no such
interest settlement rate is available to the Administrative Agent, the
applicable Daily Eurocurrency Base Rate for one month shall instead be the rate
determined by the Administrative Agent to be the rate at which U.S. Bank or one
of its Affiliate banks offers to place deposits in U.S. dollars with first-class
banks in the interbank market at approximately 11:00 a.m. (London time) on a
Business Day in the approximate amount of U.S. Bank’s relevant Swing Line Loan
and having a maturity equal to one month. For purposes of determining any
interest rate hereunder or under any other Loan Document that is based on the
Daily Eurocurrency Base Rate, such interest rate shall change as and when the
Daily Eurocurrency Base Rate shall change.
“Daily Eurocurrency Loan”: A Swing Line Loan that, except as otherwise provided
in Section 2.11, bears interest at the Daily Eurocurrency Rate.


“Daily Eurocurrency Rate”: With respect to a Swing Line Loan, the sum of (a) the
quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin.
“Deemed Dividend Problem”: With respect to any Foreign Subsidiary, any portion
of such Foreign Subsidiary’s accumulated and undistributed earnings and profits
being deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
“Default”: An event that but for the lapse of time or the giving of notice, or
both, would constitute an Event of Default.
“Defaulting Lender”: Any Lender, as determined by the Administrative Agent, that
has (a) failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together

6

--------------------------------------------------------------------------------




with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Facility LCs or
Swing Line Loans) within two Business Days of the date when due, (b) notified
the Borrower, the Administrative Agent, any LC Issuer, the Swing Line Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within two (2) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Facility LCs and Swing Line Loans (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such confirmation),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the LC Issuers, the Swing Line Lender and
the Lenders.
“Dollar” and “$”: The lawful currency of the United States of America.
“Dollar Amount”: On any date of determination, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in an Agreed Currency,
the equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 2.2 using the Exchange Rate with respect to such Agreed
Currency at the time in effect.
“Domestic Subsidiary”: A Subsidiary of the Borrower incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

7

--------------------------------------------------------------------------------




“Effective Date”: As defined in the introductory paragraph hereof.
“Eligible Assignee”: Any of (a) a Lender; (b) an Approved Fund; (c) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (d) a commercial bank organized
under the laws of any other country that is a member of the OECD, or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (d); or (e) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
“Eligible Currency”: Any currency other than Dollars that is readily available,
freely traded, in which deposits are customarily offered to banks in the London
interbank market, convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Amount may be
readily calculated. If, after the designation by the Lenders of any currency as
an Agreed Currency, currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, and such country’s currency is, in the
determination of the Administrative Agent, (i) no longer readily available or
freely traded or (ii) as to which, in the determination of the Administrative
Agent, a Dollar Amount is not readily calculable ((i) and (ii) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such country’s currency shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist, but in any event
within five (5) Business Days of receipt of such notice from the Administrative
Agent, the Borrower shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Amount of
Loans in Dollars, subject to the other terms contained in Article II.
“Environmental Laws”: Any and all federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or,

8

--------------------------------------------------------------------------------




solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event”: Any of (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU”: The European Union.
“euro” and/or “EUR”: The single currency of the participating member states of
the EU.
“Eurocurrency Advance”: An Advance that, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate”: With respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in the applicable Agreed Currency (Dollar LIBOR, Sterling LIBOR or EURIBOR, as
applicable) appearing on the applicable Reuters Screen (or any successor or
substitute page) for such Agreed Currency as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen (or any
successor or substitute page) for such Agreed Currency is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in the applicable Agreed Currency as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such interest settlement rate is available to the
Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in such Agreed Currency with first-class banks in the interbank market
at approximately 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, in the approximate amount of U.S. Bank’s relevant Eurocurrency
Loan and having a maturity equal to such Interest Period.

9

--------------------------------------------------------------------------------




“Eurocurrency Loan”: A Loan that, except as otherwise provided in Section 2.11,
bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate”: With respect to a Eurocurrency Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period plus
(ii) the Applicable Margin.
“Event of Default”: As defined in Article VII.
“Exchange Rate”: On any day, for purposes of determining the Dollar Amount of
any other currency, the rate at which such other currency may be exchanged into
Dollars at the time of determination on such day on the Reuters WRLD Page for
such currency. In the event that such rate does not appear on any Reuters WRLD
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Administrative Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
“Exchange Rate Date”: If on such date any outstanding Loan is (or any Loan that
has been requested at such time would be) denominated in a currency other than
Dollars, each of:
(a)    the last Business Day of each calendar quarter,
(b)    if an Event of Default has occurred and is continuing, any other Business
Day designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Notice or
a Conversion/Continuation Notice with respect to Loans or (ii) each request for
the issuance or Modification of any Facility LC or the extension of any Swing
Line Loan.
“Excluded Swap Obligation”: With respect to any Guarantor, any Swap Obligation
if, and only to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof), including by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of such security interest becomes

10

--------------------------------------------------------------------------------




effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes”: In the case of each Lender or applicable Lending Installation,
each LC Issuer and the Administrative Agent, (a) Taxes imposed on its overall
net income, (b) franchise Taxes and branch profits Taxes imposed on it by the
respective jurisdiction under the laws of which such Lender, such LC Issuer or
the Administrative Agent is incorporated or organized or the jurisdiction in
which the Administrative Agent’s, such LC Issuer’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located,
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.20), any withholding tax that is
imposed on amounts payable to such Non-U.S. Lender at the time such Non-U.S.
Lender becomes a party hereto (or designates a new Lending Installation) or is
attributable to such Non-U.S. Lender’s failure or inability (other than as a
result of a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided) to comply with Section 3.5(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Installation (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.5(a), and
(d) any U.S. federal withholding taxes imposed by FATCA.
“Exhibit”: An exhibit to this Agreement, unless another document is specifically
referenced.
“Existing Credit Facility”: That certain Second Amended and Restated Credit
Agreement dated as of July 15, 2005, as amended by the First Amendment to Second
Amended and Restated Credit Agreement dated as of August 15, 2007, and the
Second Amendment to Amended and Restated Credit Agreement dated as of
December 11, 2009, by and between the Borrower and the Subsidiaries of the
Borrower party thereto, the banks signatory thereto and U.S. Bank National
Association, as administrative agent for the banks, as amended, modified or
supplemented from time to time.
“Existing Letters of Credit”: Letters of Credit issued under the Existing Credit
Facility and identified on Schedule 1(a).
“Extended Termination Date”: As defined in Section 2.25(a).
“Extension”: As defined in Section 2.25(a).
“Extension Amendments”: As defined in Section 2.25(e).
“Extension Offer”: As defined in Section 2.25(a).
“Facility LC”: As defined in Section 2.19(a), and including all Existing Letters
of Credit.
“Facility LC Application”: As defined in Section 2.19(c).

11

--------------------------------------------------------------------------------




“Facility LC Collateral Account”: As defined in Section 2.19(k).
“Facility Termination Date”: June 18, 2019, or any later date as may be
specified as the Extended Termination Date in accordance with Section 2.25(a) or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate”: For any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Minneapolis time) on such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent in its sole
discretion.
“Financial Contract”: With respect to a Person, (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“First Amendment Effective Date”: June 18, 2014.
“Fixed Charge Coverage Ratio”: As of any date of calculation, the ratio of
(a) Consolidated EBITDA plus Consolidated Rentals minus Restricted Payments
minus provision for taxes to (b) Consolidated Interest Expense, plus
Consolidated Rentals.
“Foreign Subsidiary”: Any Subsidiary organized under the laws of a jurisdiction
not located in the United States of America.
“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, applied in a manner consistent with that used in preparing
the financial statements referred to in Section 5.4.
“Governmental Authority”: The government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

12

--------------------------------------------------------------------------------




“Guarantor”: Individually and collectively, (a) each Subsidiary of the Borrower
that passes the Material Subsidiary Test, and its successors and assigns, other
than any Foreign Subsidiary subject to a Deemed Dividend Problem, (b) any
Subsidiary of the Borrower listed on Schedule 5.8(d), (c) each Subsidiary that
is an obligor in respect of the Senior Notes, and (d) each other Subsidiary of
the Borrower that may from time to time be a party to the Guaranty.
“Guaranty”: That certain Guaranty dated as of November 2, 2011 executed by the
Guarantors in favor of the Administrative Agent, for the ratable benefit of the
Lender Parties, as it may be amended or modified and in effect from time to
time.
“Highest Lawful Rate”: On any day, the maximum non-usurious rate of interest
permitted for that day by applicable federal or state law stated as a rate per
annum.
“Increasing Lender”: As defined in Section 2.26.
“Indebtedness”: With respect to a Person, such Person’s (a) obligations for
borrowed money (including the Obligations hereunder), (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (c) obligations, whether or not
assumed, secured by Liens on Property now or hereafter owned or acquired by such
Person, (d) obligations that are evidenced by notes, acceptances, or other
instruments, (e) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (f) Capitalized Lease Obligations,
(g) obligations of such Person as an account party with respect to standby and
commercial Letters of Credit, (h) Contingent Obligations of such Person (except
Contingent Obligations between Subsidiaries), (i) Net Mark-to-Market Exposure
under Rate Management Transactions and other Financial Contracts,
(j) receivables transaction attributed indebtedness and (k) any other obligation
for borrowed money or other financial accommodation that in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person.
“Indemnified Taxes”: Taxes imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party under any Loan Document, other
than Excluded Taxes and Other Taxes.
“Interest Period: With respect to a Eurocurrency Advance, a period of one, two,
three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement and, with respect to a Daily Eurocurrency Rate, a
period of one day. Such Interest Period with respect to a Eurocurrency Advance
shall end on the day that corresponds numerically to such date one, two, three
or six months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period with respect to
a Eurocurrency Advance shall end on the immediately preceding Business Day.

13

--------------------------------------------------------------------------------




“Investment”: With respect to a Person, any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“ISP98”: The International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“LC Issuer”: Any Lender (or any subsidiary or affiliate of a Lender designated
by such Lender) in its capacity as an issuer of Facility LCs hereunder; provided
that no Lender shall have any obligation to issue Facility LCs hereunder unless
it affirmatively designates itself in writing to the Borrower and the
Administrative Agent as a LC Issuer. As of the Effective Date, the LC Issuers
are U.S. Bank and Wells Fargo Bank, N.A.


“LC Obligations”: At any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date”: As defined in Section 2.19(e).
“Lender Parties”: The Administrative Agent, the LC Issuers, the Lenders, any
indemnified party arising under the Loan Documents, and any Affiliate of any
Lender to which any Obligations are owed.
“Lenders”: The lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation”: With respect to a Lender or the Administrative Agent,
the office, branch, subsidiary or affiliate of such Lender or the Administrative
Agent listed in Section 13.1 (in the case of the Administrative Agent) or on its
administrative questionnaire (in the case of a Lender) or otherwise selected by
such Lender or the Administrative Agent pursuant to Section 2.17.
“Letter of Credit”: With respect to a Person, a letter of credit or similar
instrument that is issued upon the application of such Person or upon which such
Person is an account party or for which such Person is in any way liable.
“Letter of Credit Application”: An application, in the form specified by the
applicable LC Issuer from time to time, requesting such LC Issuer to issue a
Facility LC.
“Leverage Ratio”: As of any date of calculation, the ratio of (i) the average
Consolidated Funded Indebtedness outstanding at the end of each fiscal quarter
of the Borrower during the

14

--------------------------------------------------------------------------------




Borrower’s then most-recently ended four fiscal quarters to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four fiscal quarters.
“Lien”: Any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement (other than deposits made in bank and investment
accounts), encumbrance, priority or other security agreement or similar
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).
“Loan”: A Revolving Loan or a Swing Line Loan.
“Loan Documents”: This Agreement, the Facility LC Applications, the Guaranty,
any Collateral Documents, any note or notes executed by the Borrower in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by the Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement.
“Loan Party” or “Loan Parties”: Individually or collectively, the Borrower and
the Guarantors.


“Material Adverse Effect”: A material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuers or the Lenders under the
Loan Documents.
“Material Indebtedness”: Indebtedness in an outstanding principal amount of
$50,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars), other than non-recourse securitizations of the assets
of WFB.
“Material Indebtedness Agreement”: Any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Subsidiary”: Each Subsidiary listed on Schedule 5.8(b), along with
each other Subsidiary that subsequently passes the Material Subsidiary Test.
“Material Subsidiary Test”: A determination of whether any Subsidiary (excluding
WFB) of the Borrower has total assets of which, together with the total assets
of each other Subsidiary (excluding WFB) that is not a Material Subsidiary and
is not a Guarantor, are at least ten percent (10%) of the consolidated total
assets of the Borrower as shown on the most recent balance sheet provided
pursuant to Section 6.1. If a Material Subsidiary Test as to a particular
Subsidiary is determined in the affirmative as to such Subsidiary, such
Subsidiary is determined to have “passed the Material Subsidiary Test” as such
language or similar language is used in the Loan Documents.

15

--------------------------------------------------------------------------------




“Maximum Foreign Currency Amount”: $20,000,000.
“Minimum Extension Condition”: As defined in Section 2.25(d).
“Modify” and “Modification”: As defined in Section 2.19(a).
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: A Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Mark-to-Market Exposure”: With respect to a Person, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Non-U.S. Lender”: A Lender that is not a United States person as defined in
Section 7701(a)(30) of the Code.
“Note”: As defined in Section 2.13(d).
“Obligations”: All unpaid principal of and accrued and unpaid interest on the
Loans, all LC Obligations, all obligations in connection with Cash Management
Services, all Rate Management Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided that the
Obligations shall exclude all Excluded Swap Obligations.
“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control,
and any successor thereto.
“Operating Lease”: With respect to a Person, any lease of Property (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Other Taxes”: All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.
“Outstanding Credit Exposure”: As to any Lender at any time, the sum of (i) the
aggregate principal Dollar Amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans

16

--------------------------------------------------------------------------------




outstanding at such time, plus (iii) the Dollar Amount equal to its Pro Rata
Share of the LC Obligations at such time.
“Participants”: As defined in Section 12.2(a).
“Participant Register”: As defined in Section 12.2(c).
“PATRIOT Act”: USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended from time to time, and any successor statute.
“Payment Date”: The first day of each month.
“PBGC”: The Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition”: Any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental thereto, (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) the Borrower shall have furnished to
the Administrative Agent a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenant contained in Section 6.17(b) for
such period, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.
“Person”: Any natural person, corporation, firm, joint venture, partnership,
limited liability company, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan”: An employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability.
“Pledgor”: Each parent (whether the Borrower or a Subsidiary) of a Material
Subsidiary that is a Foreign Subsidiary subject to a Deemed Dividend Problem.
“Pounds Sterling”: The lawful currency of the United Kingdom.
“Pricing Schedule”: The Schedule attached hereto identified as such.

17

--------------------------------------------------------------------------------




“Prime Rate”: A rate per annum equal to the prime rate of interest announced
from time to time by U.S. Bank or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Prior Extension Commitments”: As defined in Section 2.25(c).
“Property”: With respect to a Person, any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
“Pro Rata Share”: With respect to a Lender, a portion equal to a fraction the
numerator of which is such Lender’s Commitment and the denominator of which is
the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment or,
if all of the Commitments are terminated, the percentage of the Aggregate
Outstanding Credit Exposure (disregarding any Default in Lender’s Outstanding
Credit Exposure) represented by such Lender’s Outstanding Credit Exposure.
“Purchasers”: As defined in Section 12.3(a).


“Quotation Date”: In relation to any Interest Period for which an interest rate
is to be determined, (a) if the related Advance is denominated in Dollars, two
Business Days before the first day of that period, (b) if the related Advance is
denominated in euro, two TARGET Days and two London Business Days (to the extent
the two are not the same) before the first day of such period, (c) if the
related Advance is denominated in Pounds Sterling, the first day of such period
and (d) if the related Advance is denominated in any other Agreed Currency, the
day determined by the Administrative Agent in accordance with its general
practice for such Agreed Currency; provided, however, that for purposes of the
definition of Alternative Base Rate only, the Quotation Rate for Eurocurrency
Rates shall be each Business Day.
“Rate Management Obligations”: With respect to a Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions with a Lender or an Affiliate of a Lender, and (ii) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Rate Management Transactions with a Lender or an Affiliate of a Lender.
“Rate Management Transaction”: Any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar

18

--------------------------------------------------------------------------------




transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Reference Period”: For purposes of calculating Consolidated EBITDA or
Consolidated Interest Expense, any four consecutive fiscal quarters.
“Register”: As defined in Section 12.3(d).
“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of said Board of Governors relating to the extension of
credit by banks for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations”: At any time, the aggregate of all obligations of
the Borrower then outstanding under Section 2.19 to reimburse a LC Issuer for
amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
“Rentals”: With respect to a Person, the aggregate fixed amounts payable by such
Person under any Operating Lease.
“Reports”: As defined in Section 9.6(a).
“Required Lenders”: Lenders (excluding any Defaulting Lender) in the aggregate
having greater than 50% of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding greater than
50% of the Aggregate Outstanding Credit Exposure.
“Reserve Requirement”: With respect to an Interest Period, the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) that is imposed under Regulation D on Eurocurrency liabilities.
“Responsible Officer”: Any of the chief executive officer, chief operations
officer, chief administrative officer, any Authorized Officer, and any executive
vice president, in each case of the Borrower, acting singly.
“Restricted Payment”: Any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option,

19

--------------------------------------------------------------------------------




warrant or other right to acquire any such equity interest in the Borrower or
any Subsidiary thereof.
“Revolving Loan”: With respect to a Lender, such Lender’s loan made pursuant to
its commitment to lend set forth in Section 2.1 (or any conversion or
continuation thereof).
“Risk-Based Capital Guidelines”: Collectively, (a) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (b) the corresponding capital regulations
promulgated by regulatory authorities outside the United States, including
transition rules, and, in each case, any amendments to such regulations.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country”: A country subject to (a) a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/ index.html, or as
otherwise published from time to time, or (b) any other sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the European Union or Her Majesty’s Treasury.
“Sanctioned Person”: (a) A Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by (i) OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) the United States Government (including
without limitation, OFAC), the European Union or Her Majesty’s Treasury, or
(b) (i) an agency of the government of a Sanctioned Country, (ii) an
organization controlled by a Sanctioned Country, or (iii) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
the United States Government (including without limitation, OFAC, the European
Union or Her Majesty’s Treasury.
“Schedule”: A specific schedule to this Agreement, unless another document is
specifically referenced.
“Section”: A numbered section of this Agreement, unless another document is
specifically referenced.
“Senior Noteholders”: The holders of the Senior Notes.
“Senior Notes”: Collectively, (a) the $215,000,000 5.99% Senior Notes, Series
2006‑A, due February 27, 2016, (b) the $60,000,000 6.08% Senior Notes, Series
2007‑A, due June 15, 2017, and (c) the $57,000,000 7.20% Series 2008‑A Notes,
due January 16, 2018, each issued pursuant to that certain Note Purchase
Agreement, dated February 27, 2006, as amended and/or supplemented by (i) that
certain Amendment No. 1 to Note Purchase Agreement, dated June 15, 2007,
(ii) that certain First Supplement to Note Purchase Agreement, dated June 15,
2007, and (iii) that certain Second Supplement to Note Purchase Agreement, dated
January 16, 2008, as further amended, supplemented, restated or replaced from
time to time, and any other notes that may from time to time be issued pursuant
thereto.
“Standby LC Fee”: As defined in Section 2.19(d).

20

--------------------------------------------------------------------------------




“Stated Rate”: As defined in Section 2.21.
“Subordinated Debt”: Any Indebtedness of the Borrower or any of its
Subsidiaries, now existing or hereafter created, incurred or arising, which is
subordinated in right of payment to the payment of the Obligations in a manner
and to an extent (a) that the Required Lenders have approved in writing prior to
the creation of such Indebtedness, or (b) as to any Indebtedness of the Borrower
or any of its Subsidiaries existing on the date of this Agreement, that the
Required Lenders have approved as Subordinated Debt in a writing delivered by
the Required Lenders to the Borrower on or prior to the Effective Date.
“Subsidiary”: With respect to a Person, (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries, or (b) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.
“Substantial Portion”: With respect to the Property of the Borrower and its
Subsidiaries, Property that represents more than 10% of the consolidated assets
of the Borrower and its Subsidiaries taken as a whole or Property that is
responsible for more than 10% of the Consolidated Net Income of the Borrower and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month immediately prior to
the month in which such determination is made (or if financial statements have
not been delivered hereunder for that month that begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month in which such determination is made).
“Swap Counterparty”: With respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.
“Swap Obligation”: With respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.


“Swing Line Borrowing Notice”: As defined in Section 2.4(b).
“Swing Line Lender”: U.S. Bank or such other Lender that may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan”: A Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit”: The maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $30,000,000.

21

--------------------------------------------------------------------------------




“TARGET”: Trans-European Automated Real-time Gross Settlement Express Transfer
payment system.
“TARGET Day”: Any day on which TARGET is open for settlement of payments in
euro.
“Taxes”: Any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Transferee”: As defined in Section 12.3(e).
“Type”: With respect to any Advance, its nature as a Base Rate Advance or a
Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Uniform Customs”: The Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“U.S. Bank”: U.S. Bank National Association, a national banking association, in
its individual capacity, and its successors.
“WFB”: World’s Foremost Bank, a state charted bank, and a Subsidiary of the
Borrower, and any of WFB’s Subsidiaries.
“Wholly-Owned Subsidiary”: With respect to a Person, (a) any Subsidiary of which
100% of the beneficial ownership interests are at the time owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests are at the time so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
THE CREDITS
2.1.    Commitment. From and including the Effective Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower in Agreed
Currencies and participate in Facility LCs issued upon the request of the
Borrower, provided that, (i) after giving effect to the making of each such Loan
and the issuance of each such Facility LC, the Dollar Amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment, (ii) the aggregate
outstanding principal Dollar Amount of all Eurocurrency Advances in Agreed
Currencies other than Dollars shall not exceed the Maximum Foreign Currency
Amount, and (iii) all Base Rate Loans shall be made in Dollars. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow at any time
prior to the Facility Termination Date. The Commitments to extend credit

22

--------------------------------------------------------------------------------




hereunder shall expire on the Facility Termination Date. The LC Issuers will
issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.
2.2.    Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of: (a)  each Advance as
of the date three Business Days prior to the Borrowing Date or, if applicable,
date of conversion/continuation of such Advance, and (b) all outstanding
Advances (i) as of the date three Business Days prior to the Borrowing Date or,
if applicable, date of conversion/continuation of any Advance, (ii) on and as of
the last Business Day of each quarter and (iii) on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders. Each day upon or as of which the Administrative Agent
determines Dollar Amounts as described in the preceding clauses (a) and (b) is
herein described as a “Computation Date” with respect to each Advance for which
a Dollar Amount is determined on or as of such day. If at any time the Dollar
Amount of the Aggregate Outstanding Credit Exposure exceeds the Aggregate
Commitment by more than 5% of the Aggregate Commitment, the Borrower shall
immediately make a payment on the Obligations sufficient to eliminate such
excess. The Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.
2.3.    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the Borrower in accordance with Section 2.4.
2.4.    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the Effective
Date and prior to the Facility Termination Date, the Swing Line Lender may, at
its option, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Dollar Amount of the Swing Line
Lender’s Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date.
(b)    Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 11:00 a.m. (Minneapolis time) on the Borrowing Date of each Swing
Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), and (ii) the

23

--------------------------------------------------------------------------------




aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.
(c)    Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender a participation in such Swing
Line Loan in proportion to its Pro Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the date selected by the Administrative Agent. In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 11:00 a.m. (Minneapolis time) on the date of any
notice received pursuant to this Section 2.4(d), each Lender shall make
available its required Revolving Loan, in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.4(d) shall initially be Base
Rate Loans and thereafter may be continued as Base Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations set forth in this Article II. Unless a Lender
shall have notified the Swing Line Lender, prior to the Swing Line Lender’s
making any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans
or to fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans.

24

--------------------------------------------------------------------------------




2.5.    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a commitment fee
(“Commitment Fee”) at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Commitment from the Effective Date to and
including the Facility Termination Date, payable in arrears on the last day of
each quarter hereafter and on the Facility Termination Date. Commercial Letters
of Credit (including Banker’s Acceptances) shall not count as usage of the
Aggregate Commitment for the purpose of calculating the Commitment Fee due
hereunder with respect to any Lender. In addition, Swing Line Loans shall not
count as usage of the Aggregate Commitment for the purpose of calculating the
Commitment Fee due hereunder with respect to any Lender other than the Swing
Line Lender, except to the extent another Lender’s participation in such Swing
Line Loans has been funded by such Lender. The Administrative Agent shall
promptly notify Borrower in writing if any Lender funds its participation in any
Swing Line Loan.
2.6.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $1,000,000 and incremental amounts in integral multiples
of $500,000, and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $500,000 and incremental amounts
in integral multiples of $500,000, provided, however, that any Base Rate Advance
may be in the amount of the Available Aggregate Commitment.
2.7.    Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $5,000,000, upon at least
five Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued Commitment Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum aggregate amount of $500,000, any portion of the
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice to the Administrative Agent. The Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or any portion of the
outstanding Swing Line Loans, with notice to the Administrative Agent and the
Swing Line Lender by 11:00 a.m. (Minneapolis time) on the date of repayment. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurocurrency Advances, or, in a minimum aggregate amount of
$500,000, any portion of the outstanding Eurocurrency Advances upon prior
written notice to the Administrative Agent.
2.8.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. The Borrower shall give the Administrative Agent irrevocable notice in the
form of Exhibit C (a “Borrowing Notice”) not later than 11:00 a.m. (Minneapolis
time) on the Borrowing Date of each Base Rate Advance (other than a Swing Line
Loan), two Business Days before the Borrowing Date for each

25

--------------------------------------------------------------------------------




Eurocurrency Advance in Dollars and four Business Days before the Borrowing Date
for each Eurocurrency Advance in a currency other than Dollars, specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance,
(b)    the aggregate amount of such Advance,
(c)    the Type of Advance selected, and
(d)    in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.
Promptly following receipt of a Borrowing Notice in accordance with this
Section 2.8, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested borrowing. Not later than 2:00 p.m. (Minneapolis time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
2.9.    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Period. Base Rate Advances (other than Swing Line Loans) shall continue
as Base Rate Advances unless and until such Base Rate Advances are converted
into Eurocurrency Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7. Each Eurocurrency Advance denominated in Dollars
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Advance shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Advance is or was repaid in accordance with Section 2.7 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period. Each Eurocurrency Advance denominated in an Agreed Currency
other than Dollars shall automatically continue as a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance in the same Agreed
Currency for the same or another Interest Period. Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 11:00 a.m.
(Minneapolis time) at least two Business Days (four Business Days for
Eurocurrency Advances in currencies other than Dollars) prior to the date of the
requested conversion or continuation, specifying:

26

--------------------------------------------------------------------------------




(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the Agreed Currency amount and Type of the Advance that is to be
converted or continued, and
(c)    the amount of such Advance that is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than ten (10) Interest Periods in effect hereunder.


2.10.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day. Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Base Rate for such day, the Daily Eurocurrency Rate or another rate
if agreed to by the Borrower and the Swing Loan Lender. Changes in the rate of
interest on that portion of any Advance maintained as a Base Rate Advance will
take effect simultaneously with each change in the Alternate Base Rate. Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurocurrency Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and the Pricing Schedule. No Interest Period may end after the Facility
Termination Date.
2.11.    Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurocurrency Advance. During the
continuance of an Event of Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Advance in an Agreed Currency other than Dollars shall be converted to
an Advance in the Dollar Amount, (ii) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2.00% per annum, (iii) each
Base Rate Advance shall bear interest at a rate per annum equal to the Base Rate
in effect from time to time plus 2.00% per annum, and (iv) the Standby LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Section 7.6 or 7.7, the interest rates set forth in
clauses (ii) and (iii) above and the increase in the Standby LC Fee set forth in
clause (iv) above shall be applicable to all Credit

27

--------------------------------------------------------------------------------




Extensions without any election or action on the part of the Administrative
Agent or any Lender. After an Event of Default has been cured or waived, the
interest rate applicable to advances and the Standby LC Fee shall revert to the
rates applicable prior to the occurrence of an Event of Default.


2.12.    Method of Payment.
(a)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in the currency in which such Advance was made. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (Minneapolis time) on the
date when due and shall (except (i) with respect to repayments of Swing Line
Loans, (ii) in the case of Reimbursement Obligations for which the LC Issuers
have not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuers, in the case of payments required to be
made by the Borrower to the LC Issuers pursuant to Section 2.19(f).
(b)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country that issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.
2.13.    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (iii) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (iv) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

28

--------------------------------------------------------------------------------




(c)    The entries in the accounts maintained pursuant to paragraphs (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit D, with appropriate changes for notes evidencing Swing Line Loans (each
a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender such Note or Notes payable to the order of such Lender in a form
supplied by the Administrative Agent. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b)(i) and (ii) above.
2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may be an e-mail confirmation) of each
telephonic notice authenticated by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error. The parties agree to prepare
appropriate documentation to correct any such error within 10 days after
discovery by any party to this Agreement.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the Effective
Date and at maturity. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on all Advances and
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that Interest on any Advance that bears

29

--------------------------------------------------------------------------------




interest at the Prime Rate option of the Alternate Base Rate shall be calculated
for actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon (local time) at the place
of payment. If any payment of principal of or interest on an Advance shall
become due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
2.17.    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and a LC Issuer may book the Facility LCs at
any Lending Installation selected by such Lender or such LC Issuer, as the case
may be, and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans,
Facility LCs, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or each LC Issuer, as the case may be, for
the benefit of any such Lending Installation. Each Lender and each LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.18.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.19.    Facility LCs.

30

--------------------------------------------------------------------------------




(a)    Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement and in reliance on the agreements of the Lenders in
Sections 2.19(b) and 2.19(e), to issue standby Letters of Credit denominated in
Dollars or other Agreed Currencies, commercial Letters of Credit denominated in
Dollars or other Agreed Currencies and, in its discretion, Banker’s Acceptances
(each such standby Letter of Credit, commercial Letter of Credit or Banker’s
Acceptance, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Effective Date and
prior to the fifth Business Day prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (i) the aggregate Dollar Amount of the outstanding LC
Obligations shall not exceed $75,000,000, (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment, and (iii) the aggregate
Dollar Amounts of the outstanding LC Obligations with respect to standby Letters
of Credit shall not exceed $25,000,000. Without limiting the foregoing, all
Existing Letters of Credit shall be deemed without further action of the parties
to be Facility LCs issued hereunder and subject to the terms hereof. No Facility
LC shall have an expiry date later than the earlier to occur of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance; provided, however, that the expiry date of a Facility LC may be up to
one year later than the fifth Business Day prior to the Facility Termination
Date if the Borrower has posted on or before the fifth Business Day prior to the
Facility Termination Date cash collateral in the Facility LC Collateral Account
on terms satisfactory to the Administrative Agent and the applicable LC Issuer
in an amount equal to 105% of the LC Obligations with respect to such Facility
LC. Notwithstanding anything to the contrary herein or in any Loan Document, the
parties hereto acknowledge and agree that all Banker’s Acceptances shall be
treated as Facility LCs for all purposes of this Agreement and the other Loan
Documents (including without limitation for the purposes of (A) determining
(I) outstanding LC Obligations and (II) Aggregate Outstanding Credit Exposure,
(B) participation by the Lenders pursuant to Section 2.19(b) and reimbursement
by the Lenders pursuant to Section 2.19(e), (C) cash collateralization pursuant
to Section 2.19(k), and (D) Defaulting Lender provisions pursuant to
Section 2.22) and shall constitute Obligations guaranteed by the Guarantors and
secured by any collateral. Each Facility LC shall be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the applicable LC Issuer.
(b)    Participations. Upon the issuance or Modification by a LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 11:00 a.m. (Minneapolis time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the LC Issuer, the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative

31

--------------------------------------------------------------------------------




Agent shall promptly notify the applicable LC Issuer and each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by a LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such Letter of Credit Application and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). The applicable LC Issuer shall
have no independent duty to ascertain whether the conditions set forth in
Article IV have been satisfied; provided, however, that such LC Issuer shall not
issue a Facility LC if, on or before the proposed date of issuance, such LC
Issuer shall have received notice from the Administrative Agent or the Required
Lenders that any such condition has not been satisfied or waived. In the event
of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC that is a standby Letter of Credit, a
letter of credit fee at a per annum rate equal to the Applicable Margin for
Eurocurrency Loans in effect from time to time multiplied by the amount
available to be drawn under such Facility LC from time to time for the period
from the date of issuance to the scheduled expiration date of such Facility LC,
such fee to be payable in arrears on the last day of each quarter (the “Standby
LC Fee”). The Borrower shall also pay to the applicable LC Issuer of any
Facility LC (including without limitation commercial Letters of Credit and/or
Banker’s Acceptances) for its own account (x) a fronting fee in an amount agreed
upon between such LC Issuer and the Borrower and (y) on demand, all amendment,
drawing and other fees regularly charged by such LC Issuer to its letter of
credit customers and all out-of-pocket expenses incurred by such LC Issuer in
connection with the issuance, Modification, administration or payment of any
Facility LC (including without limitation commercial Letters of Credit and/or
Banker’s Acceptances).
(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of the
applicable LC Issuer to the Borrower and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment shall be in conformity in all
material respects with such Facility LC. Each Lender shall be unconditionally
and irrevocably liable without regard to the occurrence of any Event of Default
or any condition precedent whatsoever, to reimburse such LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the Dollar Amount of each payment made by
such LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19(f) below and there are not
funds available in the Facility LC Collateral Account to cover the same, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of such LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Minneapolis time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be

32

--------------------------------------------------------------------------------




reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Base Rate Advances.
(f)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
applicable LC Payment Date for any amounts required to be paid by such LC Issuer
upon any drawing under any Facility LC issued by it, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC, in each case as determined in a final
non-appealable judgment by a court of competent jurisdiction. All such amounts
paid by such LC Issuer and remaining unpaid by the Borrower shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (x) the
rate applicable to Base Rate Advances for such day if such day falls on or
before the applicable LC Payment Date and (y) the sum of 2.00% plus the rate
applicable to Base Rate Advances for such day if such day falls after such LC
Payment Date. The applicable LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by such LC Issuer, but only to the extent
such Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any LC Issuer, any Lender or any beneficiary of a
Facility LC. The Borrower further agrees with the LC Issuers and the Lenders
that, except as provided in Section 2.19(f), the LC Issuers and the Lenders
shall not be responsible for, and the Borrower’s Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee. Except as otherwise provided in
Section 2.19(f), no LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC issued by it.
The Borrower agrees that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or

33

--------------------------------------------------------------------------------




willful misconduct, shall be binding upon the Borrower and shall not put any LC
Issuer or any Lender under any liability to the Borrower; provided that any
determination of gross negligence or willful misconduct must be a determination
in a final non-appealable judgment by a court of competent jurisdiction. Nothing
in this Section 2.19(g) is intended to limit the right of the Borrower to make a
claim against a LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.19(f).
(h)    Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action. Notwithstanding any other provision of
this Section 2.19, each LC Issuer shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and any future
holders of a participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) that such Lender, such LC Issuer or
the Administrative Agent may incur (or that may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) that such LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC that specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of such LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) such LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC, in each case as determined in a
final non-appealable judgment by a court of competent

34

--------------------------------------------------------------------------------




jurisdiction. Nothing in this Section 2.19(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC, in each case as determined in a final non-appealable
judgment by a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, at any
time an Event of Default exists, upon the request of the Administrative Agent or
the Required Lenders until the earlier of (i) the cure of such Event of Default
or (ii) the final expiration date of any Facility LC and payment to the
applicable LC Issuer or the Lenders in respect of any Facility LC and
Obligations in connection therewith, maintain a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (the “Facility
LC Collateral Account”), in the name of such Borrower but under the sole
dominion and control of the Administrative Agent, for the benefit of the Lenders
and in which such Borrower shall have no interest other than as set forth in
Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the applicable LC Issuer(s), a security interest in all of the Borrower’s
right, title and interest in and to all funds that are from time to time on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding 30 days.
Nothing in this Section 2.19(k) shall either obligate the Administrative Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.
(l)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Facility LC issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable LC Issuer hereunder for any and all drawings under such
Facility LC. The Borrower hereby acknowledges that the issuance of Facility LCs
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.20.    Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended

35

--------------------------------------------------------------------------------




pursuant to Section 3.3 or if any Lender becomes a Defaulting Lender or declines
to approve an amendment or waiver that is approved by the Required Lenders (any
Lender so affected an “Affected Lender”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity that is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit B and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment that would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
2.21.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
that conflicts or is inconsistent with this Section 2.21, even if such provision
declares that it controls. As used in this Section 2.21, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation that
constitute interest under applicable law, provided that, to the maximum extent
permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(x) any interest in excess of the maximum amount of nonusurious interest
permitted under the applicable laws (if any) of the United States or of any
applicable state, or (y) total interest in excess of the amount that such Lender
could lawfully have contracted for, reserved, received, retained or charged had
the interest been calculated for the full term of the Obligations at the Highest
Lawful Rate. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Agreement or any other Loan Document exceeds the Highest
Lawful Rate, the rate at which interest shall accrue shall automatically be
fixed by operation of this sentence at the Highest Lawful Rate for that day.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate again exceeds the Highest Lawful Rate, at which time the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate. The daily interest rates to be used in calculating
interest at the Highest Lawful Rate shall be determined by dividing the
applicable Highest Lawful Rate per annum by the number of days in the calendar
year for which such calculation is being made. None of the terms and provisions
of this Agreement or in any other Loan Document that directly or indirectly
relate to interest shall ever be construed without reference to this
Section 2.21, or be construed to create a contract to pay for the use,
forbearance or detention of money at an interest rate in

36

--------------------------------------------------------------------------------




excess of the Highest Lawful Rate. If the term of any Obligation is shortened by
reason of acceleration of maturity as a result of any Event of Default or by any
other cause, or by reason of any required or permitted prepayment, and if for
that (or any other) reason any Lender at any time, including but not limited to,
the stated maturity, is owed or receives (and/or has received) interest in
excess of interest calculated at the Highest Lawful Rate, then and in any such
event all of any such excess interest shall be canceled automatically as of the
date of such acceleration, prepayment or other event, and, if such excess
interest has been paid to such Lender, it shall be credited pro tanto against
the then-outstanding principal balance of the Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs that causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.
2.22.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5;
(b)    the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
(c)    if any Swing Line Loans shall be outstanding or any LC Obligations exist
at the time a Lender becomes a Defaulting Lender then:
(i)    all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans or LC Obligations shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Facility LCs does not exceed the total of
all non-Defaulting Lender’s Commitments and (y) the conditions set forth in
Article IV are satisfied at such time; provided, that the Standby LC Fees
payable to the Lenders shall be determined taking into account any such
reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the Defaulting Lender’s
Revolving Percentage of the outstanding Swing Line Loans that were not
reallocated and (y) second, cash collateralize such Defaulting Lender’s Pro Rata
Share of the LC Obligations in accordance with the procedures set forth in
Section 8.1 for so long as such Facility LC Exposure is outstanding;

37

--------------------------------------------------------------------------------




(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.19(d) with respect to such Defaulting Lender’s Facility LC Exposure
during the period such Defaulting Lender’s Facility LC Exposure is cash
collateralized by the Borrower; and
(iv)    if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the applicable LC Issuer(s) or any Lender hereunder, all
letter of credit fees payable under Section 2.19(d) with respect to such
Defaulting Lender’s Facility LC Exposure that have been reallocated to the other
Lenders (and, for clarification, not any portion that has been cash
collateralized) shall be payable to the non-defaulting Lenders and the
applicable LC Issuer(s) (to the extent not reallocated to the non-defaulting
Lenders) until such Facility LC Exposure is cash collateralized;
(d)    so long as any Lender is a Defaulting Lender, no LC Issuer shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by cash collateral provided by the
Borrower in accordance with Section 2.22(c) or will be allocated to
non-defaulting Lenders in accordance with Section 2.22(c); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.20) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as are determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the LC Issuers or Swing Line Lender hereunder,
(iii) third, to the funding of any Revolving Loan or the funding or cash
collateralization of any participating interest in any Swing Line Loan or
Facility LC in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vi) sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Outstanding Credit Exposure of such Lenders to the
Aggregate Outstanding Exposure equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Facility LCs or Swing Line Loans and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of draws under Facility LCs with

38

--------------------------------------------------------------------------------




respect to which the applicable LC Issuer(s) has funded its participation
obligations, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, each LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and Facility LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent determines necessary in order for such Lender to hold the
Revolving Loans in accordance with its Pro Rata Share. For purposes of this
Section 2.22, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “Facility LC Exposure” shall mean, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Pro Rata Share of the LC Obligations at such
time.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender that fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
2.23.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance or Facility
LC in any Agreed Currency other than Dollars, if there shall occur on or prior
to the date of such Advance or the date of issuance of such Facility LC any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls that would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance or Facility LC
to be denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, and such Loans or Facility LC shall not be denominated in such Agreed
Currency but shall be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, as Base Rate Loans, unless the Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
2.24.    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the

39

--------------------------------------------------------------------------------




specified currency with such other currency at the Administrative Agent’s
offices on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of the Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
2.25.    Extensions of Commitments.
(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.25, agree with one or more Lenders holding Commitments to extend the
Facility Termination Date, and otherwise modify the terms of such Commitments or
any portion thereof (including, without limitation, by increasing the interest
rate or fees payable in respect of such Commitments or any portion thereof (each
such modification, an “Extension”)) pursuant to one or more written offers
(each, an “Extension Offer”) made from time to time by the Borrower to all
Lenders, in each case on a pro rata basis (based on their respective Pro Rata
Shares) and on the same terms to each such Lender. In connection with each
Extension, the Borrower will provide notification to the Administrative Agent
(for distribution to the Lenders), no later than 30 days prior to the Facility
Termination Date of the requested new termination date for the extended
Commitments (each an “Extended Termination Date”) and the due date for Lender
responses, which due date shall be at least 10 Business Days after the date of
such distribution to the Lenders. In connection with any Extension, each Lender
wishing to participate in such Extension shall, prior to such due date, provide
the Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension.
(b)    Each Extension shall be subject to the following:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

40

--------------------------------------------------------------------------------




(ii)    except as to interest rates, fees and termination date, the Commitment
of any Lender extended pursuant to any Extension shall have the same terms as
the Commitments of the Banks that did not agree to the Extension Offer;
(iii)    the final termination date of the Commitments to be extended pursuant
to an Extension shall be later than the final termination date of the
Commitments of the Banks that did not agree to the Extension Offer;
(iv)    if the aggregate amount of Commitments in respect of which Lenders shall
have accepted an Extension Offer exceeds the maximum aggregate amount of
Commitments offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Commitments shall be extended ratably up to such
maximum amount based on the relative Commitments of the Lenders that accepted
such Extension Offer;
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent;
(vi)    any applicable Minimum Extension Condition shall be satisfied; and
(vii)    no Extension shall become effective unless, on the proposed effective
date of such Extension, the conditions set forth in Section 4.2 shall be
satisfied (with all references in such Section to a request for a Loan being
deemed to be references to the Extension on the applicable date of such
Extension), and the Administrative Agent shall have received a certificate to
that effect dated the applicable date of such Extension and executed by an
Authorized Officer of the Borrower.
(c)    If at the time any Extension of Commitments (as so extended, “Current
Extension Commitments”) becomes effective, there will be Commitments or
Revolving Loans attributable to a prior Extension that will remain outstanding
(collectively, the “Prior Extension Commitments”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased as of the prior Facility Termination Date so that it equals
the interest rate spread applicable to the Current Extension Commitments
(calculated as provided above).
(d)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount be agreed to by the Lenders subject to such
Extension (to be determined in the Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $10,000,000, unless another
amount is agreed to by the Administrative Agent). For the avoidance of doubt, it
is understood and agreed that the provisions of Section 11.2 will not apply to
Extensions of Commitments pursuant to Extension Offers made pursuant to and in
accordance

41

--------------------------------------------------------------------------------




with the provisions of this Section 2.25, including to any payment of interest
or fees in respect of any Commitments or Revolving Loans that have been extended
or made pursuant to an Extension at a rate or rates different from those paid or
payable in respect of Commitments or Revolving Loans of Lenders that did not
extend their Commitments, in each case as is set forth in the relevant Extension
Offer.
(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, “Extension Amendments”) to this Agreement
and the other Loan Documents as may be necessary in order to establish new
classes of Commitments and Revolving Loans created pursuant to an Extension, in
each case on terms consistent with this Section 2.25. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower in accordance
with any instructions received from such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such Extension Amendments entered into with the
Borrower by the Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, the Borrower
and any Subsidiary shall execute such agreements, confirmations or other
documentation as the Administrative Agent shall reasonably request to accomplish
the purposes of this Section 2.25.
(f)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.25.
2.26.    Increase Option. The Borrower may from time to time elect to increase
the Commitments, in each case in minimum increments of $10,000,000 or such lower
amount as the Borrower and the Administrative Agent agree upon, so long as,
after giving effect thereto, the aggregate amount of such increases does not
exceed $25,000,000. The Borrower may arrange for any such increase to be
provided by all of the Lenders or, if any Lender does not consent to such
increase, then by one or more Lenders (in any case, each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”) and, if the Increasing
Lenders do not consent to increase their Commitments in the aggregate amount
elected by the Borrower, then by the Increasing Lenders (if any) and one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or extend Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the reasonable approval of the Borrower, the Administrative Agent and the LC
Issuers and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto. No consent of any Lender (other than the Lenders participating in the
increase) shall be required for

42

--------------------------------------------------------------------------------




any increase in Commitments pursuant to this Section 2.26. Increases and new
Commitments created pursuant to this Section 2.26 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.2
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Officer of the Borrower and (B) the Borrower shall be
in compliance (on a pro forma basis reasonably acceptable to the Administrative
Agent) with the covenants contained in Section 6.17 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders, each Lender’s participation in each Facility LC and the related LC
Obligations, and each Lender’s participation in each outstanding Swing Line Loan
to equal its Pro Rata Share of such outstanding Revolving Loans, Facility LCs
and related LC Obligations, and outstanding Swing Line Loans, and (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.3). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods.
ARTICLE III

YIELD PROTECTION; TAXES
3.1.    Yield Protection. If, on or after the Effective Date, there occurs any
adoption of, or change in, any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation or directive (whether or not
having the force of law), or in the interpretation, promulgation, implementation
or administration thereof by any Governmental or quasi-Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or any LC Issuer
with any request or directive (whether or not having the

43

--------------------------------------------------------------------------------




force of law) of any such authority, central bank or comparable agency (any of
the foregoing, a “Change in Law”) that:
(a)    subjects any Lender or any applicable Lending Installation or any LC
Issuer or the Administrative Agent to any Taxes (other than with respect to
Excluded Taxes, Indemnified Taxes and Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) and Daily Eurocurrency Loans, or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurocurrency Loans or Daily
Eurocurrency Loans, or of issuing or participating in Facility LCs, or reduces
any amount receivable by any Lender or any applicable Lending Installation or
any LC Issuer in connection with its Eurocurrency Loans, or Daily Eurocurrency
Loans, Facility LCs or participations therein, or requires any Lender or any
applicable Lending Installation or any LC Issuer to make any payment calculated
by reference to the amount of Eurocurrency Loans, or Daily Eurocurrency Loans,
Facility LCs or participations therein held or interest or Standby LC Fees
received by it, by an amount deemed material by such Lender or such LC Issuer as
the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
thirty (30) days after demand by such Person, the Borrower shall pay such Person
such additional amount or amounts as will compensate such Person for such
increased cost or reduction in amount received; provided that such Person’s
method of determining any amount payable to such Person under this paragraph
shall be substantially similar to the method used by such Person in implementing
similar provisions for similarly situated borrowers and extensions of credit.
Each such Person will promptly notify the Borrower of any event of which it has
knowledge, occurring after the Effective Date, which will entitle such Person to
compensation pursuant to this Section 3.1. If such Person fails to give such
notice within one hundred and eighty (180) days after it obtains knowledge of
such an event, such Person shall, with respect to compensation payable pursuant
to this Section 3.1, only be entitled to payment under this Section 3.1 for
costs incurred from and after the date one hundred and eighty (180) days prior
to the date that such Person does give such notice.
3.2.    Changes in Capital Adequacy and Liquidity Requirements Regulations.
(a)    If a Lender or a LC Issuer determines the amount of capital or liquidity
required or expected to be maintained by such Lender or such LC Issuer, any
Lending Installation of such Lender or such LC Issuer, or any corporation or
holding company controlling such Lender or such LC Issuer is increased as a
result of (i) a Change in Law or (ii) any change

44

--------------------------------------------------------------------------------




after the Effective Date in the Risk-Based Capital Guidelines, then, within
thirty (30) days of demand by such Lender or such LC Issuer, the Borrower shall
pay such Lender or such LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital or
liquidity that such Lender or such LC Issuer determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or such LC Issuer’s policies as to capital
adequacy and liquidity requirements), in each case that is attributable to such
Change in Law or change in the Risk-Based Capital Guidelines, as applicable.
(b)    If any Lender determines that any Change has made it unlawful for such
Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Advances, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue, or to convert any Advances to, Eurocurrency Advances shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Advances of such
Lender to Base Rate Advances (the interest rate on which Base Rate Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Advances to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Advances and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.3.    Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
the Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurocurrency Advances or Daily Eurocurrency Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency

45

--------------------------------------------------------------------------------




Loans and require any affected Eurocurrency Advances or Daily Eurocurrency Loans
to be repaid or converted to Base Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 3.4.
3.4.    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date that is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders or as a result of Section 2.23, (c) a Eurocurrency
Loan is converted other than on the last day of the Interest Period applicable
thereto, (d) the Borrower fails to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(other than as a result of Section 2.23), or (e) any Eurocurrency Loan is
assigned other than on the last day of the Interest Period applicable thereto as
a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as determined by such Lender) incurred as a result of such
prepayment. The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that Interest Differential shall not be discounted to its present value.
3.5.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, the applicable LC Issuer
or the Administrative Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall indemnify the applicable Lender, the applicable LC
Issuer or the Administrative Agent, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Lender, such LC Issuer or the Administrative Agent or required to be withheld or
deducted from a payment to such Lender, such LC Issuer or the Administrative
Agent and any

46

--------------------------------------------------------------------------------




reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or a LC
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or a LC Issuer, shall be conclusive
absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
thirty (30) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

47

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from

48

--------------------------------------------------------------------------------




time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make

49

--------------------------------------------------------------------------------




available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes each
LC Issuer.
(j)    For purposes of this Section 3.5, the term “applicable law” includes
FATCA.
3.6.    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loan (in the case of Swing Line Lender)
to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurocurrency Advances or Daily
Eurocurrency Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Daily Eurocurrency Loan shall be calculated as though each
Lender funded its Eurocurrency Loan and the Swing Line Lender funded its Daily
Eurocurrency Loans through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate or Daily Eurocurrency Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and

50

--------------------------------------------------------------------------------




warranties contained in Article V are (A) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects and (B) with respect to any representations or warranties that do not
contain a materiality qualifier, true and correct in all material respects as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders and in form and substance satisfactory to the Lenders.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.
(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit G.
(f)    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.
(g)    The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Facility shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Loans and except without respect to Existing
Letters of Credit, which shall be deemed Facility LCs hereunder).
(h)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(i)    There shall not have occurred a material adverse change (i) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, since January 1, 2011 or (ii) in the facts and
information regarding such entities as represented by such entities to date.
(j)    The Administrative Agent shall have received all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Borrower
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable that in the reasonable judgment of the Administrative Agent could
have such effect.

51

--------------------------------------------------------------------------------




(k)    No action, suit, investigation or proceeding is pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.
(l)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the Credit Extensions contemplated hereby, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants set forth in
Section 6.17, (ii) such information as the Administrative Agent may reasonably
request to confirm the tax, legal, and business assumptions made in such
pro forma financial statements, (iii) unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
July 2, 2011, and (iv) audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal years ended December 27, 2008, January 2,
2010 and January 1, 2011.
(m)    The Administrative Agent shall have received evidence satisfactory to it
of current insurance coverage for the Borrower.


4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are (i) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (ii) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and

52

--------------------------------------------------------------------------------




properly incorporated or formed, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted in such cases where the absence of such authority would cause a
Material Adverse Effect.
5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries,
or (b) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, that has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
5.4.    Financial Statements. The December 28, 2013 audited consolidated
financial statements of the Borrower and its Subsidiaries, and their unaudited
financial statements dated as of March 29, 2014 heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
5.5.    Material Adverse Change. Since December 28, 2013 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

53

--------------------------------------------------------------------------------




5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal Tax returns and all other Tax returns that are required to be filed by
them and have paid all Taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
Taxes, if any, (i) that, if left unpaid, could not reasonably be expected to
have a Material Adverse Effect and could not under applicable law result in a
Lien, or (ii) that are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No Tax liens have been filed and no claims are being asserted with
respect to any such Taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Responsible Officer, threatened against or affecting the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or that seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than (i) any liability incident to any litigation,
arbitration or proceeding that could not reasonably be expected to have a
Material Adverse Effect, and (ii) any guaranty by the Borrower of Indebtedness
of a Subsidiary of the Borrower, which Indebtedness is disclosed in the
financial statements referred to in Section 5.4, the Borrower has no material
Contingent Obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8(a) contains an accurate list of all
Subsidiaries of the Borrower as of the First Amendment Date, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Borrower or other
Subsidiaries. All of the issued and outstanding shares of capital stock or other
ownership interests of such Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable. Schedule 5.8(b) contains the list
of all Material Subsidiaries as of the First Amendment Effective Date. Schedule
5.8(d) contains the list of all Subsidiaries that are Guarantors as of the First
Amendment Effective Date.
5.9.    ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

54

--------------------------------------------------------------------------------




5.11.    Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
that are subject to any limitation on sale, pledge, or other restriction
hereunder.
5.12.    Material Agreements; Adverse Facts. Neither the Borrower nor any
Subsidiary is (a) a party to any agreement or instrument or subject to a charter
or other corporate restriction that could reasonably be expected to have a
Material Adverse Effect, (b) in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which it is a party that could reasonably be expected to have a
Material Adverse Effect or (c) in violation of any applicable statutes, rules,
regulations, orders or restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, which
default or violation could reasonably be expected to have a Material Adverse
Effect.
5.13.    Ownership of Properties. Except as set forth on Schedule 5.13, on the
First Amendment Effective Date, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.14, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries.
5.14.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
5.15.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of Borrower
or any of its Subsidiaries is subject to any liability under Environmental Laws
that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
5.16.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

55

--------------------------------------------------------------------------------




5.17.    Solvency. Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each Credit
Extension, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Credit Extensions, (i) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the Property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.
5.18.    Senior Notes. Each obligor in respect of the Senior Notes is a Loan
Party.
5.19.    Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    To the extent applicable to the Borrower or a Subsidiary, neither the
Borrower nor such Subsidiary nor, to the knowledge of any Responsible Officer of
the Borrower, any director, officer, employee, or Affiliate of the Borrower or
any such Subsidiary (i) is a Sanctioned Person, (ii) has assets in Sanctioned
Countries, (iii) derives any operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries, or (iv) is
engaged in any transaction with any Sanctioned Person or a Person located in a
Sanctioned Country. To the extent applicable to the Borrower or a Subsidiary, no
part of the proceeds of any Loan hereunder will be used directly or, to the
knowledge of any Responsible Officer, indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate in any material respect the PATRIOT Act, the Trading with
the Enemy Act (50 U.S.C. app. §§ 1-44, as amended), or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or successor statute thereto. The Borrower, its
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
any director, officer, employee, or Affiliate of the Borrower and each
Subsidiary, are in compliance in all material respects with the PATRIOT Act.
(c)    The Borrower and its Subsidiaries and, to the knowledge of the
Responsible Officers of the Borrower, each director, officer, employee and
Affiliate of the Borrower and each Subsidiary conduct their businesses in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

56

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:
(a)    Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
reasonably acceptable to the Lenders, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows.
(b)    Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated and,
with respect to WFB, consolidating, unaudited balance sheets as at the close of
each such period and consolidated profit and loss and reconciliation of surplus
statements (including sufficient detail for independent calculation of the
financial covenants set forth in Section 6.17) and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief financial officer stating that such financial
statements present fairly the financial condition of the Borrower and its
Subsidiaries and that the same have been prepared in accordance with GAAP
(except for the absence of footnotes and subject to year-end audit adjustments
as to interim statements).
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.
(d)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(e)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports that the Borrower or any
of its Subsidiaries files with the Securities and Exchange Commission.
(f)    Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

57

--------------------------------------------------------------------------------




(g)    Any financial statement required to be furnished pursuant to
Section 6.1(a) or Section 6.1(b) or Section 6.1(d), along with any reports or
proxy statements required to be furnished pursuant to Section 6.1(d) or any
registration statements or reports required to be furnished pursuant to
Section 6.1(e), shall be deemed to have been furnished on the date on which the
Lenders receive notice that the Borrower has filed such financial statement,
proxy statement, registration statement or report with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided
that the Borrower shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the Lenders).
Notwithstanding the foregoing, the Borrower shall deliver paper copies of any
such financial statement, proxy statement, registration statement or report to
the Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.
If any information that is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for lawful general corporate purposes,
including without limitation loans made by the Borrower to its Subsidiaries. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).
6.3.    Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within three days after a Responsible Officer
of the Borrower obtains knowledge thereof, of the occurrence of any of the
following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

58

--------------------------------------------------------------------------------




(e)    any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and
(f)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.4.    Conduct of Business. Except for any merger, consolidation, analogous
reorganization, liquidation, winding up, dissolution or disposition of assets as
allowed under the terms of this Agreement, the Borrower will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted on the
Effective Date and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted to the extent the failure
to maintain such authority would cause a Material Adverse Effect.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP and that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as are consistent
with sound business practice and as are customarily carried by companies engaged
in similar business and owning similar properties in localities where the
Borrower and its Subsidiaries operate.
6.7.    Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (a) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws and (b) perform in all material respects its obligations
under material agreements to which it is a party.
6.8.    Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

59

--------------------------------------------------------------------------------




6.9.    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in accordance with
GAAP. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate. So long as no Event of Default exists, the expenses of the
Administrative Agent or any Lender for such inspections shall be at the expense
of the Administrative Agent or any Lender, as the case may be. So long as no
Event of Default exists, the Administrative Agent or any Lender, as the case may
be, shall provide Borrower with ten (10) days’ prior written notice of any
inspection and perform such inspection during normal business hours.
6.10.    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
6.11.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), (a) except as
permitted in Section 6.12, (b) except where, as a result of a Subsidiary’s
transfer of assets as allowed under the terms of this Agreement there exists an
entity that does not pass the Material Subsidiary Test and, in Borrower’s sole
determination, has no further business purpose, such entity may be liquidated,
wound up or dissolved and (c) except that a Subsidiary may merge or consolidate
into the Borrower or into or with any Subsidiary (other than WFB).
6.12.    Disposition of Assets. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one transaction or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:
(a)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;
(b)    dispositions of accounts receivable in connection with (i) the collection
or compromise thereof, all in the ordinary course of business, or (ii) the sale
or transfer by WFB of its credit card receivables in a transaction to securitize
such receivables;
(c)    licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business and not interfering in any material respect with the
business of the Borrower and its Subsidiaries;

60

--------------------------------------------------------------------------------




(d)    sales of improved or unimproved parcels of real estate (i) in the
ordinary course of business (including, without limitation, sales of entire
developments) by Subsidiaries in the business of real estate development or (ii)
that are not required or anticipated to be required for the Borrower’s or any
Subsidiary’s business purposes;
(e)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(f)    sales or transfers by a Subsidiary to the Borrower or any other
Subsidiary (other than WFB);
(g)    other dispositions of property during the term of this Agreement, the net
book value of which in the aggregate does not exceed 8% of the Borrower’s
consolidated total assets as shown on its balance sheet for the immediately
prior fiscal year;
(h)    commercially reasonable securitizations of the assets of WFB;
(i)    the sale or other disposition of (i) Investments that do not constitute
Investments of the Borrower in any Subsidiary or of any Subsidiary in any other
Subsidiary, and (ii) economic development bonds;
(j)    the sale, merger, consolidation of WFB or all or substantially all of its
assets, provided that (i) the Borrower provides written notice to the
Administrative Agent not less than ten (10) days prior to the closing of any
such transaction, and (ii) at the time of and after giving effect to such
transaction no Default or Event of Default shall have occurred and be
continuing;
(k)    the sale, merger, consolidation, liquidation, winding up or dissolution
of any Subsidiary (other than WFB) that, after the Effective Date, does not pass
the Material Subsidiary Test, provided that (1) the Borrower provides to the
Administrative Agent written notice prior to or within ten (10) days after the
closing of any such transaction, (2) the sum of the book value of the assets
transferred in any such transactions in any consecutive 365 day period shall not
exceed 15% of the consolidated total assets of the Borrower and the Subsidiaries
as of the end of the most recently ended calendar month preceding any such
transaction (excluding the assets of the Excluded Subsidiaries), and (3) at the
time of, and after giving effect to, such transaction no Default or Event of
Default shall have occurred and be continuing; or
(l)    any other sale, assignment, lease, conveyance, transfer or other
disposition of property that, together with all other dispositions made pursuant
to Section 6.12, do not constitute more than 25% of the consolidated total
assets of the Borrower and the Subsidiaries, calculated on a book value basis.
6.13.    Investments. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), including the
acquisition, by purchase or otherwise, of all or substantially all the assets
comprising a division, facility or line of business or capital stock or

61

--------------------------------------------------------------------------------




other equity interests of any Person, or commitments therefor, or to create any
Subsidiary or to become or remain a partner in any partnership or joint venture,
except:
(a)    Cash Equivalent Investments.
(b)    The creation of, or Investments in, Subsidiaries (other than WFB).
(c)    Other Investments in existence on the First Amendment Effective Date and
described in Schedule 6.13.
(d)    Investments constituting Permitted Acquisitions.
(e)    Travel advances to management personnel and employees in the ordinary
course of business.
(f)    Loans made from time to time from the Borrower to a Subsidiary, or from a
Subsidiary to the Borrower, or between Subsidiaries (in each case, other than
WFB).
(g)    Loans or deposits by the Borrower or any Subsidiary to or in WFB,
provided that such loans or deposits do not exceed $100,000,000 in the aggregate
at any time that there are Revolving Outstandings.
(h)    Contributions of capital by the Borrower or any Subsidiary to WFB in an
amount not to exceed $100,000,000 in any fiscal year, or $300,000,000 in the
aggregate for period from the First Amendment Effective Date to the Facility
Termination Date (without giving effect to the Extended Termination Date).
(i)    Investments in real estate, infrastructure, construction or other
improvements (i) required in respect of a new store, distribution center or
offices (or refurbishment of any existing store, distribution center or offices)
to support Borrower’s or any Subsidiary’s business, or (ii) related to single or
multi-family residences acquired with the intent to improve access to shelter
for employees of the Borrower or any Subsidiary provided that the aggregate
amount of such Investments under this Section 6.13(i)(ii) does not exceed
$50,000,000 at any time outstanding.
(j)    Investments in tax increment financing notes, sales tax bonds, or similar
bond instruments where the proceeds of those instruments are used for the sole
purpose of (i) construction of or furnishings for a new store, distribution
center or other related facility to be used and owned or leased by the Borrower
or any Subsidiary, (ii) public infrastructure construction or improvements
required in respect of such new store or distribution center construction,
(iii) other improvements in a common development of which such new store or
distribution center is part, or (iv) legal, underwriting and other fees and
expenses incurred by the Borrower or any Subsidiary in connection with such
instruments.
(k)    Credit card loans by WFB to the extent and in the amount permitted by
WFB’s Articles of Association dated as of November 30, 2000 or retained interest
in securitization transactions involving credit card loans originated or
acquired by WFB.

62

--------------------------------------------------------------------------------




(l)    Investments in businesses located in common developments of which a new
store owned by the Borrower or any Subsidiary is part provided such Investments
are in the form of contributions by the Borrower or such Subsidiary of
unimproved parcels of real estate (or improvements to such real estate paid for
with tax increment financing notes or sales tax bonds) that are part of such
common development but that are not required or anticipated to be required for
such new store.
(m)    Investments not to exceed the aggregate sum of the net cash proceeds from
the sale or other disposition of Investments that do not constitute Investments
in the Borrower or any Subsidiary.
(n)    Investments constituting Rate Management Transactions.
(o)    Other Investments (other than an Investment by the Borrower or any
Subsidiary with respect to WFB), provided that the aggregate amount of such
other Investments does not exceed $100,000,000 at any time outstanding.
6.14.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business that
secure payment of obligations not due or not more than 60 days past due or that
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(d)    Landlord Liens under leases on the premises rented, utility easements,
building restrictions and such other encumbrances or charges or title defects
against real property as are of a nature generally existing with respect to
properties of a similar character and that do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Borrower or its Subsidiaries.
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
or a Subsidiary in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution.

63

--------------------------------------------------------------------------------




(f)    Liens existing on the First Amendment Effective Date and described in
Schedule 6.14 and any renewals or extensions thereof (provided that the amount
secured thereby is not increased).
(g)    Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.
(h)    Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, trade contracts (such as standby or commercial letters
of credit, whether from LC Issuer or others), leases, indemnity, performance or
other similar bonds of a like nature incurred in the ordinary course of
business.
(i)    Liens securing purchase money Indebtedness of the Borrowers and the
Subsidiaries in an aggregate amount not to exceed $50,000,000 on any date of
determination.
(j)    Encumbrances in the nature of financing statements filed by the owner of
equipment subject to an Operating Lease.
(k)    The interest of any lessor under any Capitalized Lease entered into after
the Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.
(l)    Liens securing floor plan financing for boats and all-terrain vehicles in
an aggregate amount not to exceed $100,000,000 at any time.
(m)    Earnest money deposits made in connection with a transaction permitted by
this Agreement as an Investment or Permitted Acquisition.
(n)    Any encumbrance or restriction (including put and call arrangements) with
respect to equity interests of any joint venture or similar arrangement pursuant
to any joint venture or similar arrangement as allowed under this Agreement.
(o)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection.
(p)    Other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in this clause (p) at any time does not
exceed $50,000,000 at any time outstanding.
6.15.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except (a) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction and (b) as otherwise permitted by this Agreement.

64

--------------------------------------------------------------------------------




6.16.    Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (a) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary, (b) the Borrower may declare and pay dividends on its
capital stock provided that no Default or Event of Default shall exist before or
after giving effect to such dividends or be created as a result thereof and
provided further that the aggregate amount of Restricted Payments permitted by
clauses (b) and (c) of this Section for any fiscal year of the Borrower does not
exceed 75% of Consolidated EBITDA for the previous fiscal year of the Borrower,
and (c) the Borrower may repurchase, redeem, retire, acquire, cancel or
terminate any of its equity interests or the equity interests of any Subsidiary
provided that no Default or Event of Default shall exist before or after giving
effect to such repurchase, redemption, retirement, acquisition, cancellation or
termination or be created as a result thereof, and provided further that the
aggregate amount of Restricted Payments permitted by clauses (b) and (c) of this
Section for any fiscal year of the Borrower does not exceed 75% of Consolidated
EBITDA for the previous fiscal year of the Borrower.
6.17.    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. The Borrower will not permit Fixed Charge
Coverage Ratio, determined as of the end of each of its fiscal quarters for the
then most-recently ended four fiscal quarters, to be less than 2.00 to 1.0.
(b)    Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 3.00
to 1.0.
(c)    Minimum Net Worth. The Borrower will, as of the end of each of its fiscal
quarters, maintain Consolidated Net Worth of not less than the sum of
(i) $1,096,000,000 plus (ii) fifty percent (50%) of Consolidated Net Income
earned in each fiscal quarter if positive beginning with the quarter ending June
30, 2014 plus (iii) 100% of the net cash proceeds resulting from the issuance of
capital stock of the Borrower after the First Amendment Effective Date,
excluding the impact of gains or losses resulting from fluctuations in currency
exchange rates.
6.18.    Guarantors. If the Borrower or any Subsidiary organizes a new
Subsidiary that passes the Material Subsidiary Test, if any Subsidiary
subsequently passes the Material Subsidiary Test, or if any Subsidiary that is
not a Guarantor becomes an obligor in respect of the Senior Notes, the Borrower
will, within thirty (30) days after the date on which such Subsidiary passed the
Material Subsidiary Test or contemporaneously with becoming an obligor in
respect of the Senior Notes, as applicable, cause such Subsidiary to execute, by
joinder, the Guaranty; provided, that if such Subsidiary is a Foreign Subsidiary
subject to a Deemed Dividend Problem, the Borrower may in lieu of causing such
Subsidiary to execute the Guaranty, (a) execute (or cause the Subsidiary that is
the holder of the equity interests in such Foreign Subsidiary to execute) a
pledge agreement in form and substance satisfactory to the Administrative Agent,
together with such supporting documentation (including authorizing resolutions
and opinions of counsel) as the Administrative Agent may request in order to
create a perfected, first priority security interest in the maximum percentage
of equity interests in such Foreign Subsidiary allowed without causing a Deemed
Dividend Problem, and (b) to the extent deemed necessary by the Required
Lenders, enter into an intercreditor agreement with the Senior Noteholders and
the

65

--------------------------------------------------------------------------------




Lenders, in form and substance satisfactory to Administrative Agent and the
Lenders, with respect to the pledged equity interests. Additionally, after the
Effective Date, any Guarantor that does not pass the Material Subsidiary Test
and is not an obligor in respect of the Senior Notes may be released from the
Guaranty by the Borrower providing thirty (30) days’ written notice to the
Administrative Agent, which written notice shall request such Guarantor’s
removal, certify that such Guarantor does not pass the Material Subsidiary Test
and is not an obligor in respect of the Senior Notes and include calculations
and other supporting information sufficient, in the Administrative Agent’s
reasonable determination, to establish that such Guarantor does not pass the
Material Subsidiary Test and is not an obligor in respect of the Senior Notes.
The Guarantor subject of such notice shall automatically be deemed removed from
the Guaranty thirty (30) days after the Administrative Agent’s receipt of such
written notice unless the Administrative Agent provides written notice to the
Borrower within such 30-day period stating that it disagreed with the Borrower’s
calculations or requesting additional documentation necessary to substantiate
such calculations or certifications. Similarly, in the event that any Foreign
Subsidiary, the equity interests of which have been pledged pursuant to a pledge
agreement executed in accordance with the terms of this Section 6.18,
subsequently fails the Material Subsidiary Test and is not an obligor in respect
of the Senior Notes, such Foreign Subsidiary may be released from the applicable
pledge agreement by the Borrower providing thirty (30) days’ written notice to
the Administrative Agent, which written notice shall request such Foreign
Subsidiary’s release, certify that such Foreign Subsidiary does not pass the
Material Subsidiary Test and is not an obligor in respect of the Senior Notes
and include calculations and other supporting information sufficient, in the
Administrative Agent’s reasonable determination, to establish that such Foreign
Subsidiary does not pass the Material Subsidiary Test and is not an obligor in
respect of the Senior Notes. The Foreign Subsidiary subject of such notice shall
automatically be deemed released from the pledge agreement thirty (30) days
after the Administrative Agent’s receipt of such written notice unless the
Administrative Agent provides written notice to the Borrower within such 30-day
period stating that it disagreed with the Borrower’s calculations or requesting
additional documentation necessary to substantiate such calculations or
certifications. Upon any release of a Foreign Subsidiary from a pledge
agreement, the Administrative Agent shall return any pledged equity interests to
the Borrower (or the Subsidiary that is the holder of the equity interests in
such Foreign Subsidiary) to the extent such equity interests were held by the
Administrative Agent and also release any liens filed against such equity
interests.
6.19.    Sale and Lease Back Transactions. Neither Borrower nor any Material
Subsidiary shall, or shall permit any of their respective Subsidiaries, to enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, and thereafter lease such property for the same
or substantially similar purpose or purposes as the property sold or
transferred, except during any fiscal year of the Borrower or any Material
Subsidiary with respect to property having an aggregate value not in excess of
eight percent (8%) of the consolidated total assets of the Borrower as shown on
the most recent balance sheet provided pursuant to Section 6.1(a).
6.20.    Subordinated Debt. The Borrower will not, nor will permit any
Subsidiary to, (a) make any scheduled payment of the principal of or interest on
any Subordinated Debt which would be prohibited by the terms of such
Subordinated Debt and any related subordination agreement; (b) directly or
indirectly make any prepayment on or purchase, redeem or defease any
Subordinated Debt or offer to do so (whether such prepayment purchase or
redemption, or

66

--------------------------------------------------------------------------------




offer with respect thereto, is voluntary or mandatory); (c) amend or cancel the
subordination provisions applicable to any Subordinated Debt; (d) take or omit
to take any action if as a result of such action or omission the subordination
of such Subordinated Debt, or any part thereof, to the Obligations might be
terminated, impaired or adversely affected; or (e) omit to give the
Administrative Agent prompt notice of any notice received from any holder of
Subordinated Debt, or any trustee therefor, or of any default under any
agreement or instrument related to any Subordinated Debt by reason whereof such
Subordinated Debt might become or be declared to be due or payable.
6.21.    Sanctions; PATRIOT ACT Compliance; Anti-Corruption Laws.
(a)    The Borrower shall, and shall cause each Subsidiary to, (i) to the extent
applicable to the Borrower or such Subsidiary, refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States Government (including without limitation, OFAC),
the European Union or Her Majesty’s Treasury, and (ii) provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.
(b)    To the extent applicable to the Borrower or any Subsidiary, the Borrower
shall not, and shall not permit such Subsidiary to (i) be a Sanctioned Person,
(ii) have assets in Sanctioned Countries, (iii) derive any operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Countries
or (iv) be engaged in any transaction with any Sanctioned Person or a Person
located in a Sanctioned Country. To the extent applicable to the Borrower or any
Subsidiary, the Borrower shall not and shall not permit such Subsidiary to, use
any part of the proceeds of any Loan hereunder directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.
(c)    The Borrower shall not, and shall not permit any Subsidiary to, use the
proceeds of the Loans in a manner that violates the PATRIOT Act, the Trading
with the Enemy Act (50 U.S.C. app. §§ 1-44, as amended), or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or successor statute thereto. The Borrower shall be, and
shall cause its Subsidiaries to be, in compliance in all material respects with
the PATRIOT Act.
(d)    The Borrower shall, and shall cause its Subsidiaries to, conduct their
businesses in compliance in all material respects with applicable
anti-corruption laws and to institute and maintain policies and procedures
designed to promote and achieve compliance with such laws.
ARTICLE VII
DEFAULTS

67

--------------------------------------------------------------------------------




The occurrence of any one or more of the following events shall constitute an
Event of Default:
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or written information delivered in connection with this Agreement
or any other Loan Document shall (i) if subject to materiality qualifications,
be false in any respect on the date as of which made or confirmed or (ii) if not
subject to materiality qualifications, be materially false on the date as of
which made or confirmed.
7.2.    Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one Business Day after the same becomes due, or (iii) interest
upon any Loan or of any Commitment Fee, Standby LC Fee or other obligations
under any of the Loan Documents within five days after the same becomes due.
7.3.    The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19,
6.20 or 6.21.
7.4.    The breach by the Borrower (other than a breach that constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement that is not remedied within 30 days after the
Borrower becomes aware of any such breach.
7.5.    Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
7.6.    The Borrower or any Subsidiary with assets of more than $50,000,000 (as
shown on the Borrower’s most recent financial statement delivered pursuant to
Section 6.1) shall (i) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating

68

--------------------------------------------------------------------------------




to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
7.7.    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary with assets of more than
$50,000,000 (as shown on the Borrower’s most recent financial statement
delivered pursuant to Section 6.1) or any Substantial Portion of its Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Borrower or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of
60 consecutive days.
7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries that, when taken together with all
other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any of its Subsidiaries shall fail within 60 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $50,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate (excluding any amounts
covered by insurance), or (ii) nonmonetary judgments or orders that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.
7.10.    (a) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $50,000,000 pursuant to Section 430(k) of the
Code or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect.
7.11.    Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto, and such nonpayment or breach shall continue after the applicable grace
period, if any, specified in the documents related to such Rate Management
Transaction.
7.12.    Any Change in Control shall occur.
7.13.    The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other

69

--------------------------------------------------------------------------------




than this Agreement), which default or breach continues beyond any period of
grace therein provided.
7.14.    Any Loan Document shall fail to remain in full force or effect, or any
Collateral Document shall for any reason fail to create a valid and perfected
first priority interest in the collateral purported to be covered thereby
(except as permitted by the terms thereof), or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Guaranty or
Collateral Document, or any Guarantor or Pledgor shall fail to comply with any
of the terms or provisions of any Guaranty or Collateral Document to which it is
a party, or any Guarantor or Pledgor shall deny that it has any further
liability under any Guaranty or Collateral Document to which it is a party, or
shall give notice to such effect; provided, however, in the event that a
Guarantor merges into, consolidates, liquidates, winds up or dissolves itself as
allowed under the terms of this Agreement, such Guarantor shall be deemed
released under the terms of its Guaranty and shall not be in default under the
terms of this Section 7.14.
ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration; Remedies.
(a)    If any Event of Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time that is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations to be due
and payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative

70

--------------------------------------------------------------------------------




Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents, as provided in Section 8.2.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
(e)    If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
(f)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:
(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
(b)    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, Standby LC Fees and Commitment Fees) payable to the Lenders
and the LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the respective LC Issuers as required by Section 9.6 and
amounts payable under Article III);
(c)    Third, to payment of accrued and unpaid Standby LC Fees, Commitment Fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the LC Issuers in proportion to the respective amounts described in
this Section 8.2(c) payable to them;

71

--------------------------------------------------------------------------------




(d)    Fourth, to payment of all Obligations (including, in the case of LC
Obligations, the funding of the Facility LC Collateral Account, if applicable),
ratably among the Lenders; and
(e)    Last, the balance, if any, to the Borrower or as otherwise required by
Law;
Provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth in this section.


8.3.    Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the Facility Termination Date, postpone any regularly scheduled payment of
principal of any Loan or forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto, increase the amount of the Commitment of any Lender
hereunder or amend Section 8.2, Section 11.2 or any other provision relating to
the sharing of payments between Lenders;
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders;
(c)    without the consent of all of the Lenders, amend the definition of
Defaulting Lender;
(d)    without the consent of all of the Lenders, amend Section 6.4 to permit
the Borrower to carry on and conduct its business in a substantially different
manner or in a substantially different field of enterprise as such business is
conducted on the Closing Date;
(e)    without the consent of all of the Lenders, amend Section 12.3 to add any
consents, restrictions or limitations on the right of a Lender to assign its
Loans or Commitments;
(f)    without the consent of all of the Lenders, amend this Section; or
(g)    without the consent of all of the Lenders, except as otherwise permitted
under Sections 6.11, 6.12 and 6.18, release any Guarantor or any Foreign
Subsidiary, as applicable, of any Loans or collateral secured by the Collateral
Documents.

72

--------------------------------------------------------------------------------




No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be affective without the written consent of the Swing Line Lender.
The Administrative Agent may (i) waive payment of the fee required under
Section 12.3(c) and (ii) implement any flex provisions contained in the fee
letter described in Section 10.13 or any commitment letter delivered in
connection with the transaction that is the subject of this Agreement (the
“Flex-Pricing Provisions”) without obtaining the consent of any other party to
this Agreement so long as, in the case of any implementation of any flex
provisions, the Administrative Agent’s actions would not require consent of all
of the Lenders pursuant to the foregoing provisions of this Section.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
8.4.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

73

--------------------------------------------------------------------------------




9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 and any Flex-Pricing Provisions, all of which shall
survive and remain in full force and effect during the term of this Agreement.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
9.6.    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent and the Arranger
upon demand for all reasonable and documented out-of-pocket expenses paid or
incurred by the Administrative Agent or the Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger
and/or the allocated coasts of in-house counsel incurred from time to time, in
connection with the due diligence, preparation, administration, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via DebtX and any other internet service selected by the Administrative Agent),
review, amendment, modification and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuers and the Lenders for any out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the Arranger, the
LC Issuers and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, any LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time U.S. Bank may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by U.S. Bank from information furnished to it by or on
behalf of the Borrower, after U.S. Bank has exercised its rights of inspection
pursuant to this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Lender, their
respective affiliates, and

74

--------------------------------------------------------------------------------




each of their directors, officers and employees, agents and advisors against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor (including reasonable fees, charges and disbursements of outside
counsel) whether or not the Administrative Agent, the Arranger, any LC Issuer,
any Lender or any affiliate is a party thereto and whether or not brought by a
third party or by the Borrower) that any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification, including, without limitation,
reasonable attorneys’ fees and settlement costs. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, except
that any calculation or determination that is to be made on a consolidated basis
shall be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, that are unconsolidated on the Borrower’s audited
financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Codification Subtopic 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of monthly, quarterly
and annual financial statements required hereunder.

75

--------------------------------------------------------------------------------




9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender nor any of
their respective affiliates or any of their directors, officers and employees or
agents and advisors shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby. It is agreed that the Arranger shall, in its capacity as
such, have no duties or responsibilities under the Agreement or any other Loan
Document. Each Lender acknowledges that it has not relied and will not rely on
the Arranger in deciding to enter into the Agreement or any other Loan Document
or in taking or not taking any action.
9.11.    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information that it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (a) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates who have a need to know, (b) to legal counsel,
accountants, and other professional advisors to the Administrative Agent or such
Lender or to a Transferee, (c) to regulatory officials, (d) to any Person as
requested pursuant to or as required by law, regulation, or legal process,
(e) to any Person in connection with any legal proceeding to which it is a
party, (f) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (g) permitted by Article XII, (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Advances hereunder, (i) with the consent of the Borrower, and (j) to the
extent information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower; provided, however, that in the case of
clauses (a), (b), (f) and (g), such Person shall be advised that it is bound by
these confidentiality provisions. Without limiting Section 9.4, the Borrower
agrees that the terms of this Section 9.11 shall set forth the entire

76

--------------------------------------------------------------------------------




agreement between the Borrower and the Administrative Agent and each Lender with
respect to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.
9.12.    [Reserved].
9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14.    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.
ARTICLE X
THE ADMINISTRATIVE AGENT
10.1.    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Minnesota Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms

77

--------------------------------------------------------------------------------




of each thereof, together with such powers as are reasonably incidental thereto.
The Administrative Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any Guarantor of any of the Obligations or of any of the
Borrower’s or any such Guarantor’s respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

78

--------------------------------------------------------------------------------






10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
10.9.    Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

79

--------------------------------------------------------------------------------




10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
10.11.    Lender Credit Decision; Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous

80

--------------------------------------------------------------------------------




sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates that is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
10.13.    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated as of June 18, 2014, or as
otherwise agreed from time to time.
10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15.    Collateral. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf
(a) the Collateral Documents and all related financing statements and any other
financing statements, agreements, documents or instruments as shall be necessary
or appropriate to effect the purposes of the Collateral Documents, and (b) any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of collateral that shall be permitted by the terms hereof or
of any other Loan Document or that shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.2, all of the
Lenders) in writing.
10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees

81

--------------------------------------------------------------------------------




that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”). In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Event of Default occurs, Borrower authorizes each Lender to offset and apply all
such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts that might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts that
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
or other protection ratably in proportion to their respective Pro Rata Shares of
the Aggregate Outstanding Credit Exposure. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.

82

--------------------------------------------------------------------------------






ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender or
(y) in the case of a Lender that is a Fund, any pledge or assignment of all or
any portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person that made any Loan or that holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person that made any Loan
or that holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
12.2.    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

83

--------------------------------------------------------------------------------




(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest that
would require consent of all of the Lenders pursuant to the terms of
Section 8.3.
(c)    Benefit of Certain Provisions. The Lenders agree to share with each
Participant any amount received pursuant to the exercise of its right of setoff,
such amounts to be shared in accordance with Section 11.2 as if each Participant
were a Lender. The Borrower further agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that (i) a Participant shall not be entitled
to receive any greater payment under Section 3.1 or 3.2 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) a Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in any Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such Outstanding Credit Exposure,
any Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
12.3.    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit B or in such

84

--------------------------------------------------------------------------------




other form reasonably acceptable to the Administrative Agent as may be agreed to
by the parties thereto. Each such assignment with respect to a Purchaser that is
not a Lender or an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
Outstanding Credit Exposure (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.
(b)    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. The consent of the LC Issuers shall be required
prior to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment. Any consent required under
this Section 12.3(b) shall not be unreasonably withheld or delayed.
(c)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3(a) and
12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents that survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so

85

--------------------------------------------------------------------------------




that new Notes or, as appropriate, replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender, and participations of each Lender in Facility LCs, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or, with respect to a Lender’s entry, such Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(e)    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
12.4.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).
ARTICLE XIII
NOTICES
13.1.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
or mailed by certified or registered mail as follows:
(i)    if to the Borrower, to it at One Cabela Drive, Sidney, NE 69160,
Attention: Ralph W. Castner, Executive Vice President and Chief Financial
Officer with a copy to K&L Gates LLP, 70 West Madison Street, Suite 3100,
Chicago, Illinois 60564, Attention: Donald E. Bingham;

86

--------------------------------------------------------------------------------




(ii)    if to the Administrative Agent, to it at U.S. Bank Capital Markets, Mail
Location: MK-WI-J35M, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202,
Attention: Stephen E. Carlton;
(iii)    if to a LC Issuer, to it at its address set forth in its Administrative
Questionnaire;
(iv)    if to a Lender, to it at its address set forth in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address for
notices and other communications hereunder by notice to the other parties hereto
given in the manner set forth in this Section 13.1.
ARTICLE XIV
COUNTERPARTS; EFFECTIVENESS; ELECTRONIC EXECUTION; UETA
14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an

87

--------------------------------------------------------------------------------




original, but all of which when taken together shall constitute a single
contract. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent, and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
14.3.    Uniform Electronic Transactions Act. Borrower hereby acknowledges the
receipt of a copy of the Agreement and all other Loan Documents. The
Administrative Agent may, on behalf of the Borrower create a microfilm or
optical disk or other electronic image of the Agreement and any or all of the
Loan Documents. The Administrative Agent may store the electronic image of such
Agreement and Loan Documents in its electronic form and then destroy the paper
original as part of the Administrative Agent’s normal business practices, with
the electronic image deemed to be an original. The Administrative Agent is
authorized, when appropriate, to convert any instrument into a “transferable
record” under the Uniform Electronic Transactions Act (“UETA”), with the image
of such instrument in the Administrative Agent’s possession constituting an
“authoritative copy” under UETA.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
15.2.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN NEW YORK, NEW YORK. IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY

88

--------------------------------------------------------------------------------




WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
15.3.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, ANY LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]



89

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
 
 
CABELA’S INCORPORATED
 
 
 
 
 
By:
 
 
Name: Ralph W. Castner
Title: Executive Vice President and Chief
Financial Officer
 
 




S-1
Credit Agreement

--------------------------------------------------------------------------------






 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as a LC Issuer and as Administrative Agent
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-2
Credit Agreement

--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, N.A.,
 
as a Lender and as a LC Issuer
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-3
Credit Agreement

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-4
Credit Agreement

--------------------------------------------------------------------------------






 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-5
Credit Agreement

--------------------------------------------------------------------------------






 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
By:
 
 
Name: Gordon MacArthur
 
Title:
Authorized Signatory
 
 




S-6
Credit Agreement

--------------------------------------------------------------------------------






 
 
BANK OF THE WEST,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-7
Credit Agreement

--------------------------------------------------------------------------------






 
 
COMERICA BANK,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 




S-8
Credit Agreement

--------------------------------------------------------------------------------






 
 
SOVEREIGN BANK,
 
as a Lender
 
 
 
By:
 
 
Name: ________________________________
 
Title:
_______________________________
 
 






S-9
Credit Agreement

--------------------------------------------------------------------------------




PRICING SCHEDULE
Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurocurrency Rate
1.125%
1.250%
1.375%
1.500%
1.750%
Base Rate
0.00%
0.00%
0.00%
0.00%
0.25%
 
 
 
 
 
 
Applicable Fee Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Commitment Fee
0.150%
0.175%
0.200%
0.225%
0.250%
 
 
 
 
 
 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 2.50 to 1.00.
“Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.
Initially, the Applicable Margin and the Applicable Fee Rate shall be determined
based on Level II Status. Thereafter, the Applicable Margin and Applicable Fee
Rate shall be determined in accordance with the foregoing table based on the
Borrower’s Status as reflected in the then most recent Financials. Adjustments,
if any, to the Applicable Margin or Applicable Fee Rate shall be effective from
and after the first day of the first fiscal month immediately




--------------------------------------------------------------------------------




following the date on which the delivery of such Financials is required until
the first day of the first fiscal month immediately following the next such date
on which delivery of such Financials of the Borrower and its Subsidiaries is so
required. If the Borrower fails to deliver the Financials to the Administrative
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until such Financials are so
delivered.
Notwithstanding the foregoing, if, as a result of any restatement of or other
adjustment to the Borrower’s Financials or for any other reason, the Borrower,
any Lender or the Administrative Agent determines that (i) the Leverage Ratio as
of any applicable date was inaccurate and (ii) an accurate calculation of the
Leverage Ratio would have resulted in a higher Applicable Margin or Applicable
Fee Rate for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the LC Issuer, as the case may be, promptly upon demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the LC Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the LC Issuer, as the case may be, under 2.19(d), 2.19(f) or 2.10 or under
Article VII. The Borrower’s obligations under this paragraph shall survive the
termination of the Loans and the repayment of all other Obligations hereunder.



2    Pricing Schedule

--------------------------------------------------------------------------------




SCHEDULE 1
Commitments
Lender
Pro-Rata %
Commitment
U.S. Bank National Association
19.354838710%
$
150,000,000.00


Wells Fargo Bank, N.A.
16.129032260%
$
125,000,000.00


Bank of America, N.A.
16.129032260%
$
125,000,000.00


Royal Bank of Canada
16.129032260%
$
125,000,000.00


Santander Bank, N.A.
16.129032260%
$
125,000,000.00


Barclays Bank PLC
9.032258064%
$
70,000,000.00


Bank of the West
3.870967741%
$
30,000,000.00


BMO Harris Bank N.A.
3.225806451%
$
25,000,000.00


Total
 
100.00%
$
775,000,000.00






Sched. 1

--------------------------------------------------------------------------------




SCHEDULE 1(a)
Existing Letters of Credit
Standby Letters of Credit


L/C Number
Origination Date
Expiry Date
Global Letters of Credit Balance
SLCMMSP02123
07/24/02
06/30/12


$250,000.00


SLCMMSP03228
07/07/04
05/31/12


$4,500,341.00


SLCMMSP04544
01/02/07
12/27/11


$100,000.00


SLCMMSP06185
12/23/10
05/30/12


$152,633.70


SLCMMSP06255
03/23/11
02/24/12


$2,200.00


SLCMMSP06256
03/23/11
02/24/12


$40,800.00


 
 
Total


$5,045,974.70








Sched. 1(a)-1

--------------------------------------------------------------------------------




Commercial Letters of Credit


APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666390H
20111007
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666391H
20111007
USD
20120125
CABELA’S HONG KONG, LIMITED
IC0666392H
20111007
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666393H
20111010
USD
20120126
CABELA’S HONG KONG, LIMITED
IC0666394H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666395H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666396H
20111011
USD
20120127
CABELA’S HONG KONG, LIMITED
IC0666397H
20111012
USD
20120130
CABELA’S HONG KONG, LIMITED
IC0666398H
20111012
USD
20120130
CABELA’S HONG KONG, LIMITED
IC0666399H
20111013
USD
20120424
CABELA’S HONG KONG, LIMITED
IC0666400H
20111017
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666401H
20111018
USD
20120205
CABELA’S HONG KONG, LIMITED
IC0666402H
20111018
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666403H
20111019
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666404H
20111019
USD
20120206
CABELA’S HONG KONG, LIMITED
IC0666405H
20111020
USD
20120207
CABELA’S HONG KONG, LIMITED
IC0666406H
20111020
USD
20120102
CABELA’S HONG KONG, LIMITED
IC0666407H
20111021
USD
20111214
CABELA’S HONG KONG, LIMITED
IC0666408H
20111021
USD
20120208
CABELA’S HONG KONG, LIMITED
IC0666409H
20111025
USD
20120208
CABELA’S HONG KONG, LIMITED
IC0666410H
20111025
USD
20120210
CABELA’S HONG KONG, LIMITED
IC0666411H
20111025
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666412H
20111026
USD
20120104
CABELA’S HONG KONG, LIMITED
IC0666413H
20111026
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666414H
20111026
USD
20120202
CABELA’S HONG KONG, LIMITED
IC0666415H
20111027
USD
20120214
CABELA’S HONG KONG, LIMITED
IC0666416H
20111027
USD
20120214
CABELA’S HONG KONG, LIMITED
IC0666417H
20111028
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666194H
20110512
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666195H
20110512
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666196H
20110512
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666215H
20110524
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666265H
20110622
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666271H
20110628
USD
20111211
CABELA’S HONG KONG, LIMITED
IC0666273H
20110628
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666277H
20110630
USD
20120417
CABELA’S HONG KONG, LIMITED
IC0666278H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666279H
20110706
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666280H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666281H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666282H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666283H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666284H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666285H
20110706
USD
20111020
CABELA’S HONG KONG, LIMITED
IC0666286H
20110706
USD
20111021


Sched. 1(a)-2

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666287H
20110706
USD
20111022
CABELA’S HONG KONG, LIMITED
IC0666288H
20110706
USD
20111022
CABELA’S HONG KONG, LIMITED
IC0666289H
20110706
USD
20111021
CABELA’S HONG KONG, LIMITED
IC0666290H
20110707
USD
20111025
CABELA’S HONG KONG, LIMITED
IC0666291H
20110707
USD
20111025
CABELA’S HONG KONG, LIMITED
IC0666292H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666293H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666294H
20110711
USD
20111027
CABELA’S HONG KONG, LIMITED
IC0666295H
20110712
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666296H
20110712
USD
20111107
CABELA’S HONG KONG, LIMITED
IC0666297H
20110712
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666298H
20110713
USD
20111031
CABELA’S HONG KONG, LIMITED
IC0666300H
20110714
USD
20111101
CABELA’S HONG KONG, LIMITED
IC0666302H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666303H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666304H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666305H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666306H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666307H
20110719
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666308H
20110721
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666309H
20110721
USD
20111108
CABELA’S HONG KONG, LIMITED
IC0666310H
20110722
USD
20111028
CABELA’S HONG KONG, LIMITED
IC0666311H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666312H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666313H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666314H
20110727
USD
20111111
CABELA’S HONG KONG, LIMITED
IC0666316H
20110802
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666317H
20110802
USD
20111118
CABELA’S HONG KONG, LIMITED
IC0666319H
20110805
USD
20111104
CABELA’S HONG KONG, LIMITED
IC0666320H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666321H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666322H
20110809
USD
20111026
CABELA’S HONG KONG, LIMITED
IC0666323H
20110809
USD
20111116
CABELA’S HONG KONG, LIMITED
IC0666324H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666325H
20110809
USD
20111125
CABELA’S HONG KONG, LIMITED
IC0666327H
20110816
USD
20111202
CABELA’S HONG KONG, LIMITED
IC0666328H
20110822
USD
20111208
CABELA’S HONG KONG, LIMITED
IC0666329H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666330H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666331H
20110823
USD
20111209
CABELA’S HONG KONG, LIMITED
IC0666332H
20110824
USD
20111026
CABELA’S HONG KONG, LIMITED
IC0666333H
20110825
USD
20111213
CABELA’S HONG KONG, LIMITED
IC0666334H
20110826
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666335H
20110826
USD
20111214
CABELA’S HONG KONG, LIMITED
IC0666336H
20110829
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666337H
20110829
USD
20111123
CABELA’S HONG KONG, LIMITED
IC0666338H
20110829
USD
20111123


Sched. 1(a)-3

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666339H
20110829
USD
20111215
CABELA’S HONG KONG, LIMITED
IC0666340H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666341H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666342H
20110901
USD
20111220
CABELA’S HONG KONG, LIMITED
IC0666343H
20110902
USD
20111221
CABELA’S HONG KONG, LIMITED
IC0666345H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666346H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666347H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666348H
20110905
USD
20111222
CABELA’S HONG KONG, LIMITED
IC0666349H
20110905
USD
20120217
CABELA’S HONG KONG, LIMITED
IC0666350H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666351H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666352H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666353H
20110907
USD
20120131
CABELA’S HONG KONG, LIMITED
IC0666354H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666355H
20110907
USD
20111224
CABELA’S HONG KONG, LIMITED
IC0666356H
20110907
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666357H
20110908
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666358H
20110908
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666359H
20110909
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666360H
20110909
USD
20111228
CABELA’S HONG KONG, LIMITED
IC0666361H
20110912
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666362H
20110914
USD
20111230
CABELA’S HONG KONG, LIMITED
IC0666363H
20110914
USD
20111230
CABELA’S HONG KONG, LIMITED
IC0666364H
20110915
USD
20111227
CABELA’S HONG KONG, LIMITED
IC0666365H
20110915
USD
20120102
CABELA’S HONG KONG, LIMITED
IC0666366H
20110915
USD
20120327
CABELA’S HONG KONG, LIMITED
IC0666367H
20110915
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666368H
20110915
USD
20111223
CABELA’S HONG KONG, LIMITED
IC0666369H
20110919
USD
20120105
CABELA’S HONG KONG, LIMITED
IC0666370H
20110920
USD
20120106
CABELA’S HONG KONG, LIMITED
IC0666371H
20110921
USD
20111228
CABELA’S HONG KONG, LIMITED
IC0666372H
20110922
USD
20120110
CABELA’S HONG KONG, LIMITED
IC0666373H
20110922
USD
20120103
CABELA’S HONG KONG, LIMITED
IC0666374H
20110922
USD
20111216
CABELA’S HONG KONG, LIMITED
IC0666375H
20110927
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666376H
20110927
USD
20120113
CABELA’S HONG KONG, LIMITED
IC0666378H
20110930
USD
20120117
CABELA’S HONG KONG, LIMITED
IC0666379H
20111003
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666380H
20111003
USD
20120103
CABELA’S HONG KONG, LIMITED
IC0666381H
20111003
USD
20120118
CABELA’S HONG KONG, LIMITED
IC0666382H
20111004
USD
20120120
CABELA’S HONG KONG, LIMITED
IC0666383H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666384H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666385H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666386H
20111004
USD
20120121
CABELA’S HONG KONG, LIMITED
IC0666387H
20111004
USD
20120121


Sched. 1(a)-4

--------------------------------------------------------------------------------




APPLICANT
LC_NUM
DATE ISSUED
LC_CCY
EXPIRY
DATE
CABELA’S HONG KONG, LIMITED
IC0666388H
20111004
USD
20120120
CABELA’S HONG KONG, LIMITED
IC0666389H
20111006
USD
20120123
CABELA’S HONG KONG, LIMITED
IC666025H
20101221
USD
20111223
CABELA’S HONG KONG, LIMITED
IC666026H
20101221
USD
20111223






Sched. 1(a)-5

--------------------------------------------------------------------------------




SCHEDULE 5.8(a)
Corporate Structure / Subsidiaries
CABELA’S INCORPORATED
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela’s Wholesale, Inc.
Nebraska
100%
Cabela’s Retail Canada Inc.
Canada
100%
Cabela’s Ventures, Inc.
Nebraska
100%
Cabela’s Outdoor Adventures, Inc.
Nebraska
100%
Cabela’s Marketing and Brand Management, Inc.
Nebraska
100%
World’s Foremost Bank
Nebraska
100%
Cabela’s Hong Kong, Limited
Hong Kong
100%



CABELA’S WHOLESALE, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela’s Retail IL, Inc.
Illinois
100%
Cabela’s Retail LA, LLC
Nebraska
100%
Cabela’s Retail MO, LLC
Nebraska
100%



CABELA’S OUTDOOR ADVENTURES, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela’s Trophy Properties, LLC
Nebraska
100%







--------------------------------------------------------------------------------




WORLD’S FOREMOST BANK
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
WFB Funding Corporation
Nebraska
100%
WFB Funding, LLC
Nebraska
60%



CABELA’S VENTURES, INC.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Fort Sidney Land Development, LLC.
Nebraska
100%
The Ranch At Sidney, L.L.C.
Nebraska
100%



CABELA’S HONG KONG, LTD.
SUBSIDIARIES
Entity Name
Place of Organization
Percentage of Ownership
Cabela’s DE, LLC
Delaware
100%











--------------------------------------------------------------------------------




SCHEDULE 5.8(b)
Material Subsidiaries
Material Subsidiaries
Place of Organization
Cabela’s Wholesale, Inc.
Nebraska









--------------------------------------------------------------------------------




SCHEDULE 5.8(d)
Guarantors
Guarantors
Place of Organization
Cabela’s Marketing and Brand Management, Inc.
Nebraska
Cabela’s Outdoor Adventures, Inc.
Nebraska
Cabela’s Retail IL, Inc.
Illinois
Cabela’s Retail LA, LLC
Nebraska
Cabela’s Retail MO, LLC
Nebraska
Cabela’s Trophy Properties, LLC
Nebraska
Cabela’s Ventures, Inc.
Nebraska
Cabela’s Wholesale, Inc.
Nebraska









--------------------------------------------------------------------------------




SCHEDULE 5.13
Properties
None.






--------------------------------------------------------------------------------




SCHEDULE 6.13
Investments
 
 
 
 
Book Value at May 31, 2014
 
 
ECONOMIC DEVELOPMENT BONDS
 
 
 
 
 
 
 
 
 
Hamburg, PA tax exempt
$
4,982,243.99
 
 
Buda, TX tax exempt


$
12,400,000.00
 
 
Fort Worth, TX tax exempt


$
7,820,528.53
 
 


Lehi, UT tax exempt
 


$
2,998,220.44
 
 
Gonzales, LA taxable


$
17,000,000.00
 
 
Reno, NV - taxable
 


$
7,236,998.91
 
 
Reno, NV - tax exempt


$
5,151,287.70
 
 
Reno, NV - RDA STAR taxable


$
704,745.22
 
 
Hammond, IN taxable
 
$
10,242,431.39
 
 
Dundee, MI taxable
 


$
422,190.21
 
 
World’s Foremost Bank RDA TIF


$
684,659.95
 
 
 
 
 
 
 
 
 
Total
 
 
$
69,643,306.34
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






LAND HELD FOR SALE
 
 
 
 
 
 
 
 
 
 
Sidney, NE
 
$
7,825.21
 
 
Dundee, MI
 


$
137,308.72
 
 
Hamburg, PA
 


$
993,093.05
 
 
Buda, TX
 


$
1,018,415.95
 
 
Polk (Richfield), WI
 
$
1,797,606.54
 
 
Hammond, IN
 
$
3,291,566.34
 
 
Post Falls, ID
 
$
1,319,304.86
 
 
Wheat Ridge, CO
 
$
5,150,000.00
 
 
 
 
 
 
 
 
 
Total
 
 
$
13,794,871.49
 
 
 
 
 
 
 
 
 
OTHER
 
 
 
 
 
 
 
 
 
 
 
World’s Foremost Bank NIFA bonds
1,455,000.00
 
 
Trophy Properties note receivable
1,050,000.00
 
 
Traverse Mountain Commercial Investments, LLC, Lehi, UT note receivable
4,228,866.71
 
 
The Pointe, LLC, Post Falls, ID note receivable
$
3,683,990.93
 
 
 
 
 
 
 
 
 
Total
 
 
$
10,417,857.64
 
 







--------------------------------------------------------------------------------




SCHEDULE 6.14
Liens
See Attached.



Sched. 6.14-1

--------------------------------------------------------------------------------






DEBTOR: CABELA’S INCORPORATED
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Delaware, Department of State
UCC lien
20083712401
11/05/2008


20133915593
10/07/2013
Crown Credit Company
Collateral: Equipment lien -equipment referenced in that certain Master Lease
Agreement dated 05/11/2008 (see attached).
Amendment: Continuation.
Delaware, Department of State
UCC lien
20093309298
10/14/2009
Wells Fargo Bank, N.A.
Collateral: Equipment lien - various Exide Batteries described in statement.
Delaware, Department of State
UCC lien
20093314264
10/15/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 3 Enersys batters 12-100P-13.
Delaware, Department of State
UCC lien
20093371835
10/20/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 12 Ironclad Batteries 12E85-13/12E125-13/12E125-15.
Delaware, Department of State
UCC lien
20093371843
10/20/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien -11 Ironclad Chargers EQ3-10-1-YO/EQ3-6-1.
Delaware, Department of State
UCC lien
20093465017
10/28/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 8 BMI Technologies Impact Monitors G Force 2 GF2; 1
BMI Key Interface MVG00, Serial Number 2605.
Delaware, Department of State
UCC lien
20093505879
11/02/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 73 BMI Technologies G Force Impact Monitors.
Delaware, Department of State
UCC lien
20093673214
11/16/2009
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 BMI Key interface MVG00; Serial Number 5032; 10
BMI Monitors G Force 2 W GF2.
Delaware, Department of State
UCC lien
20101482045
04/28/2010
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 used 2005 Kalmar Forklift P60BX Serial Number
585023.
Delaware, Department of State
UCC lien
20101952021
06/04/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in Schedule No. 014 to the
Master Lease dated 11/16/2001.


Sched. 6.14-1

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20101952039
06/04/2010


20102524480
07/20/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in Schedule No. 013 to Master
Lease dated 11/16/2001 (see attached).
Amendment: Collateral added.
Delaware, Department of State
UCC lien
20102490583
07/19/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
20102505497
07/19/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
20102525776
07/21/2010
Larson Boats, LLC
Collateral: Equipment lien - Fish Eagle equipment (see attached).
Delaware, Department of State
UCC lien
201040211238
11/16/2010
Wells Fargo Bank, NA.
Collateral: Equipment lien - 5 Caterpillar Forklifts E5000.
Delaware, Department of State
UCC lien
20104586230
12/24/2010
U.S. Bancorp Equipment Finance, Inc.
Collateral: Equipment lien - equipment referenced in that certain Master Lease
Agreement dated November 16, 2001.
Delaware, Department of State
UCC lien
20110499353
02/10/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Caterpillar Lift Trust E5000.
Delaware, Department of State
UCC lien
20110742331
03/01/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - 20 Enersys Chargers EQ3-W10-1Y.
Delaware, Department of State
UCC lien
20110916364
03/11/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - various Exide Batteries.
Delaware, Department of State
UCC lien
20112983081
08/02/2011
Wells Fargo Bank, National Association, as Agent
Collateral: Equipment lien - pursuant to Master Lease Agreement No. 2011206
including specific assets of the Debtor.
Delaware, Department of State
UCC lien
20113677757
09/26/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien -3 Hawker Batteries 18-125F-15.
Delaware, Department of State
UCC lien
20113849034
10/06/2011
Caterpillar Financial Services Corporation
Collateral: Equipment lien - One JLG 260MRT Scissor Lift.
Delaware, Department of State
UCC lien
20114205715
11/01/2011
Wells Fargo Bank, NA.
Collateral: Equipment lien - various Enersys Batteries.


Sched. 6.14-2

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20122091868
05/31/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 New Crown SX3000-30 Walkie Straddle Stackers.
Delaware, Department of State
UCC lien
20122913152
07/30/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 4 Enersys EQ3-W10-1Y Chargers.
Delaware, Department of State
UCC lien
20123490317
09/10/2012
Banc of America Leasing & Capital, LLC
Collateral: Equipment lien - Isilon Products and equipment.
Delaware, Department of State
UCC lien
20124246221
11/02/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Genie Elevated Platforms GS3246/2032.
Delaware, Department of State
UCC lien
20124409282
11/15/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 41 Ironclad Batteries.
Delaware, Department of State
UCC lien
20124937191
12/18/2012
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Crown Stacker SX3000-30.
Delaware, Department of State
UCC lien
20130081407
01/07/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Used 2011 Crown RC5525-30 Stand Up
counterbalanced Rider and 1 Enersys Battery Workhog 18-E125-13.
Delaware, Department of State
UCC lien
20130085820
01/08/2013
Stearns Bank N.A.
Collateral: Equipment lien - 1 2012 Capacity TJ5000 Off-Highway Yard Truck VIN:
4LMBB2110CL023527.
Delaware, Department of State
UCC lien
20130329061
01/25/2013
DE Lage Landen Financial Services, Inc.
Collateral: Equipment lien - equipment referenced in Master Lease Agreement
Number 849.
Delaware, Department of State
UCC lien
20130377714
01/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2012 Crown SX3000-30 Stacker.
Delaware, Department of State
UCC lien
20130378985
01/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2012 Gene GS2632 Elevated Platform.
Delaware, Department of State
UCC lien
20131201228
03/28/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien -2 New 2013 Crown SP3520-30 Stockpickers; 2 New 2013
Enersys 12-E125-15 Workhog Batteries; 2 New 2013 Enersys ES3-12-850 Chargers
LB13426, LB134827.


Sched. 6.14-3

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20131341891
04/08/2013
Stearns Bank N.A.
Collateral: Equipment lien - One 2012 Capacity TJ5000 Off Hwy Yard Truck VIN:
4LMBB2112CL023500.
Delaware, Department of State
UCC lien
20131427005
04/15/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Geni GS3232 Elevated Platform.
Delaware, Department of State
UCC lien
20132574474
07/03/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - One Used 2012 Capacity TJ5000 Off Hwy Yard Truck
VIN: 4LMBB2114CL023501.
Delaware, Department of State
UCC lien
20132645548
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2013 Crown Forklifts/Batteries, 6 Chargers, 1
Tow Tractors.
Delaware, Department of State
UCC lien
20132645613
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown Forklifts; 2Crown Batteries, 3Enersys
Chargers, 2 InfoLink Module with software.
Delaware, Department of State
UCC lien
20132645761
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 5 Crown Stockpickers, 5 Enersys 12-E125-15
Batteries, 5 Enersys EQ3-W10-1C24-OC Chargers, 5 Infolink Modules with reader, 5
watering system.
Delaware, Department of State
UCC lien
20132650456
07/10/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 3 Crown RM6025-45 Reach Trucks, 3 Exide 18E-123-17
Batteries, 3 Exide EQ3-W15-1Y36OC Chargers, 3 Infolink Modules with Reader, 3
Battery Watering Systems, 3 Wireless Battery Monitors.
Delaware, Department of State
UCC lien
20133373371
08/28/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien -1 Crown SX3000-30 Walkie Straddle Stacker.
Delaware, Department of State
UCC lien
20133388411
08/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown PE4500-60 Pallet Trucks, 2 Enersys
12-E125-13-503736W Batteries, 2 Flowrite 24V Watering Systems, 2 Crown
FS3-MP330-3 Chargers, 2 Infolink Modules with Reader.


Sched. 6.14-4

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20133389302
08/29/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown PE4500-80 Pallet Trucks, 2 Crown SX3000-300
Walkie Straddle Stackers, 2 Exide 12E-125-13 Batteries, 2 Flow-rite Millennium
Single Point Watering Systems, 2 Wireless Battery Monitors, 2 Crown FS3-MP330-3
Chargers, 2 Infolink Modules with Reader.
Delaware, Department of State
UCC lien
20133407435
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 12 Crown Stockpickers SP3520-E, 12 Batteries
12-E125-15-503754W, 12 Chargers EQ3-W10-1Y24OC.
Delaware, Department of State
UCC lien
20133407476
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 33 Crown SP3520-30 Stockpickers, 33 Enersys
12-E125-15-503754W Batteries, 33 Flowrite 24V Watering Systems, 33 Enersys
EQ3-W10-1C24-OC Chargers, 33 Scorpion Fall Limiter, 33 Infolink Modules with
Software.
Delaware, Department of State
UCC lien
20133407484
08/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Crown Walkie Stacker SX3000-30, 9 Crown Pallet
Trucks PE4500-60, 9 Workhog Batters, 12 E125-13-503736W, 9 Crown Chargers
FS3-MP330-3.
Delaware, Department of State
UCC lien
20133439818
09/04/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 New 2013 Crown RR5725-35 Reach Truck with Battery
and Charger.
Delaware, Department of State
UCC lien
20133482792
09/06/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 6 New 2013 Enersys 12-E125-15 Batteries, 6 New 2013
Exide EQ3W10-1-Y21OC Chargers, 6 New Infolink Modules w/software.
Delaware, Department of State
UCC lien
20133827137
10/01/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 New 2013 Cushman Stockhaser362 Personnel Picker.


Sched. 6.14-5

--------------------------------------------------------------------------------




DEBTOR: CABELA’S INCORPORATED
Delaware, Department of State
UCC lien
20134197589
10/25/2013
First Federal Leasing
Collateral: Equipment lien - 1 2013 Capacity TJ5000 Yard Truck VIN:
4LMBF211DL024195.
Delaware, Department of State
UCC lien
20134348992
11/05/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 4 Demo Crown RC5535-35 Forklifts, 2 Enersys
18-125P-15 Batteries, 1 Enersys 18-125P-15-503744P Battery Hup, 1 Enersys
18-E125-15-503744W Battery Workhog, 2 SPW-18 Single Point Watering /Systems with
Light, 4 Enersys EQ3-W10-1-YO Chargers, 3 Infolink Modules with Reader, 1
Infolink Field Kit with ID Reader.
Delaware, Department of State
UCC lien
20134819851
12/06/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Genie Platform GS3246.
Delaware, Department of State
UCC lien
20135155826
12/30/2013
Wells Fargo Bank, NA.
Collateral: Equipment lien - 1 Crown SX3000-30 Walkie Straddle Stacker.
Delaware, Department of State
UCC lien
20140770636
02/20/2014
First Federal Leasing
Collateral: Equipment lien - 1 2013 Capacity TJ5000 Yard Truck VIN
4LMBB5111DL024253.
Delaware, Department of State
UCC lien
20141281351
04/01/2014
Wells Fargo Bank, NA.
Collateral: Equipment lien - 2 Cushman Stock Chasers 362.
NOTE: UCC FILED IN INCORRECT JURISDICTION


Nebraska, Secretary of State
UCC lien
9910641381-9
10/27/2010
Bank of the West, Trinity Division


Assignor: Pure Health Solutions, Inc.
Collateral: Equipment lien - equipment lease under Rental Agreement
#032-0090030-001 dated August 26, 2010 by and between Debtor and Assignor Pure
Health Solutions, Inc..




Sched. 6.14-6

--------------------------------------------------------------------------------






DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
9805260602-5
09/21/2005


9908570944-2
09/16/2008


981050837-6
04/14/2010
GE Commercial Distribution Finance Corporation
Collateral: All of Debtor’s personal property or interest owned, licensed,
leased, consigned, acquired or arising and inventory financed by Secured Party,
all of Debtor’s rights, accounts, general intangibles, instruments, chattel
paper or personal property and proceeds.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9905424994-4
12/02/2005


9905427673-7
12/19/2005


9908564775-5
07/03/2008


9909607340-8
09/17/2009


9810521989-0
07/15/2010
Brunswick Acceptance Company, LLC
Collateral: All of Debtor’s personal property or interest, existing, owned,
licensed, leased, consigned, acquired or arising and inventory, accounts,
chattel paper, documents, electronic chattel paper, equipment, fixtures, general
intangibles, paper intangibles, supporting obligations and instruments. Seller
credits, deposit accounts certificates of deposit and books, records, disk and
tapes.
Amendment: Restated collateral
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Secured Party’s address change.
Amendment: Continuation.


Sched. 6.14-7

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9906448005-9
04/11/2016


9906473106-4
10/02/2006


9908574185-6
10/23/2008


9910631867-7
07/09/2010


9910642670-3
11/09/2010
Kawasaki Motors Corp. USA
Collateral: Equipment lien - Kawaski Brand products.
Amendment: Debtor’s address change.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Restated collateral.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9906448006-1
004/11/2006


9906473105-2
10/02/2006


990857418-4
10/23/2008


9910631868-9
07/10/2010


9910642669-0
11/09/2010
Kawasaki Motors Finance Corporation
Collateral: Equipment lien - Kawasaki Brand Products.
Amendment: Debtor’s address change.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Restated collateral.
Amendment: Continuation.


Sched. 6.14-8

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9908573827-7
10/20/2008


9910631555-6
07/06/2010


9912695707-9
07/13/2012


9913715005-8
05/13/2013
Kawasaki Motors Corp. USA
Collateral: Equipment lien - Kawasaki land and marine vehicles, motorcycles, all
terrain vehicles, watercraft, utility vehicles, recreational utility vehicles,
generators and all other Kawasaki trade name items.
Amendment: Restated collateral.
Amendment: Debtor’s name change from Cabela’s Retail, Inc. to Cabela’s
Wholesale, Inc.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9908573828-9
10/20/2008


9910631554-4
07/06/2010


9912695706-7
07/13/2012


9913715004-6
05/13/2013
Kawasaki Motors Finance Corporation
Collateral: Equipment lien - All rights or other interest in Kawaski products
including motorcycles, all terrain vehicles, watercraft, utility vehicles,
recreational utility vehicles, generators and all other inventory and goods
financed by Secured Party.
Amendment: Restated collateral.
Amendment: Debtor’s address change.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9811570487-7
04/25/2011
U.S. Bancorp Business Equipment Finance Group
Collateral: Equipment lien - 2 C6500
Nebraska, Secretary of State
UCC lien
9811576247-5
05/31/2011
Macquarie Equipment Financial, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
98115762502
05/31/2011
Macquarie Equipment Finance, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
9811593514-3
09/29/2011
Macquarie Equipment Finance, LLC
Collateral: Equipment lien - leased equipment (see attached).
Nebraska, Secretary of State
UCC lien
9813738482-3
11/06/2013
GE Commercial Distribution Finance Corporation
Collateral: Debtor’s personal property financed by Secured Party including
inventory, equipment and fixtures of Debtor (see attached)


Sched. 6.14-9

--------------------------------------------------------------------------------




DEBTOR: CABELA’S WHOLESALE, INC. F/K/A CABELA’S RETAIL, INC.
Nebraska, Secretary of State
UCC lien
9813738511-6
11/06/2013
Brunswick Acceptance Company, LLC
Collateral: Debtor’s personal property financed by Secured Party including
inventory, equipment and fixtures (see attached).



DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
9901175453-8
11/01/2001


9903285393-7
07/14/2003


9906468698-0
09/01/2006


9911663267-5
06/03/2011


9813746604-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 2 of Receivables in Additional Accounts
dated November 2, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9901185121-7
12/26/2001


9903285395-1
07/14/2003


9906468699-2
09/01/2006


9911665629-5
07/01/2011


9813746480-9
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 3 of Receivables in Additional Accounts
dated December 27, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-10

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9902204695-8
03/26/2002


9903285396-3
07/14/2003


99064680935-0
11/17/2006


9907500005-6
03/12/2007


9911672746-2
09/28/2011


9813746500-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 4 of Receivables in Additional Accounts
dated March 28, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9902222717-8
06/24/2002


9903285397-5
07/14/2003


9906487106-0
12/28/2006


9912681939-4
01/11/2012


9813746505-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 5 of Receivables in Additional Accounts
dated June 26, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-11

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9902236204-7
09/19/2002


9903285398-7
07/14/2003


9907506439-1
04/23/2007


9912689420-3
04/05/2012


9813746512-8
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 6 of Receivables in Additional Accounts
dated September 24, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9902248667-1
12/16/2002


9903285394-9
07/14/2003


9907522161-2
08/21/2007


9812645055-4
07/10/2012


9813746514-2
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 7 of Receivables in Additional Accounts
dated December 19, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-12

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903256305-7
02/04/2003


9903260255-8
02/26/2003


9903285399-9
07/14/2003


9907522162-4
08/21/2007


9812674656-3
12/26/2012


9813746611-8
12/18/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Debtor’s address change.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9903285380-0
07/14/2003


9908546232-3
02/04/2008


9813679417-4
01/14/2013


9813746526-7
12/18/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-13

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285383-6
07/14/2003


9903293368-4
09/04/2003


9903293601-0
09/05/2003


9908546235-9
02/04/2008


9813679419-8
01/14/2013


9813746208-3
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002007049 originally filed with the Washington,
D.C. Recorder of Deeds on 01/15/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 3 of Receivables in Additional Accounts dated
December 27, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-14

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285384-8
07/14/2003


9903293369-6
09/04/2003


9903293604-6
09/05/2003


9908546237-3
02/04/2008


9813679423-7
01/14/2013


9813746211-0
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002035022 originally filed with the Washington,
D.C. Recorder of Deeds on 03/26/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 4 of Receivables in Additional Accounts dated March
28, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-15

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285385-0
07/14/2003


9903293372-3
09/04/2003


9903293605-8
09/05/2003


9908546238-5
02/04/2008


9813679426-3
01/14/2013


9813746214-6
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002073561 originally filed with the Washington,
D.C. Recorder of Deeds on 06/24/2002.
All of Debtor’s right, title and interest in receivables and other property
pursuant to Assignment No. 5 of Receivables in Additional Accounts dated June
26, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-16

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285386-2
07/14/2003


9903293375-9
09/04/2003


9903293607-2
09/05/2003


9908546239-7
02/04/2008


9813679378-0
01/14/2013


9813746219-6
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002109155 originally filed with the Washington,
D.C. Recorder of Deeds on 09/20/2002.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 6 of Receivables in Additional Accounts
dated September 24, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-17

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285387-4
07/14/2003


9903293381-2
09/04/2003


9903293610-9
09/05/2003


9908546240-0
02/04/2008


9813679383-1
01/14/2013


9813746222-3
12/17/2013
U.S. Bank National Association


In lieu of financing statement #2002145596 originally filed with the Washington,
D.C. Recorder of Deeds on 12/13/2002.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 7 of Receivables in Additional Accounts
dated December 19, 2002 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-18

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285388-6
07/14/2003


9903293382-4
09/04/2003


9903293612-3
09/05/2003


9908546241-2
02/04/2008


9813679389-3
01/14/2013


9813746624-5
12/17/2013
U.S. Bank National Association
Assignor: WFB Funding, LLC
In lieu of financing statement #2003018389 originally filed with the Washington,
D.C. Recorder of Deeds on 02/06/2003.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Receivables Purchase Agreement dated February
4, 2003 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-19

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285381-2
07/14/2003


9903293362-2
09/04/2003


9903293597-9
09/05/2003


9908546233-5
02/04/2008


9813679408-5
01/14/2013


9813746593-8
12/18/2013
U.S. Bank National Association, as Trustee
Assignor: WFB Funding LLC
In lieu of financing statement #2001118232 originally filed with the Washington,
D.C. Recorder of Deeds on 02/07/2001.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Pooling and Servicing Agreement dated March
23, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-20

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9903285382-4
07/14/2003


9903293365-8
09/04/2003


9903293599-3
09/05/2003


9908546234-7
02/04/2008


9813679413-6
01/14/2013


9813746206-9
12/17/2013
U.S. Bank National Association, as Trustee


In lieu of financing statement #2001106080 originally filed with the Washington,
D.C. Recorder of Deeds on 11/02/2001.
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Assignment No. 2 of Receivables in Additional
Accounts dated November 2, 2001 (see attached).
Amendment: Debtor name change from World’s Foremost Bank to World’s Foremost
Bank, National Association.
Amendment: Debtor name change from World’s Foremost Bank, National Association
to World Foremost Bank.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9906468696-6
09/01/2006


9911653617-6
03/10/2011


9813746225-9
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Assignment No. 1 of Receivables in Additional
Accounts dated June 28, 2001 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-21

--------------------------------------------------------------------------------




DEBTOR: WORLD’S FOREMOST BANK F/K/A WORLD’S FOREMOST BANK, NATIONAL ASSOCIATION
Nebraska, Secretary of State
UCC lien
9906468697-8
09/01/2006


9911653618-8
03/10/2011


9813746617-0
12/18/2013
U.S. Bank National Association, as Trustee


Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to that certain Pooling and Servicing Agreement dated March
23, 2001 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9910627410-4
05/14/2010
Noble Systems Corporation
Collateral: Equipment lien - Enterprise Contract Center; 80 Agent Stations,
Noble Voice/Video Archive Services, (see attached).
Nebraska, Secretary of State
UCC lien
9913707928-4
02/04/2013
Noble Systems Corporation
Collateral: Equipment lien - Noble Development System
Nebraska, Secretary of State
UCC lien
9913718272-6
07/08/2013
Noble Systems Corporation
Collateral: Equipment lien - IVR composer (see attached).



DEBTOR: WFB FUNDING, LLC
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
9903256306-9
02/04/2003


9903264855-2
03/20/2003


9907522163-6
08/21/2007


9812674660-2
12/26/2012


9813746492-4
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Amended and Restated Pooling and Service Agreement, as
amended dated as of February 4, 2003 (see attached).
Amendment: Restated collateral (see attached);
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-22

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9903271697-5
04/23/2003


9907534684-4
11/20/2007


9812669429-5
11/27/2012


9813746229-7
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 8 of Receivables in Additional Accounts
dated as of April 29, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9903281920-2
06/23/2003


9908546243-6
02/04/2008


9812674661-4
12/26/2012


9813746231-2
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 9 of Receivables in Additional Accounts
dated June 25, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9903295480-4
09/18/2003


9908563427-7
06/19/2008


9813694656-9
03/27/2013


9813746234-8
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 10 of Receivables in Additional Accounts
dated September 23, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-23

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9903308312-5
12/15/2003


9908563428-9
06/19/2008


9813711739-7
06/17/2013


9913718365-3
07/08/2013


9813746236-2
12/17/2013


9813746240-1
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 11 of Receivables in Additional Accounts
dated December 18, 2003 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9904323867-1
03/18/2004


9908571281-7
09/22/2008


9813731370-9
10/01/2013


9813746245-1
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 12 of Receivables in Additional Accounts
dated March 25, 2004 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-24

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9904328350-1
04/14/2004


9908573604-5
10/17/2008


9813734492-0
10/17/2013


9913726651-0
12/02/2013


9813746454-4
12/18/2013
U.S. Bank National Association, as Indenture Trustee
Assignor: Cabela’s Credit Card Master Note Trust
Collateral: All of Debtor’s right, title and interest in the Series 2004-1
Certificate and other property pursuant to Series 2004-1 Supplement dated April
14, 2004 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9904339086-3
06/21/2004


9909592216-7
04/03/2009


9813746246-3
12/17/2013


9813747544-6
12/23/2013


9914728672-8
01/09/2014
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 13 of Receivables in Additional Accounts
dated June 24, 2004 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation.
Amendment: Continuation
Nebraska, Secretary of State
UCC lien
9904352131-7
09/24/2004


9909592215-5
04/03/2009


9813746247-5
12/17/2013


9814770237-6
03/31/2004
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 14 of Receivables in Additional Accounts
dated September 29, 2004(see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Amendment: Continuation


Sched. 6.14-25

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9904367559-0
12/22/2004


9909604230-2
08/10/2009


9813746252-6
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 15 of Receivables in Additional Accounts
dated December 28, 2004(see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9905384790-3
03/18/2005


9909607895-3
09/23/2009


9813746256-4
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 16 of Receivables in Additional Accounts
dated March 24, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9905400679-8
06/24/2005


9909615550-3
12/31/2009


9813746260-3
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 17 of Receivables in Additional Accounts
dated June 29, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9905413710-1
09/22/2005


9910624540-6
04/13/2010


9813746263-9
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 18 of Receivables in Additional Accounts
dated September 29, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-26

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9905426028-9
12/07/2005


9910629672-0
06/10/2010


9813746266-5
12/17/2013


U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 19 of Receivables in Additional Accounts
dated December 13, 2005 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9906444868-3
03/22/2006


9910638305-4
09/23/2010


9813746268-9
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 20 of Receivables in Additional Accounts
dated March 28, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9906458056-8
06/21/2006


9910646654-3
12/28/2010


9813746273-0
12/17/2013


U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 21 of Receivables in Additional Accounts
dated June 26, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9906472495-6
09/27/2006


9911659039-6
04/15/2011


9813746275-4
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 22 of Receivables in Additional Accounts
dated September 27, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-27

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9906483149-6
12/04/2006


9911671722-1
09/14/2011


9813746278-0
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 23 of Receivables in Additional Accounts
dated December 15, 2006 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9907499826-2
03/12/2007


9911671723-3
09/14/2011


9813746283-1
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 24 of Receivables in Additional Accounts
dated March 22, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9907512557-9
06/06/2007


9912681940-7
01/11/2012


9813746285-5
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 25 of Receivables in Additional Accounts
dated June 15, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9907525387-3
09/13/2007


9912689421-5
04/05/2012


9813746290-6
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 26 of Receivables in Additional Accounts
dated September 21, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-28

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9907537210-4
12/07/2007


9912693615-2
06/08/2012


9813746291-8
12/17/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 27 of Receivables in Additional Accounts
dated December 12, 2007 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9908550699-7
03/06/2008


9812654901-0
09/10/2012


9813746338-8
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 28 of Receivables in Additional Accounts
dated March 14, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9908561723-3
06/03/2008


9812674662-6
12/26/2012


9813746339-0
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 29 of Receivables in Additional Accounts
dated June 12, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9908570412-5
09/09/2008


9813694655-7
03/27/2013


9813746340-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 30 of Receivables in Additional Accounts
dated September 17, 2008 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).


Sched. 6.14-29

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9908578547-8
12/10/2008


9813711422-6
06/13/2013


9913718364-1
07/08/2013


9813746342-7
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 31 of Receivables in Additional Accounts
dated December 18, 2008 (see attached).
Amendment: Continuation.
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9909590118-7
03/16/2009


9913724247-1
10/15/2013


9813746349-1
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 32 of Receivables in Additional Accounts
dated March 19, 2009 (see attached).
Amendment: Continuation.
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9909599028-5
06/10/2009


9813746352-8
12/18/2013


9914728673-0
01/09/2014
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 33 of Receivables in Additional Accounts
dated June 18, 2009 (see attached).
Amendment: Restated collateral.
Amendment: Continuation.
Nebraska, Secretary of State
UCC lien
9909607564-2
09/21/2009


9813746354-2
12/18/2013


9814770233-8
03/31/2014
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 34 of Receivables in Additional Accounts
dated September 25, 2009 (see attached).
Amendment: Restated collateral (see attached).
Amendment: Continuation.


Sched. 6.14-30

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9909614540-1
12/16/2009


9813746355-4
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 35 of Receivables in Additional Accounts
dated December 23, 2009 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9910620362-4
02/19/2010


9813746358-0
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 36 of Receivables in Additional Accounts
dated March 3, 2010 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9910630211-7
06/16/2010


9813746360-5
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 37 of Receivables in Additional Accounts
dated June 16, 2010 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9910637740-5
09/17/2010


9813746362-9
12/18/2013


9813746363-1
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 38 of Receivables in Additional Accounts
dated September 17, 2010 (see attached).
Amendment: Restated collateral (see attached).
Amendment: Restated collateral (see attached).


Sched. 6.14-31

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9910645835-6
12/17/2010


9813746367-9
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 39 of Receivables in Additional Accounts
dated December 17, 2010 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9911654990-7
03/23/2011


9813746370-6
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 40 of Receivables in Additional Accounts
dated March 23, 2011 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9911664246-2
06/15/2011


9813746373-2
12/18/2013


U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 41 of Receivables in Additional Accounts
dated June 15, 2011 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9911671952-8
09/16/2011


9813746375-6
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 42 of Receivables in Additional Accounts
dated September 16, 2011 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9911679679-6
12/16/2011


9813746377-0
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 43 of Receivables in Additional Accounts
dated December 16, 2011 (see attached).
Amendment: Restated collateral (see attached).


Sched. 6.14-32

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9912688847-6
03/29/2012


9813746378-2
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 44 of Receivables in Additional Accounts
dated March 29, 2012 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9912694027-6
06/15/2012


9813746384-5
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 45 of Receivables in Additional Accounts
dated June 15, 2012 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9912699889-7
09/25/2012


9813746386-9
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 46 of Receivables in Additional Accounts
dated September 21, 2012 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9812672287-8
12/12/2012


9813746388-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 47 of Receivables in Additional Accounts
dated December 12, 2012 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9813694735-7
03/27/2013


9813746390-8
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 48 of Receivables in Additional Accounts
dated March27, 2013 (see attached).
Amendment: Restated collateral (see attached).


Sched. 6.14-33

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING, LLC
Nebraska, Secretary of State
UCC lien
9813694737-1
03/27/2013


9813694742-2
03/27/2012
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 49 of Receivables in Additional Accounts
dated March 27, 2013 (see attached).
Amendment: Termination.
Nebraska, Secretary of State
UCC lien
9813711233-5
06/13/2013


9813746391-0
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 49 of Receivables in Additional Accounts
dated June 13, 2013 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9813727584-6
09/12/2013


9813746393-4
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 50 of Receivables in Additional Accounts
dated September 12, 2013 (see attached).
Amendment: Restated collateral (see attached).
Nebraska, Secretary of State
UCC lien
9813746680-3
12/18/2013
U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 51 of Receivables in Additional Accounts
dated December 19, 2013 (see attached).
Nebraska, Secretary of State
UCC lien
9814769460-6
03/27/2014


U.S. Bank National Association
Collateral: All of Debtor’s right, title and interest in receivables and other
property pursuant to Assignment No. 52 of Receivables in Additional Accounts
dated March 27, 2010 (see attached).




Sched. 6.14-34

--------------------------------------------------------------------------------




DEBTOR: WFB FUNDING CORPORATION
Jurisdiction
Type of Search
Filing Number
and Filing Date
Secured Party
Results
Nebraska, Secretary of State
UCC lien
 
 
ALL UCC LIENS FILED AT NEBRASKA SECRETARY OF STATE ARE FILED UNDER WFB FUNDING
LLC



* * * * *


  

Sched. 6.14-35

--------------------------------------------------------------------------------




EXHIBIT A

COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of November 2, 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Cabela’s Incorporated, a
Delaware corporation (the “Borrower”), the lenders party thereto and U.S. Bank
National Association, as Administrative Agent for the Lenders and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
**[5. Schedule II hereto sets forth the determination of the interest rates to
be paid for Advances, the Standby LC Fee rates and the Commitment Fee rates
commencing on the fifth day following the delivery hereof.]**
**[6. Schedule III attached hereto sets forth the various reports and deliveries
that are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.]**
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action that the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
____________________________________________________________________________________________________________________________________________________________    
    
    

EXH. A-1

--------------------------------------------------------------------------------




____________________________________________________________________________________________________________________________________________________________    
The foregoing certifications, together with the computations set forth in
Schedule I **[and Schedule II]** hereto and the financial statements delivered
with this Certificate in support hereof, are made and delivered this __ day of
_______, ___.
_________________________



EXH. A-2

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of [___] and [____] of
the Agreement
[insert relevant calculations]






--------------------------------------------------------------------------------




SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Applicable Margin Calculation






--------------------------------------------------------------------------------




SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due






--------------------------------------------------------------------------------




EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:
______________________________
 
 
 
2.
Assignee:
______________________________ [and is an Affiliate/ Approved Fund of [identify
Lender]1
 
 
 
3.
Borrower(s):
Cabela’s Incorporated
 
 
 
 
 
 
 
 
 
 
1 Select as applicable.


EXH. B-1

--------------------------------------------------------------------------------






 
4.
Administrative Agent:
U.S. Bank, National Association, as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of November 2, 2011 among Cabela’s Incorporated,
the Lenders party thereto, U.S. Bank National Association, as Administrative
Agent, and the other agents party thereto.
 
6.
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans2
[____________]3
$
$
[_______]%
[____________]3
$
$
[_______]%
[____________]3
$
$
[_______]%
 
 
 
7.
Trade Date:
[______________________]4
 
 
 
 
 
Effective Date: [____________________, 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:


EXH. B-2

--------------------------------------------------------------------------------






 
 
 
 
[Consented to and]5 Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 
[Consented to:]6
 
 
 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)
4 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 






EXH. B-3

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents,
(v) inspecting any of the property, books or records of the Borrower, or any
Guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in




--------------------------------------------------------------------------------




taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts that have
accrued to but excluding the Effective Date and to the Assignee for amounts that
have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------




EXHIBIT C

[FORM OF] BORROWING NOTICE
TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of November 2, 2011 among Cabela’s Incorporated (the
“Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a Borrowing
Request pursuant to Section 2.8 of the Credit Agreement, and the Borrower hereby
requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a) from the Lenders, on a pro rata basis, an aggregate principal Dollar Amount
of $[___________] in Revolving Loans as:
1. ¨    a Base Rate Advance (in Dollars)
2. ¨    a Eurocurrency Advance with the following characteristics:
Interest Period of [_______] month(s)
Agreed Currency: [________]
(b) from the Swing Line Lender, a Swing Line Loan (in Dollars) of
$[____________] bearing interest at:
1.    ¨    a Base Rate Advance (in Dollars)
2.    ¨    Daily Eurocurrency Rate
3.    ¨    Agreed interest rate of [____]% per annum
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) on and as of the date of the Advance requested herein; (ii) at
the time of and immediately after giving effect to such Advance, no Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.
******

EXH. C-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
CABELA’S INCORPORATED
 
 
By:
Name:
Title:






EXH. C-2

--------------------------------------------------------------------------------




EXHIBIT D

NOTE
_____, 2011
Cabela’s Incorporated, a Delaware corporation (the “Borrower”), promises to pay
to the order of [____________________________________] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of November 2, 2011 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuers and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. This Note is
secured pursuant to the Collateral Documents, if any, and guaranteed pursuant to
the Guaranty, all as more specifically described in the Agreement, and reference
is made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.
CABELA’S INCORPORATED
By:
 
Print Name:
 
Title:
 


EXH. D-1

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 






EXH. D-2

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 2, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Cabela’s Incorporated (the
“Borrower”), the Lenders party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.26 of
the Credit Agreement; and
WHEREAS, pursuant to Section 2.26 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

EXH. E-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
CABELA’S INCORPORATED


By:______________________________________
Name:
Title:
Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent


By:______________________________________
Name:
Title:



EXH. E-2

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Credit Agreement, dated as of November 2, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cabela’s Incorporated (the “Borrower”), the Lenders party thereto and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.26 thereof that any bank,
financial institution or other entity may increase Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender.

EXH. F-1

--------------------------------------------------------------------------------






3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

EXH. G-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By: __________________________________    
Name:
Title:
Accepted and agreed to as of the date first written above:
CABELA’S INCORPORATED
By:_____________________________________
Name:
Title:
Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
By:_____________________________________
Name:
Title:



EXH. G-3

--------------------------------------------------------------------------------




EXHIBIT G

LIST OF CLOSING DOCUMENTS
CABELA’S INCORPORATED
CREDIT FACILITIES
1. Cabela’s Incorporated
A. Secretary’s Certificate
i. Amended and Restated Certificate of Incorporation
ii. Amended and Restated Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Delaware
ii. Nebraska
2. Cabela’s Marketing and Brand Management, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Nebraska
ii. South Dakota
iii. Wisconsin
3. Cabela’s Outdoor Adventures, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificate
i. Nebraska


4. Cabela’s Retail IL, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificate
i. Illinois
5. Cabela’s Retail LA, LLC
A. Secretary’s Certificate
i. Articles of Organization

EXH. G-1



--------------------------------------------------------------------------------




ii. Operating Agreement
iii. Resolutions of Sole Member and Management Board
B. Good Standing Certificates
i. Nebraska
ii. Louisiana
6. Cabela’s Retail MO, LLC
A. Secretary’s Certificate
i. Articles of Organization
ii. Operating Agreement
iii. Resolutions of Sole Member
B. Good Standing Certificates
i. Nebraska
ii. Missouri
7. Cabela’s Trophy Properties, LLC
A. Secretary’s Certificate
i. Articles of Organization
ii. Operating Agreement
iii. Resolutions of Sole Member and Board of Governors
B. Good Standing Certificate
i. Nebraska


8. Cabela’s Ventures, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Nebraska
ii. Michigan
iii. Minnesota
iv. South Dakota
9. Cabela’s Wholesale, Inc.
A. Secretary’s Certificate
i. Articles of Incorporation
ii. Bylaws
iii. Resolutions of Board of Directors
B. Good Standing Certificates
i. Arizona
ii. Colorado
iii. Connecticut
iv. Idaho
v. Indiana
vi. Kansas
vii. Maine

EXH. G-2

--------------------------------------------------------------------------------




viii. Michigan
ix. Minnesota
x. Montana
xi. Nebraska
xii. Nevada
xiii. Oregon
xiv. Pennsylvania
xv. South Dakota
xvi. Texas
xvii. Utah
xviii. Washington
xiv. West Virginia
xv. Wisconsin





EXH. G-3